Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 1 of 141 PageID #: 19216
                                                                                   831



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   VOCALIFE LLC,                       )(

      5         PLAINTIFF,                    )(    CIVIL ACTION NO.

      6                                       )(    2:19-CV-123-JRG

      7   VS.                                 )(    MARSHALL, TEXAS

      8                                       )(

      9   AMAZON.COM, INC. and                )(

     10   AMAZON.COM LLC,                     )(    OCTOBER 6, 2020

     11         DEFENDANTS.                   )(    8:27 A.M.

     12                         TRANSCRIPT OF JURY TRIAL

     13                               MORNING SESSION

     14              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16

     17   FOR THE PLAINTIFF:

     18   MR. ALFRED R. FABRICANT
          MR. PETER LAMBRIANAKOS
     19   MR. VINCENT J. RUBINO, III
          MS. AMY PARK
     20   MR. ENRIQUE ITURRALDE
          FABRICANT LLP
     21   230 Park Avenue, 3rd Floor W.
          New York, NY 10169
     22
          MR. SAMUEL F. BAXTER
     23   MS. JENNIFER L. TRUELOVE
          MCKOOL SMITH, P.C.
     24   104 East Houston Street, Suite 300
          Marshall, TX 75670
     25
Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 2 of 141 PageID #: 19217
                                                                                   832



      1   FOR THE DEFENDANTS:

      2   MR. JOSEPH R. RE
          ALAN G. LAQUER
      3   KENDALL M. LOEBBAKA
          JOSHUA J. STOWELL
      4   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      5   Irvine, CA 92614

      6   MR. COLIN B. HEIDEMAN
          KNOBBE, MARTENS, OLSON & BEAR, LLP
      7   925 Fourth Avenue, Suite 2500
          Seattle, WA 98104
      8
          MS. JENNIFER H. DOAN
      9   MR. JOSHUA R. THANE
          MR. KYLE R. AKIN
     10   HALTOM & DOAN
          6500 Summerhill Road, Suite 100
     11   Texarkana, TX 75503

     12   MR. J. DAVID HADDEN
          MR. RAVI RANGANATH
     13   MR. THOMAS JOHN FOX
          FENWICK & WEST LLP
     14   801 California Street
          Mountain View, CA 94041
     15
          MR. DERON R. DACUS
     16   THE DACUS FIRM, PC
          821 ESE Loop 323, Suite 430
     17   Tyler, TX 75701

     18

     19   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     20                          United States District Court
                                 Eastern District of Texas
     21                          Marshall Division
                                 100 E. Houston Street
     22                          Marshall, Texas 75670
                                 (903) 923-7464
     23

     24   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
     25
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 3 of 141 PageID #: 19218
                                                                                       833



08:22:33    1                         P R O C E E D I N G S

08:22:33    2           (Jury out.)

08:22:34    3           COURT SECURITY OFFICER:        All rise.

08:22:35    4           THE COURT:     Be seated, please.

08:27:52    5           Are the parties prepared to read into the record

08:28:02    6   those items from the list of pre-admitted exhibits used

08:28:05    7   during yesterday's portion of the trial?

08:28:08    8           MR. FABRICANT:      Yes, Your Honor.

08:28:09    9           THE COURT:     Please proceed.

08:28:15   10           MS. FABRICANT:      Good morning, Your Honor.

08:28:24   11   Samantha Fabricant for the Plaintiff Vocalife.

08:28:27   12           The following exhibits were used on Monday,

08:28:31   13   October 5th, 2020.     PTX-12, PTX-78, PTX-79, PTX-113,

08:28:43   14   PTX-115, PTX-120, PTX-124, PTX-125, PTX-126, PTX-128,

08:28:57   15   PTX-129, PTX-301, PTX-321, PTX-358, PTX-359, PTX-386,

08:29:10   16   PTX-399, PTX-441, PTX-545, PTX-647, PTX-654, PTX-1071,

08:29:23   17   PTX-1372, PTX-1377, PTX-1378, and PTX-1469 and are being

08:29:34   18   moved into evidence.

08:29:35   19           THE COURT:     All right.     Thank you, Ms. Fabricant.

08:29:37   20           Any objection from Defendant?

08:29:39   21           MR. AKIN:     No objection.

08:29:40   22           THE COURT:     Does Defendant have a similar

08:29:42   23   rendition to offer?

08:29:43   24           MR. AKIN:     Yes, Your Honor.

08:29:43   25           THE COURT:     Please proceed.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 4 of 141 PageID #: 19219
                                                                                       834



08:29:45    1             MR. AKIN:     Kyle Akin on behalf of Amazon.

08:29:48    2             Amazon moves in the following exhibits used

08:29:50    3   yesterday, Monday, October 5th:        DTX-81, DTX-319, DTX-418,

08:30:00    4   and PTX-1311.

08:30:02    5             THE COURT:     All right.   Any objection to that

08:30:04    6   rendition by the Plaintiff?

08:30:06    7             MS. FABRICANT:     No objection, Your Honor.

08:30:08    8             THE COURT:     All right.   Counsel, thank you.

08:30:13    9             Mr. Hadden, is the Defendant prepared to go

08:30:15   10   forward with its case-in-chief?

08:30:17   11             MR. HADDEN:     Yes, Your Honor.

08:30:17   12             THE COURT:     All right.   Let's bring in the jury,

08:30:20   13   please.

08:30:20   14             COURT SECURITY OFFICER:      All rise.

08:30:20   15             (Jury in.)

08:30:21   16             THE COURT:     Welcome back, ladies and gentlemen.

08:30:52   17   Please be seated.

08:30:52   18             As you'll recall, the Plaintiff rested its

08:30:57   19   case-in-chief at the end of the day yesterday.           We'll now

08:31:01   20   proceed with the Defendants' case-in-chief.

08:31:03   21             Mr. Hadden, call the Defendants' first witness,

08:31:06   22   please.

08:31:06   23             MR. HADDEN:     Yes, Your Honor.

08:31:07   24             Amazon calls Rohit Prasad.

08:31:09   25             THE COURT:     All right.   Mr. Prasad, if you'll come
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 5 of 141 PageID #: 19220
                                                                                       835



08:31:13    1   forward and be sworn.

08:31:20    2            Are there binders to distribute, counsel?

08:31:24    3            MR. HADDEN:    Yes, Your Honor.

08:31:25    4            THE COURT:    Let's do that now, then.

08:31:29    5            MR. HADDEN:    Thank you.

08:31:30    6            (Witness sworn.)

08:31:31    7            THE COURT:    Please come around, sir.        Have a seat

08:31:37    8   on the witness stand.

08:31:38    9            All right.    Counsel, you may proceed with your

08:32:04   10   direct examination.

08:32:04   11            MR. HADDEN:    Thank you, Your Honor.

08:32:04   12             ROHIT PRASAD, DEFENDANTS' WITNESS, SWORN

08:32:04   13                          DIRECT EXAMINATION

08:32:05   14   BY MR. HADDEN:

08:32:05   15   Q.   Good morning, Mr. Prasad.

08:32:07   16   A.   Good morning.

08:32:07   17   Q.   Could you introduce yourself to the jury?

08:32:10   18   A.   My name is Rohit Prasad.

08:32:12   19   Q.   And what's your job at Amazon?

08:32:15   20   A.   I'm a vice president and the head scientist for

08:32:19   21   Amazon's Alexa's artificial intelligence team.

08:32:23   22   Q.   And where did you go to school, Mr. Prasad?

08:32:26   23   A.   I got my Bachelor's degree from India, Birla Institute

08:32:26   24   of Technology, in electronics and communications

08:32:31   25   engineering, and my Master's degree from Illinois Institute
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 6 of 141 PageID #: 19221
                                                                                       836



08:32:37    1   of Technology, which is commonly called Illinois Tech.

08:32:40    2   Q.   And what were you doing before you joined Amazon?

08:32:43    3   A.   Before joining Amazon, I was working for a company

08:32:48    4   called BBN Technologies.      It was acquired by Raytheon in

08:32:51    5   2009, and I worked there for 14 years.

08:32:53    6   Q.   And what did you do at Raytheon -- or first at BBN

08:32:58    7   Technologies and then at Raytheon?

08:33:00    8   A.   I was leading a very large R&D program sponsored by

08:33:08    9   U.S. Government like Da -- Defense Advanced Research

08:33:08   10   Program Agency, or DARPA, at the U.S. Army, and many other

08:33:13   11   agencies that I worked with them on many different areas of

08:33:17   12   speech recognition, speech-to-speech translation by which

08:33:20   13   we need a device with which you can speak to in one

08:33:23   14   language and translate in another and translate back, and

08:33:26   15   many years of natural language understanding and

08:33:29   16   conversational artificial intelligence, which is similar to

08:33:32   17   Alexa.

08:33:33   18   Q.   Can you give us an example of some of the projects you

08:33:36   19   worked on at Raytheon for the government?

08:33:38   20   A.   Yes, several.   One, I worked on a ground-breaking

08:33:43   21   effort for speech recognition where we were trying to get

08:33:44   22   to human level accuracy in speech recognition.           That which

08:33:46   23   is about converting audio to text form.          I also worked on,

08:33:50   24   as I mentioned, speech-to-speech translation, which means

08:33:53   25   we were shipping devices with soldiers who were in war
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 7 of 141 PageID #: 19222
                                                                                       837



08:33:58    1   zones to talk to locals in their language.          Like you could

08:34:03    2   speak in English as a soldier, translate into Iraqi Arabic,

08:34:03    3   and then vice versa, all in real-time.

08:34:06    4            And my last project, which I was the principal

08:34:10    5   investigator before arriving at Amazon, was in detecting

08:34:13    6   psychological health distress like science of PTSD,

08:34:19    7   depression and suicidology from soldiers returning from war

08:34:26    8   zones, by understanding human machine interaction and human

08:34:27    9   language.   That was my last effort before I joined Amazon.

08:34:30   10   Q.   And did you have a government security clearance to

08:34:33   11   work on these projects at Raytheon?

08:34:35   12   A.   Yeah, I did.   I had a top secret clearance, TS/SCI,

08:34:38   13   specifically.

08:34:38   14   Q.   And when did you join Amazon?

08:34:41   15   A.   I joined Amazon in April 2013.

08:34:43   16   Q.   And what did you do when you joined Amazon?

08:34:46   17   A.   I was hired into the Amazon's Alexa team, and my focus

08:34:51   18   was on far-field speech recognition, by which we mean you

08:34:55   19   could talk to a device from 20 feet to 40 feet away by just

08:34:59   20   speaking the wake word, as you addressed me, as Dave is

08:35:04   21   doing right now.

08:35:05   22            And then it has to understand everything you're

08:35:08   23   saying and take an action.      And so that was where my focus

08:35:13   24   was on technologies, on detecting wake word as in the name

08:35:15   25   Alexa, amongst everything, and understanding the words
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 8 of 141 PageID #: 19223
                                                                                       838



08:35:18    1   you're speaking, first recognize, converting the sound

08:35:22    2   waves into text, and then converting the text to meaning.

08:35:25    3   Q.   And how many employees at Amazon were working on Alexa

08:35:29    4   when you joined in 2013?

08:35:30    5   A.   When I joined in 2013, there were 10 people on my team

08:35:36    6   in the first month.

08:35:37    7   Q.   Okay.   And how many engineers and scientists are

08:35:41    8   working on Alexa today at Amazon?

08:35:43    9   A.   There are more than 10,000 people working on Alexa.

08:35:46   10   Q.   And we talked a lot about Alexa.        Do you have some

08:35:51   11   demonstratives that will help you explain how Alexa works

08:35:54   12   to the jury?

08:35:55   13   A.   Yes, I have prepared some.

08:36:03   14   Q.   So, to start with, what is Alexa, Mr. Prasad?

08:36:06   15   A.   You can think of Alexa as a virtual robot.          There's no

08:36:10   16   physical thing that's moving around, but it's embodied in

08:36:14   17   one of our devices.     You just speak to it as we speak to

08:36:17   18   each other, and it understands what you're saying and takes

08:36:21   19   an action on your behalf.      Like if you wanted to play

08:36:24   20   music, it will play music for you.

08:36:26   21            So it revolutionizes daily convenience for all of

08:36:30   22   us as we know it.

08:36:31   23   Q.   And what was the inspiration for Alexa?

08:36:33   24   A.   The inspiration for Alexa was the Star Trek computer.

08:36:38   25   If you've seen the Star Trek episodes, there was a virtual
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 9 of 141 PageID #: 19224
                                                                                       839



08:36:42    1   computer that you could just speak to.         That was our

08:36:44    2   inspiration, but we wanted to bring it in the hands of

08:36:48    3   everyone everywhere.

08:36:48    4   Q.   And has Amazon come close to achieving that vision?

08:36:53    5   A.   I would say we have started, but we are extremely proud

08:36:57    6   of how far we have come.      What used to be science fiction

08:37:01    7   is reality now, so definitely we have come closer.            But we

08:37:04    8   are trying to achieve human life capabilities, which is

08:37:08    9   still very, very far away.

08:37:10   10   Q.   And what can a customer ask Alexa to do today?

08:37:13   11   A.   Alexa's capabilities are limitless.        They're growing

08:37:17   12   every day.    We think of all the functionality that Alexa

08:37:21   13   has.   The most popular you can think of is, if you're a

08:37:26   14   music enthusiast, is you ask for music by just saying:

08:37:31   15   Play music by Beatles.

08:37:33   16            Or if you have smart home devices like lightbulbs

08:37:38   17   and thermostats nowadays are Wi-Fi enabled, which means you

08:37:38   18   can connect to them, then Alexa can control it for you.

08:37:41   19            And -- and -- but everyday information, you want

08:37:45   20   to know about the weather, the football game, all of that

08:37:48   21   Alexa makes it extremely easy to get and -- and there's

08:37:53   22   limitless possibilities.

08:37:55   23   Q.   So if we start with your example, playing music.            Can

08:37:59   24   you explain how that would work in Alexa?

08:38:00   25   A.   Yeah.   The very first step as -- as shown here is you
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 10 of 141 PageID #: 19225
                                                                                     840



08:38:04    1   say:   Alexa, play the Beatles.       The very first thing that

08:38:10    2   happens when you're speaking is that sound wave has to --

08:38:13    3   Alexa from that sound wave has to detect that you are

08:38:16    4   addressing the machine, which is Alexa in this case.             So it

08:38:20    5   has to understand that word "Alexa" amongst everything else

08:38:23    6   happening in the house.

08:38:25    7             Then once Alexa is detected using a component

08:38:29    8   called wake word detected, which is essentially saying just

08:38:31    9   simply trying to say, is there a wake word being spoken or

08:38:35   10   not, which is an extremely hard problem, by the way.

08:38:38   11             Then once it has detected with a very high

08:38:41   12   confidence, just like somebody called my name, I would

08:38:44   13   respond if I'm sure they said my name, then Alexa starts

08:38:48   14   streaming the audio to the Cloud.

08:38:50   15   Q.   And you mentioned the Cloud.       What is the Alexa Cloud?

08:38:53   16   A.   The Alexa Cloud you can think of is a collection of

08:38:58   17   very powerful computer servers, massive computers, that are

08:39:05   18   essentially there to understand -- where we can run these

08:39:08   19   very complex algorithms that convert audio to textual form,

08:39:14   20   as in text or sequence of words.

08:39:16   21             And then a lot of other processing that happens, I

08:39:21   22   can walk through as we go.       But the very -- the main reason

08:39:24   23   to be in the Cloud is understanding human language is an

08:39:27   24   incredibly hard problem.      You can't just do it on the

08:39:30   25   device.   In fact, Alexa's brains reside in the Cloud.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 11 of 141 PageID #: 19226
                                                                                     841



08:39:35    1   Q.   We have this graphic up that shows this box ASR and

08:39:39    2   these flashing lights.      Can you explain what the ASR

08:39:42    3   component in the Cloud does?

08:39:44    4   A.   Absolutely.   So once the wake word is detected, the

08:39:50    5   sound wave in digitized form gets -- starts streaming to

08:39:53    6   the Cloud, and the light ring comes on on the Echo device

08:39:56    7   to show that your sound wave in digitized form is going

08:40:00    8   towards the Cloud.

08:40:01    9            Then -- ASR means automatic speech recognition, by

08:40:04   10   which we mean it's -- it's a software engine that converts

08:40:08   11   the sound wave to digitized form into text.           That is what

08:40:13   12   it does, and it uses lot of these what we call powerful

08:40:18   13   neural network models.

08:40:21   14            You can think of neural networks as -- as a

08:40:23   15   collection of big set of nodes and edges, very much like

08:40:28   16   our neurons in our brain.       So it's trying to mimic that

08:40:31   17   behavior where it's listening towards the -- to the sound

08:40:36   18   units and trying to understand what are these sound units

08:40:38   19   and compose a sequence of words to produce.

08:40:40   20            Now, you're trying to produce millions and

08:40:42   21   millions of -- Alexa has the capability to understand

08:40:46   22   millions of words, and the sequence of words possible are

08:40:48   23   limitless, just like I'm speaking here.

08:40:51   24            So it's an incredibly hard problem, but we use

08:40:54   25   very sophisticated machine learning, specifically deep
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 12 of 141 PageID #: 19227
                                                                                     842



08:40:58    1   neural networks, with millions and millions of parameters

08:41:01    2   to understand human speech.

08:41:03    3   Q.   And you mentioned machine learning and these deep

08:41:06    4   neural networks.    How do those deep neural networks learn

08:41:10    5   to go from a certain sound to a set of words?

08:41:13    6   A.   Yeah.   So the way these machine learning components

08:41:18    7   like a neural network is trained that the software

08:41:22    8   engine -- the training component of it, just like you train

08:41:24    9   a kid to learn a language, is given many different examples

08:41:28   10   of audio and the corresponding words or transcripts, just

08:41:34   11   like a transcription happening right now.

08:41:38   12            That is then fed to a learning engine that trains

08:41:42   13   the parameters of the nodes and edges have each of those

08:41:44   14   weights, as I just described.       Those parameters are learned

08:41:46   15   by on massive quantities of the data.         That's essentially

08:41:48   16   how this is trained.

08:41:50   17   Q.   And when you talk about massive quantities of the data,

08:41:53   18   are you talking about things like millions of hours?

08:41:56   19   A.   Yes, definitely hundreds and hundreds and millions,

08:41:59   20   close to millions of hours.       You can think of millions of

08:42:03   21   samples are fed into training this system.

08:42:05   22   Q.   And what is the result or output of this automatic

08:42:10   23   speech recognition process?

08:42:11   24   A.   Yeah.   The output of the speech recognition process is

08:42:14   25   from audio to text.     So the text is the output.         So, in
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 13 of 141 PageID #: 19228
                                                                                     843



08:42:17    1   this case, now the recognizable after the sound produced

08:42:22    2   "play the Beatles" as the sequence of words.

08:42:27    3   Q.   And what happens in this NLU component that you show on

08:42:32    4   the diagram here?

08:42:32    5   A.   Yeah.   As you can see on the diagram, that there is --

08:42:35    6   when you have said "play music by Beatles," there are many

08:42:39    7   possibilities of how we are going to play it.           And the

08:42:43    8   natural language understanding component, what it's trying

08:42:45    9   to do is understand the meaning behind that sequence of

08:42:49   10   words.

08:42:49   11            In this case, it converts into a structured form

08:42:52   12   of, oh, I think it is the play music intent, as in that's

08:42:58   13   the intent of the customer making that request, from an

08:43:02   14   artist type, in this case Beatles.

08:43:04   15            So the purpose of natural language understanding

08:43:09   16   is take text as input and convert it into a form that can

08:43:13   17   be understood by the machine to act -- take an action.

08:43:16   18   Q.   And is the problem of taking text and converting it or

08:43:20   19   discerning from it a meaning that can be performed, is that

08:43:23   20   a difficult problem?

08:43:24   21   A.   Oh, absolutely.    That is -- the process of

08:43:27   22   understanding what we mean is the hardest artificial

08:43:31   23   intelligence problem that exists.        All the experts like --

08:43:38   24   including me, would definitely agree that's the holy grail

08:43:43   25   of artificial intelligence.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 14 of 141 PageID #: 19229
                                                                                     844



08:43:45    1   Q.   And after the natural language understanding unit

08:43:47    2   determined what the user meant, what they wanted, what does

08:43:48    3   Alexa do next?

08:43:49    4   A.   Yeah, the next step, as illustrated in this diagram, is

08:43:54    5   Alexa at this point has determined that the customer is

08:43:59    6   expressing an intent to play music by the artist Beatles,

08:44:03    7   but that's not sufficient to take an action.

08:44:05    8             You have to figure out is there -- does the

08:44:09    9   customer own the Beatles album or should I play from the

08:44:14   10   Amazon Music catalog or Spotify catalog if the customer has

08:44:20   11   access to Spotify.

08:44:20   12             So what that -- that part of fulfilling customers'

08:44:22   13   intent is done by another set of software programs which

08:44:23   14   are called skills.     And that is what this diagram

08:44:29   15   illustrates, that a skill, in this case a music skill,

08:44:31   16   determines the best thing to do is play music from Beatles

08:44:34   17   and, in particular, it could be a song that -- let's say

08:44:38   18   the customer has owned before like, Hey, Jude.            So that can

08:44:43   19   be an example that comes -- that could be played by the

08:44:46   20   device.

08:44:46   21   Q.   And we've walked through one example here of requesting

08:44:50   22   to hear the Beatles.     How many requests like that does

08:44:55   23   Alexa receive in a day or a minute?

08:44:58   24   A.   So Alexa gets about a billion requests per week.            If I

08:45:04   25   do the math right, it's about 300,000 requests a minute at
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 15 of 141 PageID #: 19230
                                                                                     845



08:45:11    1   peak time.

08:45:12    2   Q.   And these skills you talked about, does Amazon write

08:45:15    3   all of those programs, those skills?

08:45:18    4   A.   No.   As -- as the slide indicates, that Amazon -- we

08:45:21    5   build quite a few skills ourselves, but Alexa has hundreds

08:45:26    6   of thousands of skills that are built by hundreds and

08:45:30    7   thousands of developers worldwide.

08:45:33    8              So, as you can see, there's a whole set of

08:45:36    9   skills that we own -- in fact, in my house Jeopardy

08:45:38   10   skill is very popular.       So you can just say:      Alexa, play

08:45:39   11   Jeopardy.     And you play the latest version of it.

08:45:41   12              You can have -- my son and daughter play lots of

08:45:44   13   video games.     Puzzle of the Day is a very common one, as

08:45:47   14   well.

08:45:47   15              THE COURT:     Mr. Prasad, would you slow down just a

08:45:50   16   little bit?

08:45:51   17              THE WITNESS:     Yes, thank you.

08:45:52   18              THE COURT:     You clearly have an accent, and I want

08:45:54   19   to make sure the jury follows your testimony.           So please

08:45:57   20   speak slower.

08:45:58   21              THE WITNESS:     Absolutely.

08:45:59   22              THE COURT:     Thank you.

08:46:00   23   Q.   (By Mr. Hadden)      And why did Amazon -- or why does

08:46:03   24   Amazon allow these other companies to create skills that

08:46:05   25   can be used through Alexa?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 16 of 141 PageID #: 19231
                                                                                     846



08:46:06    1   A.   We believe there are -- that our customers want a lot

08:46:13    2   from Alexa.   And it's just not possible -- while you have

08:46:17    3   extremely smart people on our team, that we can do

08:46:20    4   everything.   And that's why we want -- we wanted to have

08:46:23    5   invention happen by developers around the world so that

08:46:26    6   they can invent on Alexa, as well as our customers can have

08:46:30    7   the benefit of those inventions.

08:46:32    8   Q.   And does Amazon charge companies to create skills or

08:46:39    9   connect into Alexa?

08:46:42   10   A.   No, we do not charge companies to create skills.

08:46:44   11   Q.   Does Amazon provide the research community with

08:46:54   12   information it's learned developing the type of artificial

08:46:58   13   intelligence you talked about?

08:46:59   14   A.   Yes, we -- we publish a lot.       In fact, if you look at

08:47:04   15   this on your screen, we publish ton of technical papers in

08:47:11   16   peer-reviewed journals, conferences, and we make all those

08:47:14   17   papers available on our website.

08:47:16   18            This is an Amazon.science website, which is mostly

08:47:21   19   more in launching.     And this is a central place where the

08:47:24   20   technical community, not just our customers or people

08:47:29   21   interested about our products, but even deep researchers

08:47:32   22   working on many different areas can come and get access to

08:47:36   23   our innovations.

08:47:37   24   Q.   And why does Amazon provide this science website to the

08:47:42   25   research community?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 17 of 141 PageID #: 19232
                                                                                     847



08:47:42    1   A.   I think we are -- the entire speech and language

08:47:46    2   community is quite open and -- and in general what is now

08:47:50    3   part of the conversation in the AI community.           This is one

08:47:51    4   way that we can participate and make our entire field get

08:47:55    5   better.      This is the reason why we have this

08:47:59    6   Amazon.science, and that's why we also publish papers.

08:48:02    7   Q.   And let's go back to 2013 when you joined Amazon.            Was

08:48:06    8   there a specific problem that you worked on when you

08:48:09    9   joined?

08:48:09   10   A.   Yeah.    I -- I was -- as I mentioned, I joined the

08:48:14   11   Amazon Alexa team in 2013.       And the specific problem I was

08:48:18   12   asked to lead was called far-field speech recognition, by

08:48:22   13   which we mean the components of wake word detection that I

08:48:25   14   showed, like amongst all the speech that's happening or

08:48:30   15   audio being spoken in your house, is the wake word being

08:48:32   16   spoken?      That's an incredibly hard problem.

08:48:35   17             And then automatic speech recognition, which was

08:48:38   18   convert the speech to textual form was what I was hired to

08:48:41   19   build because that's another very inventive problem because

08:48:45   20   you're trying to understand millions of words in all

08:48:49   21   combinations of them in an extremely noisy environment.

08:48:52   22   Q.   And when you joined, I think you said your team was 10

08:48:56   23   people; is that correct?

08:48:57   24   A.   That's correct.

08:48:58   25   Q.   And of those 10 people, how many thought that you could
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 18 of 141 PageID #: 19233
                                                                                     848



08:49:01    1   solve this far-field speech recognition problem?

08:49:04    2   A.   Nine out of 10 did not think it could be done.

08:49:08    3   Q.   And who was the one who thought it could be done?

08:49:13    4   A.   I was the one of the optimist.

08:49:18    5   Q.   Okay.   And can -- can you explain why this far-field

08:49:26    6   speech recognition presented such a challenge?

08:49:29    7   A.   Yeah.   So a huge challenge because, first of all,

08:49:35    8   you're not holding a device in your hand.          You're speaking

08:49:39    9   to it from a very distance -- as -- and if you think about

08:49:43   10   all the different accents -- Your Honor has just asked me

08:49:46   11   to slow down.

08:49:47   12            If you think about it like how -- how far I am

08:49:50   13   from you at that end of the room, just imagine a device now

08:49:54   14   trying to understand that aspect.        That's super hard

08:50:01   15   because there is lot of dialects, a lot of accents.             I have

08:50:06   16   an accent.    I don't speak "play music the Beatles" the same

08:50:09   17   way many of you do, because I have an Indian accent.

08:50:13   18            That is true in our country, which means there's a

08:50:16   19   lot of diversity of accents, dialects, noise environment.

08:50:16   20   Some people live in urban areas where there's lot of

08:50:21   21   traffic noise you can hear.

08:50:23   22            And if you're -- plus, people don't realize this,

08:50:27   23   but your house is a very noisy area.         You have the TV

08:50:31   24   running, and sounds like "I like" are very similar to

08:50:36   25   Alexa.   Alex as a name is similar to Alexa.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 19 of 141 PageID #: 19234
                                                                                     849



08:50:40    1            So you get into these incredibly hard problems of

08:50:43    2   essentially trying to solve the wake word, which is a

08:50:47    3   needle in a haystack problem because you don't talk to

08:50:50    4   Alexa every moment.     You talk to Alexa maybe 10 times a

08:50:54    5   day.

08:50:54    6            That is incredibly hard because you're hearing all

08:50:57    7   kinds of sounds, and the wake word detector on the device

08:51:01    8   has to first determine that you actually said the wake

08:51:04    9   word.   And then all -- what you're saying has infinite

08:51:09   10   possibilities, and the home noise makes it a very, very

08:51:12   11   hard problem.

08:51:13   12            And then last year, I would say, the fact that if

08:51:15   13   you respond so fast, because for any communication to be

08:51:19   14   good, you have to be responsive, just makes it an

08:51:22   15   incredibly challenging task.

08:51:23   16   Q.   Have you read the '049 patent in this case, Mr. Prasad?

08:51:26   17   A.   Yes, I did.

08:51:27   18   Q.   And does that patent provide a solution to this

08:51:33   19   far-field speech recognition problem you were working on in

08:51:39   20   2013?

08:51:40   21            MR. BAXTER:     Objection, Your Honor.       It calls for

08:51:41   22   expert opinion, which he is not.

08:51:43   23            THE COURT:    Sustained.

08:51:46   24   Q.   (By Mr. Hadden)    Are you familiar with how the

08:51:48   25   microphones work in an Echo, Mr. Prasad?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 20 of 141 PageID #: 19235
                                                                                     850



08:51:51    1   A.    Yes, I'm familiar.

08:51:52    2   Q.    And can you explain, at a high level, how that works?

08:51:56    3   A.    Yeah.   At the high level, Echo has seven microphones,

08:52:00    4   one in the center, six on the circumference.           And what

08:52:06    5   happens is each of these microphones pick a signal.             These

08:52:09    6   signals are mixed to create six signals of what we call

08:52:16    7   fixed beams in exactly the fixed directions.           That's the

08:52:19    8   first operation that happens in terms of audio processing.

08:52:23    9   Q.    And why did Amazon choose to use fixed beams in fixed

08:52:28   10   directions?

08:52:29   11   A.    Yeah.   As I mentioned, there's many spots to the -- to

08:52:34   12   the problem of Alexa responding to your request.            This

08:52:37   13   audio processing to generate these beams is just one small

08:52:41   14   part of it.     What really happens that is incredibly complex

08:52:48   15   is the next step of processing, wake word detection, as I

08:52:51   16   mentioned the ability to detect the wake word, then the

08:52:55   17   speech recognition, and then the natural language

08:52:56   18   understanding.

08:52:57   19             Those three components are -- is where the magic

08:53:00   20   is.    That's what makes the magic of Alexa happen, not the

08:53:03   21   signal.

08:53:04   22             And because of that, what we wanted to make do --

08:53:09   23   we chose the fixed beam as the way to go is because if you

08:53:13   24   when you speak to Alexa, the fixed beams can come from

08:53:18   25   anywhere -- sorry, you -- you can be in any place but the
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 21 of 141 PageID #: 19236
                                                                                     851



08:53:20    1   beams are fixed.

08:53:21    2            And the advantages -- sometimes the best beam to

08:53:26    3   do speech recognition are -- is actually behind -- coming

08:53:28    4   from the walls because your sound waves reflect from the

08:53:30    5   wall.

08:53:31    6            So just because there is a better -- this user is

08:53:34    7   in a particular place, doesn't mean it's the better signal.

08:53:37    8   It can come from anywhere.

08:53:39    9            So that's the first reason we took the fixed beam

08:53:42   10   and then select the best beam that is for speech

08:53:45   11   recognition the best thing to do.

08:53:46   12            The second part, if we use any adaptive technique

08:53:51   13   where you -- how you combine the beams changes dynamically,

08:53:55   14   which is called adaptive beamforming, then what happens is

08:53:59   15   you're training a lot -- we talked about millions of

08:54:03   16   samples of data to train on has -- gets yet another

08:54:06   17   variable because the signal is getting morphed or

08:54:09   18   transformed in different ways, which means we don't know

08:54:12   19   whether the recognition will actually improve.            Alexa may

08:54:17   20   get worse with -- while entering latency or delay in

08:54:21   21   responding because you have to have a delay to understand

08:54:23   22   where the user is.

08:54:24   23            This is why we did not choose adaptive

08:54:28   24   beamforming.   Instead, we chose to work with fixed

08:54:33   25   beamforming with fixed beams in -- from fixed directions.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 22 of 141 PageID #: 19237
                                                                                     852



08:54:35    1   Q.    Are you -- do you know Dr. Li, Mr. Prasad?

08:54:39    2   A.    I did interview Dr. Li for a role, so I met him once on

08:54:45    3   the phone.

08:54:45    4   Q.    And when was that?

08:54:46    5   A.    That was in, I believe, June 2013.

08:54:50    6   Q.    And how did you come to speak with Mr. Li on the phone?

08:54:53    7   A.    I was looking to hire a leader for machine learning,

08:55:01    8   specifically a leader who can come and work on the areas of

08:55:05    9   wake word detection and speech recognition.           And I was

08:55:07   10   looking for roles for that -- people who can fill those

08:55:10   11   roles.    That's why I spoke with Dr. Li for a position.

08:55:13   12   Q.    And did you end up deciding to hire Dr. Li?

08:55:16   13   A.    No, I was not inclined to hire Dr. Li.

08:55:19   14   Q.    And why did you decide not to hire Dr. Li?

08:55:24   15   A.    There were a few reasons.     As I mentioned, I was

08:55:27   16   looking for a domain expert in the areas of machine

08:55:31   17   learning of wake word detection and speech recognition and

08:55:34   18   language understanding.       And Dr. Li's expertise was not in

08:55:37   19   that area, with all due respect.        It was more in the

08:55:42   20   microphone array area.       And that wasn't where I was focused

08:55:45   21   on.    I needed someone for the other components that I

08:55:50   22   discussed, specifically wake word detection and speech

08:55:53   23   recognition.

08:55:53   24             THE COURT:   Mr. Prasad, I'm going to ask you again

08:55:56   25   to try to slow down.       You're speeding back up again.         It's
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 23 of 141 PageID #: 19238
                                                                                     853



08:55:59    1   important that the jury follows your testimony.

08:56:01    2              THE WITNESS:     Okay.   I will slow down.

08:56:02    3              THE COURT:     All right.   Counsel, please continue.

08:56:04    4              MR. HADDEN:     Thank you, Your Honor.

08:56:05    5              Could we see Defendants' 491, please, Mr. Berk?

08:56:10    6   If you'd just blow up the top, please.

08:56:13    7   Q.   (By Mr. Hadden)      Are these -- do you recognize this

08:56:20    8   document, Mr. Prasad?

08:56:21    9   A.   Yes, I do.

08:56:22   10   Q.   Okay.   And what is this?

08:56:23   11   A.   This is an -- at Amazon, when we interview someone, we

08:56:27   12   take copious notes.       These were my raw notes entered

08:56:32   13   after -- I was typing it while I was interviewing Dr. Li,

08:56:35   14   but this is where we recorded my notes for future.

08:56:40   15              MR. HADDEN:     And if you could just scroll down,

08:56:43   16   Mr. Berk, to that third line down.         There you go.     Thank

08:56:46   17   you.

08:56:46   18   Q.   (By Mr. Hadden)      And what did you describe here in your

08:56:50   19   notes from that interview, Mr. Prasad?

08:56:51   20   A.   Yeah.   There were two things I described in this

08:56:57   21   portion.     One, as I mentioned, the area of expertise that

08:57:00   22   Dr. Li had was not the best fit for the areas I was

08:57:07   23   leading.

08:57:07   24              The second was that I didn't find a passion in

08:57:11   25   interviewing Dr. Li about building a groundbreaking product
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 24 of 141 PageID #: 19239
                                                                                     854



08:57:15    1   or areas that solved real customer problems.           I got a sense

08:57:19    2   that he was more interested in selling his company, as I

08:57:22    3   note here, and that's -- those were the two factors that

08:57:26    4   made me come to the not inclined mode.

08:57:31    5   Q.    And in your interview with Dr. Li, did he mention

08:57:34    6   anything about a prior meeting with Amazon?

08:57:37    7   A.    Yes, he did mention, as it's in the notes, that he --

08:57:41    8             MR. HADDEN:    Can we go down to that, Mr. Berk?

08:57:52    9   Just four lines down from where you were.          Up a little.      I

08:58:14   10   think we've gone too far.

08:58:14   11             THE WITNESS:    Yes.

08:58:17   12             MR. HADDEN:    No, farther up.      No, sorry, you

08:58:22   13   passed it.

08:58:24   14   Q.    (By Mr. Hadden)    Go ahead, Mr. Prasad.

08:58:27   15   A.    Yeah.   As you see in the second line -- row, he

08:58:29   16   mentioned he was invited by Lab126 to present technology.

08:58:33   17   And when was this meeting?       Dr. Li told me it was two years

08:58:36   18   ago.

08:58:36   19   Q.    Did he tell you anything else about that meeting?

08:58:38   20   A.    No, because I -- I don't recall all -- everything about

08:58:42   21   it.    But he did mention a few things he discussed.          But, as

08:58:47   22   I mentioned, my role was to assess him for the fit in my

08:58:52   23   team for the areas of machine learning of wake word

08:58:56   24   detection and speech recognition.        So I had a very strong

08:59:00   25   focus on those areas.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 25 of 141 PageID #: 19240
                                                                                     855



08:59:01    1   Q.   And is it standard practice at Amazon to take detailed

08:59:05    2   notes like this for every interview?

08:59:07    3   A.   Yes, we take detailed notes for every interview, as I

08:59:11    4   mentioned earlier.

08:59:12    5   Q.   And do you interview a lot of engineers and scientists

08:59:15    6   in your job at Amazon?

08:59:16    7   A.   Yeah, I -- especially in those days -- first, yes, I

08:59:20    8   interview a lot of people in these roles.          And especially

08:59:23    9   in those days, because I was building a team, I was

08:59:26   10   interviewing many people every day.

08:59:27   11   Q.   And when -- well, why were you interviewing so many

08:59:34   12   people back in 2013?

08:59:35   13   A.   As I described, we were on a very hard mission, and we

08:59:38   14   still are.   We think of it still as day one for us.            And to

08:59:43   15   solve something like this, we needed the world's best

08:59:47   16   talent working on these hard problems of artificial

08:59:52   17   intelligence so that we can come closer to that version of

08:59:56   18   human level intelligence.       And that required hundreds and

09:00:00   19   hundreds of scientists that I've personally hired and many

09:00:02   20   engineers, skilled product managers.

09:00:04   21            So we were -- we still hire, and this is an

09:00:06   22   incredibly hard area, and it would take years to solve.

09:00:10   23   This is why we needed the world's best talent working with

09:00:14   24   us together to invent on behalf of our customers.

09:00:16   25   Q.   And when did the -- when did Amazon launch the Echo --
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 26 of 141 PageID #: 19241
                                                                                     856



09:00:21    1   the first Echo with Alexa?

09:00:23    2   A.   The first Echo with Alexa was launched on 6 November,

09:00:29    3   2014.

09:00:29    4   Q.   And did Amazon organize any events around that launch?

09:00:36    5   A.   We -- yes, we had multiple events in different cities

09:00:43    6   as a networking event.

09:00:44    7   Q.   And did you participate in those events, Mr. Prasad?

09:00:48    8   A.   Yes, I did.

09:00:49    9   Q.   And did you go to one of those events in New York City?

09:00:51   10   A.   Yes, I did go to an event in New York City.

09:00:54   11   Q.   Do you -- do you -- did you meet Dr. Li at that event?

09:00:57   12   A.   I have no memory of meeting Dr. Li at that event.

09:01:01   13   Q.   Were there lots of people at those events?

09:01:05   14   A.   Yeah, we -- we had at least 200 to 300 people in that

09:01:08   15   event.

09:01:10   16            MR. HADDEN:     Can we see Defendants' -- or, sorry,

09:01:15   17   Plaintiff's 131, please, Mr. Berk?

09:01:21   18   Q.   (By Mr. Hadden)    I've put a document up on the screen,

09:01:23   19   Mr. Prasad.   It's Plaintiff's 131.

09:01:26   20            Do you recognize this document?

09:01:27   21   A.   Yes, I saw this during my deposition.

09:01:32   22   Q.   And can you explain what it is?

09:01:34   23   A.   It's an email that went from Dr. Li to Ms. Burnham, who

09:01:51   24   was in our human resources department, asking Ms. Burnham

09:01:54   25   to forward Dr. Li's message to me.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 27 of 141 PageID #: 19242
                                                                                     857



09:01:58    1              MR. HADDEN:   And if you scroll down, Mr. Berk, to

09:02:00    2   that email to Ms. Burnham, please -- just up a little bit

09:02:05    3   farther.    There you go.

09:02:06    4   Q.   (By Mr. Hadden)     Did you receive the -- this original

09:02:12    5   underlying email that Ms. -- Dr. Li was asking Ms. Burnham

09:02:17    6   to forward to you?

09:02:17    7   A.   I have no memory of receiving this email.

09:02:24    8   Q.   If we go to the next page, there's a paragraph that

09:02:32    9   says:   Our company holds several patents.

09:02:37   10              Do you see that?

09:02:38   11   A.   Yes, I do.

09:02:50   12   Q.   And then below that, the next paragraph, it says:            It

09:02:54   13   is our belief that collaborations are the best solution to

09:02:57   14   this matter.

09:02:58   15              Do you see that?

09:02:58   16   A.   Yes, I see that.

09:02:59   17   Q.   So if you had received this email from Dr. Li through

09:03:06   18   Ms. Burnham, what would you make of this?

09:03:12   19   A.   I would say as -- if I had gotten this email, I would

09:03:17   20   have, for professional courtesy, responded to Dr. Li,

09:03:22   21   thanking him for his interest in collaborating.

09:03:24   22              But as I mentioned, I'd already determined that he

09:03:30   23   was not the best fit for -- for the areas I was interested

09:03:33   24   in collaborating or finding talent for, that I would not

09:03:37   25   waste his or my time.       But I would definitely get back to
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 28 of 141 PageID #: 19243
                                                                                     858



09:03:41    1   him as professional courtesy, thanking him for his

09:03:44    2   interest, and maybe in the future to collaborate.

09:03:46    3   Q.   And if you had received this email, would you have

09:03:53    4   interpreted this as an accusation that Amazon was using

09:03:55    5   Dr. Li's patents?

09:03:56    6   A.   Not at all because this lists -- as the intent seems to

09:04:03    7   be, collaboration.

09:04:03    8   Q.   Now, if this email -- if you had received this email

09:04:06    9   and if the email had actually said, Amazon is using my

09:04:10   10   patents, what would you have done?

09:04:12   11   A.   If that was stated and I had gotten that email, then I

09:04:17   12   would have sent it to our patent attorneys.           We have a very

09:04:21   13   skilled legal team who actually understand technical

09:04:25   14   content very, very deeply.       And they would look at the

09:04:28   15   patents and acquisition and anything like that.            And they

09:04:31   16   will get in touch with me if I can add value to that

09:04:35   17   discussion.    That is what I would have done.

09:04:38   18   Q.   Okay.

09:04:38   19            MR. HADDEN:     Can we put up the slide from the

09:04:40   20   Vocalife opening, please, Mr. Berk?         You can take down the

09:04:49   21   other one.    Thank you.

09:04:49   22   Q.   (By Mr. Hadden)    Now, Mr. Prasad, Vocalife's counsel

09:04:53   23   showed this slide to the jury during opening and suggested

09:04:58   24   that this shows that Amazon meets with companies and then

09:05:02   25   takes their technology.      Have you ever heard or had any
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 29 of 141 PageID #: 19244
                                                                                     859



09:05:06    1   experience of Amazon meeting with a company and then taking

09:05:10    2   their technology?

09:05:10    3   A.   Not at all.   We -- we invent on behalf of our

09:05:16    4   customers, and if -- if there's a company that has certain

09:05:20    5   value to add in our mission to that, then we'll either

09:05:26    6   license or acquire that company, which has happened in the

09:05:29    7   past.   But we are not in the business of -- of taking

09:05:32    8   somebody's idea.

09:05:33    9            Instead, we want to invent for -- on behalf of our

09:05:38   10   customers, and we have so many people working on doing that

09:05:40   11   on a daily basis.

09:05:41   12   Q.   Now, Mr. Prasad, this slide mentions a company called

09:05:46   13   Yap; do you see that?

09:05:48   14   A.   Yes, I see that.

09:05:49   15   Q.   Are you familiar with the company Yap?

09:05:51   16   A.   Yes, I'm familiar with Yap.

09:05:55   17   Q.   Did Amazon take Yap's technology?

09:05:56   18   A.   No, Amazon acquired Yap's technology by paying for it.

09:06:01   19   Q.   Did, in fact, Amazon buy the company Yap?

09:06:03   20   A.   Yes, Amazon bought the company Yap.

09:06:06   21   Q.   And the slide mentions another company Nuance.           Are you

09:06:10   22   familiar with Nuance?

09:06:11   23   A.   Yes, I'm familiar with Nuance.

09:06:12   24   Q.   Did Amazon take Nuance's technology?

09:06:14   25   A.   No, we licensed Nuance's technology.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 30 of 141 PageID #: 19245
                                                                                     860



09:06:16    1   Q.   Does Amazon have any patents of its own that relate to

09:06:28    2   Alexa?

09:06:28    3            MR. HADDEN:     You can take this down, Mr. Berk.

09:06:30    4   A.   Yes, we have hundreds of patents.        Last I looked we

09:06:35    5   have over 400 patents related to Alexa.

09:06:38    6   Q.   (By Mr. Hadden)    And are you proud of the work that you

09:06:40    7   and all those engineers at Amazon have done to develop

09:06:43    8   Alexa?

09:06:43    9   A.   Yeah, I'm incredibly proud.       I consider Alexa my

09:06:51   10   biggest achievement in my career and so does thousands and

09:06:58   11   thousands of people working on Alexa.         The fact that we

09:06:58   12   brought, as I mentioned, what was science fiction from Star

09:07:00   13   Trek based, in the hands of millions of people, is deeply

09:07:03   14   fulfilling.   And I -- and I love the fact that I can still

09:07:06   15   come in every day and invent on behalf of our customers.

09:07:09   16   Q.   Are you familiar with a concept called DEV, or

09:07:15   17   downstream economic value, as that term is used at Amazon?

09:07:20   18   A.   Yes, I'm familiar.

09:07:21   19   Q.   And does DEV include the profit or loss for the

09:07:25   20   underlying device like the Echo?

09:07:27   21   A.   No, it does not.

09:07:27   22   Q.   Are you familiar with a term called LTV, or lifetime

09:07:33   23   value, that's used at Amazon?

09:07:34   24   A.   Yes, I'm familiar.

09:07:35   25   Q.   And does LTV include the profit or loss on that
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 31 of 141 PageID #: 19246
                                                                                     861



09:07:40    1   underlying device like an Echo?

09:07:41    2   A.    Yes, it does.

09:07:42    3   Q.    And is that a difference between DEV and LTV?

09:07:48    4   A.    Yes, it's one of the differences between the two.

09:07:50    5             MR. HADDEN:     Pass the witness.

09:07:51    6             THE COURT:    Cross-examination by the Plaintiff.

09:08:23    7             Proceed when you're ready, Mr. Baxter.

09:08:27    8             MR. BAXTER:     Thank you, Your Honor.

09:08:27    9                             CROSS-EXAMINATION

09:08:27   10   BY MR. BAXTER:

09:08:27   11   Q.    Mr. Prasad, welcome to Marshall.

09:08:32   12   A.    Thank you.   Good morning.

09:08:33   13   Q.    You and I have something in common.        My youngest

09:08:37   14   daughter is from Karnataka, India.         You know where that is?

09:08:40   15   A.    Did you mean Karnataka?

09:08:41   16   Q.    If you say it that way, I'm going to take your word for

09:08:45   17   it.

09:08:45   18             I just never did teach her to eat Indian food.

09:08:53   19   She says it's too hot.

09:08:56   20             Let me talk to you, if I could, Mr. Prasad, about

09:08:59   21   the meeting between Amazon and Dr. Li in 2011, okay?

09:09:04   22   A.    Okay.

09:09:05   23   Q.    You're not there.

09:09:06   24   A.    I wasn't there.

09:09:07   25   Q.    You don't know anything about it.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 32 of 141 PageID #: 19247
                                                                                     862



09:09:09    1   A.   No, I don't know anything about it.

09:09:10    2   Q.   You don't know what information Dr. Li brought to

09:09:14    3   Amazon.

09:09:14    4   A.   No, I don't, other than what was captured in my notes.

09:09:19    5   Q.   Okay.   Well, your notes said there was a meeting, but

09:09:23    6   you don't have any details of the meeting, do you?

09:09:25    7   A.   No, I don't have any details of that meeting.

09:09:28    8   Q.   So who from Amazon is going to come and say, I was at

09:09:33    9   the meeting, and look the jury in the eye and say, here's

09:09:37   10   what happened?    It's not you?     Is it your colleague over

09:09:42   11   here, Mr. Hilmes, was he there?

09:09:45   12   A.   I don't know whether Mr. Hilmes was there, but I know

09:09:48   13   for a fact that a couple of people have already testified

09:09:51   14   who were at that meeting, or going to.

09:09:53   15   Q.   Okay.   I want to know who's going to come in this

09:09:57   16   courtroom and look the jury in the eye and say, here's what

09:10:01   17   happened at the meeting, anybody?

09:10:02   18   A.   I don't know whether because we are in unprecedented

09:10:05   19   circumstances with COVID whether physically someone is

09:10:10   20   coming, but I'm assuming video calls and other facilities

09:10:13   21   are available for the right set of people to be helping you

09:10:17   22   with this matter.

09:10:17   23   Q.   So you think there's going to be a video call in this

09:10:22   24   trial and people are going to help us with this matter?

09:10:24   25   A.   Already recorded testimony.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 33 of 141 PageID #: 19248
                                                                                     863



09:10:25    1   Q.   Okay.   As far as you know then, no one is going to come

09:10:30    2   and personally sit in the stand where you are and tell the

09:10:34    3   jury what happened at the meeting, except for Dr. Li, of

09:10:37    4   course, right?

09:10:38    5   A.   I don't know of that.     I'm pretty sure someone is

09:10:40    6   coming to -- virtually or physically, I'm not sure.

09:10:44    7   Q.   Okay.

09:10:44    8   A.   But virtually someone can help with this matter.

09:10:47    9   Q.   Well, virtually means we can ask them questions on the

09:10:53   10   spot, right, be it on the Zoom or Twitter or something,

09:10:56   11   right?

09:10:56   12   A.   I think in these unusual circumstances, we are all

09:10:59   13   trying to work in the best way possible.          So that is

09:11:02   14   definitely an option in my mind.

09:11:03   15   Q.   Okay.   We know, until we hear contrary, that there was

09:11:12   16   a meeting, and two groups got intermingled at that meeting,

09:11:17   17   right, Group B and Group D?

09:11:20   18   A.   I have no knowledge of who was at that meeting, what

09:11:23   19   was discussed, and what got mingled versus not.

09:11:26   20   Q.   Okay.   Well, if Dr. Li testified that his former

09:11:28   21   employee, another Mr. Li who worked in Group D, and this

09:11:33   22   was a meeting with Group B, came to that meeting, you don't

09:11:35   23   know the difference, do you?

09:11:37   24   A.   No, I don't know which other Dr. Li you're mentioning

09:11:41   25   here.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 34 of 141 PageID #: 19249
                                                                                     864



09:11:41    1   Q.   Okay.   And -- and that's against the rules to mix those

09:11:43    2   groups, is it not?

09:11:44    3   A.   I don't know what you're talking about because --

09:11:47    4   Q.   Okay.

09:11:48    5   A.   -- this predates my time at Amazon.

09:11:51    6   Q.   All right.   We do know from Dr. Li that at the meeting,

09:11:57    7   he discussed with the Amazon people there, noise

09:12:04    8   suppression, sound suppression, don't we?

09:12:06    9   A.   I don't know that other than the brief mention Dr. Li

09:12:09   10   gave to me in my interview with him for my job role I was

09:12:13   11   looking to hire someone for.

09:12:15   12   Q.   If he testified in this case under oath that he talked

09:12:18   13   to Amazon about that, you don't know anything different, do

09:12:21   14   you?

09:12:21   15   A.   I don't know -- I don't know anything on that --

09:12:25   16   whether -- I don't know what his testimony is, so I'm just

09:12:29   17   coming here to help you with the matter of what I know in

09:12:33   18   this case.

09:12:33   19   Q.   If he said that he talked to Amazon about far-field

09:12:36   20   technology, you don't know the difference, do you?

09:12:38   21   A.   I know the difference between far-field technology, as

09:12:42   22   I mentioned, versus the patent in this case, which is the

09:12:46   23   microphone array.

09:12:46   24   Q.   Mr. Prasad --

09:12:48   25   A.   As I mentioned --
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 35 of 141 PageID #: 19250
                                                                                     865



09:12:49    1   Q.   -- Mr. Prasad, I mean not to interrupt you, sir.            But

09:12:52    2   if you'll listen to my question.

09:12:53    3               You don't know of your own knowledge whether or

09:12:56    4   not he talked to the Amazon engineers about far-field

09:12:58    5   technology or not, do you?

09:13:00    6   A.   I don't, but --

09:13:03    7   Q.   Okay.    Do you know if he talked to them about a

09:13:08    8   circular mic array?

09:13:10    9   A.   I don't know that.

09:13:10   10   Q.   Do you know if he talked to them about beamforming

09:13:13   11   technology?

09:13:13   12   A.   I don't know for sure.     There is some indication in the

09:13:17   13   notes that it could be beamforming, but I can't tell.

09:13:21   14   Q.   You don't know?

09:13:21   15   A.   I don't know.

09:13:22   16   Q.   Okay.    Do you know why, after all that he told Amazon

09:13:28   17   with a slide presentation, that they contacted him days

09:13:31   18   later and said:      We'd like to have your slide presentation.

09:13:35   19   Will you send it to us?

09:13:37   20   A.   Can you repeat the question because I don't know

09:13:40   21   whether you're asking me a question there.

09:13:42   22   Q.   Yes.    At the meeting with Amazon, Dr. Li brought a

09:13:45   23   slide presentation, a PowerPoint with him, okay?            That's --

09:13:52   24   that's the sworn testimony in this case.          And it's further

09:13:55   25   true that a few days later, Amazon contacted Dr. Li and
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 36 of 141 PageID #: 19251
                                                                                     866



09:14:00    1   said:     Would you send us those PowerPoint that you showed

09:14:03    2   us at the meeting?

09:14:06    3              Do you know about that?

09:14:07    4   A.    I don't know about that.

09:14:08    5   Q.    Okay.   You have no information one way or another?

09:14:11    6   A.    No, I don't.

09:14:12    7   Q.    Would it be highly unusual for Amazon to say:          I'm not

09:14:17    8   interested in your technology, sir; oh, but by the way

09:14:21    9   would you send us your PowerPoints?

09:14:24   10              Would that be unusual?

09:14:25   11   A.    Again, I wasn't there.     I can tell you what the policy

09:14:28   12   would be.     When we engage with any -- anybody who's coming

09:14:32   13   with the intent to collaborate with us in these kind of

09:14:36   14   settings, we have a mutual NDA, mutual non-disclosure

09:14:41   15   agreement.     And all the artifacts that are discussed are

09:14:43   16   discussed within the confines of that NDA.

09:14:47   17              I'm not a lawyer, but with that, we -- we have

09:14:49   18   great interest in preserving the intellectual property of

09:14:51   19   this nation, that process.

09:14:54   20              And, as I mentioned, we -- if we feel there's

09:14:57   21   something valuable, we will end up collaborating in the

09:15:00   22   ways of either licensing the technology or if in certain

09:15:04   23   situations an acquisition makes sense, then we'll pay for

09:15:10   24   it.     So that's our policy.    So I don't know what -- what

09:15:14   25   more I can add there.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 37 of 141 PageID #: 19252
                                                                                     867



09:15:15    1   Q.   Well, you can add why Amazon, if they weren't

09:15:19    2   interested in Dr. Li's technology, days later sent for all

09:15:24    3   of his PowerPoint slides so they could study them.            Can you

09:15:26    4   enlighten us on that?

09:15:26    5   A.   I wasn't there.      I don't understand what -- don't know

09:15:27    6   what was discussed, so I -- I'm not the best person to

09:15:30    7   discuss that.

09:15:31    8   Q.   Okay.   Who is the best person to discuss that?

09:15:33    9   A.   The people who are going to testify -- all the other

09:15:39   10   witnesses who are here to help like me.

09:15:40   11   Q.   Now, I believe that you talked about the email that you

09:15:48   12   said you didn't get -- and -- and let me --

09:15:52   13              MR. BAXTER:    If I can get that email up -- I think

09:15:54   14   it's 96.     And I was wondering why we didn't start at the

09:16:03   15   top.   Can you blow that up for me?        The first two -- the

09:16:07   16   first two.     There you go.

09:16:09   17   Q.   (By Mr. Baxter)      It says -- Mr. -- Dr. Li says to your

09:16:18   18   colleague at Amazon:       Hi, Lexie, thanks a lot.       Peter.

09:16:24   19              And what he is thanking her for is that she said:

09:16:26   20   I just forwarded your message to Rohit.

09:16:29   21              Is that you?

09:16:29   22   A.   Yeah, that's me.

09:16:30   23   Q.   Okay.   Any reason you think that she lied to Dr. Li

09:16:34   24   about that?

09:16:35   25   A.   I don't know whether -- what -- whether she lied or
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 38 of 141 PageID #: 19253
                                                                                     868



09:16:37    1   not.   You have to talk to Lexie about it.         I can tell you

09:16:41    2   that I have no memory of getting this email.

09:16:43    3   Q.   So you have amnesia about getting the email, but you're

09:16:47    4   not saying you didn't get it if, in fact, she said she sent

09:16:50    5   it to you?

09:16:51    6   A.   I don't have amnesia.      I'm just saying I have no memory

09:16:57    7   of getting this email.

09:16:58    8   Q.   Okay.    But no reason to believe that she didn't forward

09:17:00    9   it to you?

09:17:03   10   A.   She -- you know, you get emails -- a lot of emails.

09:17:08   11   She may have intended to forward.        You will have to ask

09:17:11   12   Lexie whether she remembers forwarding this email.            I

09:17:15   13   didn't get an email, as far as I know.

09:17:18   14   Q.   Well, no, it's not that you don't know if you got it or

09:17:22   15   not, you can't remember one way or another, can you?

09:17:24   16   A.   Yeah, I can't remember.

09:17:26   17   Q.   Okay.    So in the email that she sent you --

09:17:29   18               MR. BAXTER:   If we can scroll up.

09:17:32   19   Q.   (By Mr. Baxter)      -- Dr. Li said:    It was nice to have

09:17:35   20   met you at the launch party in November of 2014.

09:17:37   21               Right?

09:17:38   22   A.   Yes.

09:17:38   23   Q.   All right.

09:17:40   24               MR. BAXTER:   Next -- next portion.

09:17:42   25   Q.   (By Mr. Baxter)      He told you about Dr. Zhu, right?        And
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 39 of 141 PageID #: 19254
                                                                                     869



09:17:53    1   then he says in October of 2011:        We accepted an invitation

09:17:58    2   from Amazon's Lab126.

09:18:00    3               Now, that would indicate to you, would it not,

09:18:03    4   that he didn't contact Amazon, but Amazon contacted him,

09:18:09    5   right?

09:18:09    6   A.   Yes.

09:18:10    7   Q.   Okay.     And that he then tells you that he's got several

09:18:16    8   U.S. patents on a circular microphone array, he's got

09:18:23    9   pending patents on far-field voice control/search, and that

09:18:27   10   he believes that it would be useful for you two to get

09:18:33   11   together and discuss a solution to the problem of he's got

09:18:38   12   patents where the Echo has tread.        Would that be fair?

09:18:42   13   A.   That's what's written here.

09:18:45   14   Q.   Okay.     Now, Amazon, I believe we've heard from

09:18:50   15   witnesses, has a policy that they don't want engineers like

09:18:53   16   you looking at patents, right?

09:18:54   17   A.   I -- I'll state the policy, because that's -- the

09:19:01   18   question was not very specific --

09:19:04   19   Q.   Well, let me ask you a specific question, then,

09:19:06   20   Dr. Prasad -- Mr. Prasad.

09:19:08   21               Does, in fact, Amazon tell you not to read other

09:19:12   22   companies' patents?

09:19:13   23   A.   No.     The policy is the following.     We -- if there is

09:19:17   24   any allegation or any patent that is sent our way, we are

09:19:21   25   asked to engage with the patent attorneys, because as I
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 40 of 141 PageID #: 19255
                                                                                     870



09:19:24    1   mentioned, they are very skilled in making a technical

09:19:27    2   determination, too.       And then, as needed, they will engage

09:19:30    3   with us on answering any technical questions.

09:19:34    4             They are doing their job.       Our job as engineers

09:19:37    5   and scientists is to invent.       It's their job as the patent

09:19:40    6   attorneys to make sure the right outcomes are coming across

09:19:46    7   with intellectual property.       And that's our policy.

09:19:47    8   Q.    The policy is for you not to read the patent but to

09:19:51    9   send it on to somebody else; is that right?

09:19:53   10   A.    That's correct.

09:19:54   11   Q.    Okay.    And, in this case, even though you got an email

09:20:01   12   apparently that said he's got patents, you didn't send it

09:20:04   13   on to the lawyers, and you didn't communicate with him at

09:20:08   14   all; is that right?

09:20:10   15   A.    That's not correct, because I don't have any

09:20:13   16   recollection or memory of getting this email.

09:20:15   17   Q.    I understand that, Mr. Prasad, that you, in fact, don't

09:20:19   18   remember.       But that doesn't mean you didn't get it, does

09:20:22   19   it?

09:20:22   20   A.    It also doesn't mean that I got it.

09:20:25   21   Q.    Well, we know that your colleague said that she sent it

09:20:29   22   to you.       No reason to think that she didn't.      And you're

09:20:33   23   just now can't remember, right?

09:20:35   24   A.    I can't remember.

09:20:36   25   Q.    All right.    But we do know this, you did not forward
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 41 of 141 PageID #: 19256
                                                                                     871



09:20:40    1   anything to anybody else, right?

09:20:43    2   A.    I don't have any memory, so I don't know what

09:20:46    3   subsequently happened with this.

09:20:48    4   Q.    And you didn't read the patents?

09:20:49    5   A.    No, I only read the patent as part of this trial.

09:20:53    6   Q.    Okay.    And Amazon, in fact, has a policy for you

09:20:57    7   engineers not to read the patents but to forward it on

09:21:00    8   somewhere in the ether, right?

09:21:05    9   A.    I think that's an extreme characterization of the

09:21:10   10   policy.       As I mentioned, they will get us to read the --

09:21:12   11   the patent, as -- in this case -- when this case was

09:21:16   12   opened, Mr. Phil Hilmes, it's my understanding, read the

09:21:16   13   patent and determined that the patent is not how we process

09:21:16   14   audio.

09:21:24   15   Q.    Mr. Prasad --

09:21:25   16             MR. BAXTER:     I'll ask to strike that answer,

09:21:27   17   Your Honor.       It's non-responsive.

09:21:28   18             THE COURT:     I'll sustain that it's non-responsive.

09:21:34   19   I'll preserve the part of the answer that says:            I think

09:21:36   20   that's an extreme of the policy as I mentioned.            The

09:21:40   21   remainder of the answer is non-responsive, and I'll strike

09:21:43   22   it.

09:21:43   23             Next question.

09:21:45   24             MR. BAXTER:     Thank you, Your Honor.

09:21:45   25   Q.    (By Mr. Baxter)    Now, you already knew Dr. Li, did you
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 42 of 141 PageID #: 19257
                                                                                     872



09:21:50    1   not, Mr. Prasad?

09:21:52    2   A.   No, I didn't know him, other than the interview that I

09:21:56    3   did with him on the phone.       So I hadn't met him in person

09:22:01    4   before that.

09:22:01    5   Q.   Had you ever talked to him?

09:22:03    6   A.   No, I only spoke with him at the -- at the phone

09:22:06    7   interview I mentioned.

09:22:07    8   Q.   You had never worked on a project with him?

09:22:10    9   A.   Not to my recollection.

09:22:13   10   Q.   Not even at your previous company?

09:22:15   11   A.   No, I don't remember working with Dr. Li.

09:22:22   12            MR. BAXTER:     Can you get me up the white paper,

09:22:24   13   please, sir?

09:22:27   14   Q.   (By Mr. Baxter)    Let me show you this demonstrative, if

09:22:30   15   I could, Mr. Prasad.

09:22:32   16            This is a Concept White Paper about a robust

09:22:37   17   two-way translator.     Is that what you worked on at your

09:22:41   18   prior business?

09:22:41   19   A.   Yes, I worked on two-way translator.         But there were

09:22:45   20   many other efforts.     This is one particular white paper.

09:22:51   21   Q.   And do you see it was submitted by Li Creative

09:22:53   22   Technology by Dr. Li?

09:22:54   23   A.   Yes, I see that.

09:22:55   24   Q.   All right.

09:22:58   25            MR. BAXTER:     Can we go to Page 2?       Next page --
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 43 of 141 PageID #: 19258
                                                                                     873



09:23:04    1   I'm sorry, Page 2.

09:23:06    2   A.   Can you give me a minute to go back to the first page?

09:23:12    3   Q.   (By Mr. Baxter)       Oh, yes, sir, absolutely.     Be glad for

09:23:12    4   you to look at it all you want to.         Do you want to see the

09:23:17    5   second -- the next page?

09:23:17    6   A.   No, I want to see the cover sheet -- sorry, I want to

09:23:19    7   see the cover page because who the -- what the BA -- the

09:23:22    8   Broad Agency Announcement is here.         Yes.   Thank you.

09:23:33    9               MR. BAXTER:    Can we now go to Page 2?

09:23:38   10   Q.   (By Mr. Baxter)       Do you see that --

09:23:39   11   A.   Can I interrupt?       I want to see the date for it.

09:23:43   12   Q.   All right.    I'm not sure it's on this first page, but I

09:23:57   13   think if we get around to Page 3 we can figure it out.

09:24:01   14   A.   Okay.    Thank you.

09:24:03   15               THE COURT:    Let's get back to questions and

09:24:04   16   answers, please.

09:24:06   17               MR. BAXTER:    Thank you.

09:24:07   18   Q.   (By Mr. Baxter)       You see the key personnel would be

09:24:10   19   Dr. Li from Li Creative Technologies; do you see that?

09:24:12   20   A.   Yes, I do.

09:24:12   21               MR. BAXTER:    Go to Page 3.

09:24:14   22   Q.   (By Mr. Baxter)       Now, Raytheon BBN Technologies is part

09:24:20   23   of this program, and there you are --

09:24:22   24   A.   Yes.

09:24:22   25   Q.   -- is that right?       And it says you're going to be the
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 44 of 141 PageID #: 19259
                                                                                     874



09:24:25    1   principal investigator; do you see that?

09:24:33    2   A.   Yes, I see that.

09:24:34    3   Q.   And you know that you had a conference call with Dr. Li

09:24:37    4   about this project, and you talked about it when he said

09:24:40    5   would you be part of this presentation to DOD.            Do you

09:24:45    6   remember that?

09:24:46    7   A.   I don't remember that, but that's possible because this

09:24:50    8   paper is co-authored.

09:24:52    9   Q.   And so you, in fact, knew Dr. Li before he came to

09:24:56   10   Amazon in 2011 and before you interviewed him in 2014,

09:25:02   11   right?

09:25:02   12   A.   No, that would be -- I -- we may have collaborated on

09:25:06   13   this white paper, but as I was running many large programs,

09:25:10   14   as I mentioned in my time at BBN, which is my former

09:25:16   15   employer where I worked 14 years, we had several hundreds

09:25:24   16   of subcontractors, small businesses that would reach out

09:25:24   17   for collaboration.

09:25:25   18            This, as far as I remember now after looking at

09:25:27   19   this artifact, is one of those collaborative effort where a

09:25:31   20   small business for a U.S. Army project was asked -- was

09:25:35   21   looking to collaborate with us.        I don't know the full

09:25:37   22   context of which particular white paper this was.            I don't

09:25:41   23   think this was funded, for instance.

09:25:43   24            We submit -- at that point, I had a very large

09:25:46   25   team, and we would submit many different white papers, and
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 45 of 141 PageID #: 19260
                                                                                     875



09:25:49    1   I was the resident expert on -- as I mentioned, on

09:25:53    2   speech-to-speech translation.       But I have a massive team.

09:25:57    3   So I may have spoken with Dr. Li on the phone again, but I

09:26:09    4   don't recall meeting him in person.

09:26:09    5   Q.   Now, after the interview, you're not the only one that

09:26:09    6   Dr. Li interviewed for a job at Amazon, were you?

09:26:09    7   A.   Can you say that again?

09:26:10    8   Q.   You were not the only person to interview Dr. Li for a

09:26:13    9   job at Amazon, were you?

09:26:15   10   A.   I'm not sure about that.      I did recommend that he speak

09:26:19   11   with our audio team after my interview.          Even though I was

09:26:23   12   not inclined for my role, I didn't want to have a false

09:26:27   13   rejection, and I wanted to make sure he connects with the

09:26:30   14   right set of individuals.

09:26:32   15   Q.   Well, we know that he talked to your colleague over

09:26:35   16   here at the table, do we not?       In fact, he recommended

09:26:38   17   hiring him, didn't he?

09:26:41   18   A.   I don't know what Mr. Hilmes, if you're referring to

09:26:43   19   him, recommended.

09:26:44   20   Q.   Do you remember that on the notes it said he was

09:26:49   21   inclined to hire him?

09:26:50   22   A.   I -- I haven't seen that.      Like, I mean, if you put

09:26:53   23   me -- as I mentioned, if you put -- these decisions are

09:26:58   24   recorded on internal systems.       If you show me that, I can

09:27:01   25   answer, but I don't -- I didn't go and look that up.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 46 of 141 PageID #: 19261
                                                                                     876



09:27:04    1               MR. BAXTER:   Can you get the notes up?       I think

09:27:06    2   it's PX-130 on our list.       And go to the second page.

09:27:18    3   Q.   (By Mr. Baxter)      See up here where it says "inclined,"

09:27:26    4   phone interview with Phil Hilmes, inclined; do you see

09:27:31    5   that?

09:27:31    6   A.   Yes, I see that.

09:27:32    7   Q.   So he was inclined to hire him; is that right?

09:27:35    8   A.   He was inclined -- just to be very clear -- phone

09:27:40    9   screens -- this is a phone interview.         Doesn't mean you're

09:27:42   10   inclined -- we're just simply -- phone screens means you go

09:27:45   11   to the next step, which is a formal interview.

09:27:48   12   Q.   So he was inclined to do that?

09:27:50   13   A.   Yes, he was.

09:27:51   14   Q.   But you nixed that?

09:27:55   15   A.   Sorry?

09:27:55   16   Q.   Your -- your decision was not to do that?

09:27:57   17   A.   Yeah, my decision was, for my role, I did not see a

09:28:01   18   fit, and that's why I was not inclined for my roles.

09:28:04   19   Q.   Now, you told your counsel about two companies, one of

09:28:08   20   them called Nuance; do you remember that?

09:28:10   21   A.   Yes.

09:28:10   22   Q.   And -- and the allegation was that Amazon gets in small

09:28:16   23   companies and takes their technology and doesn't pay them

09:28:20   24   for it.     Is that what you were responding to?

09:28:24   25   A.   No, I was asking -- I was responding to the counsel's
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 47 of 141 PageID #: 19262
                                                                                     877



09:28:27    1   specific questions.

09:28:27    2   Q.   Okay.   Who is the CEO of Amazon?

09:28:29    3   A.   Mr. Bezos.

09:28:35    4   Q.   And did you see him testify under oath before Congress

09:28:37    5   on this very issue?

09:28:39    6   A.   I saw parts of it but not the whole of it.

09:28:42    7   Q.   Did you see where he said mistakes had been made?

09:28:45    8   A.   No, I did not see.      As I mentioned, I only saw -- I was

09:28:48    9   working.

09:28:50   10              MR. BAXTER:    That's all I have, Your Honor.         Thank

09:28:52   11   you very much.

09:28:52   12              THE COURT:    You pass the witness?      Mr. Baxter, you

09:28:57   13   pass the witness?

09:28:58   14              MR. BAXTER:    Oh, I do, Your Honor.      Yes, sir.

09:28:59   15              THE COURT:    Is there additional direct,

09:29:02   16   Mr. Hadden?

09:29:02   17              MR. HADDEN:    Just briefly, Your Honor.

09:29:03   18              THE COURT:    All right.   Proceed with your

09:29:05   19   redirect.

09:29:06   20              MR. HADDEN:    Thank you, Your Honor.

09:29:07   21              Can we get Plaintiff's 131 up again, please,

09:29:11   22   Mr. Berk?     Can we go to the next page and the paragraph

09:29:20   23   that says "our company holds several patents," can you just

09:29:25   24   blow up that paragraph?

09:29:25   25                            REDIRECT EXAMINATION
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 48 of 141 PageID #: 19263
                                                                                     878



09:29:27    1   BY MR. HADDEN:

09:29:27    2   Q.   Now, Vocalife's counsel was asking you about this

09:29:31    3   paragraph, suggesting that Dr. Li said there was a problem.

09:29:38    4               MR. HADDEN:    Can we blow up the language -- the

09:29:41    5   last sentence?

09:29:50    6   Q.   (By Mr. Hadden)      Now, in this email, Dr. Li says:        We

09:29:53    7   believe our patents and technology will be very useful to

09:29:56    8   Amazon's business, to extend your patent portfolio, and to

09:29:59    9   protect your products.

09:30:03   10               Do you see that?

09:30:03   11   A.   Yes, I see that.

09:30:04   12   Q.   Does that suggest to you that Dr. Li was saying he had

09:30:08   13   a problem with Amazon?

09:30:09   14   A.   No, not at all.

09:30:10   15   Q.   Okay.    And is Mr. Hilmes the best or most qualified

09:30:17   16   person at Amazon to assess the type of technology that's

09:30:22   17   described in the '049 patent?

09:30:23   18   A.   Yes.

09:30:26   19   Q.   And is it your understanding that Mr. Hilmes reviewed

09:30:29   20   that patent right after this lawsuit was filed?

09:30:32   21   A.   Yes, he did.

09:30:35   22               MR. HADDEN:    No further questions.

09:30:36   23               THE COURT:    You pass the witness, Mr. Hadden?

09:30:38   24               MR. HADDEN:    I do.   Pass the witness, Your Honor.

09:30:40   25               THE COURT:    Additional cross?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 49 of 141 PageID #: 19264
                                                                                     879



09:30:42    1              MR. BAXTER:    Yes, Your Honor.

09:30:56    2              Can we get the email back up?       And go to the

09:31:01    3   second page.

09:31:01    4                            RECROSS-EXAMINATION

09:31:10    5   BY MR. BAXTER:

09:31:10    6   Q.   Can you -- do you see the paragraph, Mr. Prasad, where

09:31:13    7   it says:    It is our belief that collaborations are the best

09:31:17    8   solution to this matter?

09:31:23    9              Does that indicate there's a problem that needs a

09:31:23   10   solution?

09:31:23   11   A.   No, it doesn't, because it's still collaboration, and,

09:31:32   12   yeah, I don't interpret it that way.

09:31:35   13   Q.   So when he told you that he had patents on circular

09:31:40   14   microphone array and related technologies and he wants to

09:31:45   15   have a meeting to have a solution to the problem, you

09:31:51   16   interpret that as sort of no harm, no foul?

09:31:57   17   A.   No, I think the real issue is that this email, I don't

09:32:02   18   have any memory of getting, so it's hypothetical to me.              So

09:32:06   19   I don't -- and plus, I don't read it this way.            It's still

09:32:09   20   collaboration, if you read the entire email.

09:32:11   21   Q.   Well, we know that the email was forwarded to you by an

09:32:14   22   Amazon employee.    And we know that you never contacted

09:32:21   23   Dr. Li to interview him about whatever the problem was or

09:32:25   24   to see what his patents were or to do anything, did you?

09:32:29   25   A.   As I mentioned, the email, I have no memory of, and you
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 50 of 141 PageID #: 19265
                                                                                     880



09:32:34    1   have to ask Lexie whether she has -- Ms. Burnham, sorry,

09:32:38    2   whether she forwarded it.

09:32:39    3   Q.   Now, the paragraph that says:          Our company holds

09:32:43    4   several U.S. patents on circular microphone array systems.

09:32:47    5               Do you see that?

09:32:48    6   A.   Yes, I see that.

09:32:51    7   Q.   Does the Echo work if the microphones don't work?

09:32:54    8   A.   No, one -- at least one microphone has to work.

09:33:01    9   Q.   So if the microphones don't work, it doesn't make any

09:33:06   10   difference what's out here in the Cloud because it doesn't

09:33:10   11   get any information; is that right?

09:33:11   12   A.   Yes.    One microphone has to work, but not the array.

09:33:19   13   Q.   Thank you very much.

09:33:20   14               MR. BAXTER:     That's all I have, Your Honor.

09:33:21   15               THE COURT:     Is there further direct?

09:33:23   16               MR. HADDEN:     No, Your Honor.

09:33:23   17               THE COURT:     All right.     You may step down,

09:33:27   18   Mr. Prasad.

09:33:28   19               MR. HADDEN:     Can I ask that Mr. Prasad be excused?

09:33:30   20               THE COURT:     Any objection?

09:33:31   21               MR. BAXTER:     No, Your Honor.

09:33:31   22               THE COURT:     Mr. Prasad, you're excused.     You're

09:33:34   23   free to leave, sir; you're free to stay.

09:33:37   24               THE WITNESS:     Thank you.

09:33:37   25               THE COURT:     Defendants, call your next witness.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 51 of 141 PageID #: 19266
                                                                                     881



09:33:39    1               MR. HADDEN:     Amazon calls Mr. Phil Hilmes.

09:33:47    2               THE COURT:     If you'll come forward and be sworn,

09:33:49    3   Mr. Hilmes.

09:33:50    4               (Witness sworn.)

09:33:51    5               THE COURT:     Please come around, have a seat on the

09:34:01    6   witness stand.

09:34:11    7               MS. DOAN:     Your Honor, may I approach?

09:34:13    8               THE COURT:     You may distribute binders.

09:34:26    9               All right.     Counsel, you may proceed with your

09:34:29   10   direct examination.

09:34:29   11               MR. HADDEN:     Thank you, Your Honor.

09:34:29   12               PHILIP HILMES, DEFENDANTS' WITNESS, SWORN

09:34:29   13                              DIRECT EXAMINATION

09:34:30   14   BY MR. HADDEN:

09:34:30   15   Q.   Good morning, Mr. Hilmes.

09:34:31   16   A.   Good morning.

09:34:32   17   Q.   Could you also introduce yourself to the jury?

09:34:35   18   A.   Yes.    My name is Philip Hilmes.      I'm the director of

09:34:40   19   audio technology at Amazon.

09:34:41   20   Q.   Do you have any degrees, Mr. Hilmes?

09:34:45   21   A.   Yes.    I got my high school diploma from my -- from

09:34:50   22   Wattsville High School where I grew up, and I went to

09:34:54   23   Harvey Mudd College and got a BS in engineering.            And then

09:34:58   24   I went to the University of Southern California where I got

09:35:03   25   a Master's degree in electrical engineering.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 52 of 141 PageID #: 19267
                                                                                     882



09:35:04    1   Q.   And have you done any research related to audio

09:35:08    2   technology before your time at Amazon?

09:35:10    3   A.   Yes.    I've been doing research in audio for over 20

09:35:17    4   years now.     Started when I was in college, and -- and then

09:35:24    5   during my first job and probably my most focused research

09:35:27    6   was when I went back to U.S.C. as a research associate and

09:35:34    7   started researching various audio-processing technologies.

09:35:43    8               One of the ones that I first started off in was

09:35:44    9   called room equalization technology.         So it's when you take

09:35:48   10   like a loud speaker and put it in a room, and then we -- we

09:35:54   11   would have mic -- a microphone array in the room and

09:35:58   12   capture the sound from that loud speaker and figure out how

09:36:01   13   to optimize the sound so that we make the -- the loud

09:36:05   14   speaker in the room sound better and remove all the, you

09:36:09   15   know, ways that the room and the loud speaker color the

09:36:13   16   sound, and so you get something that more closely matches

09:36:16   17   what the music producer intended.

09:36:18   18               And we've researched other things, too; something

09:36:21   19   called virtual microphones where we took, you know, the

09:36:26   20   sound that was recorded on one piece of music by a

09:36:30   21   microphone and then adaptively filtered it to make it sound

09:36:35   22   like another microphone in the room.         And then musicians

09:36:41   23   could take those virtual microphones, remix them to make

09:36:45   24   new multichannel recordings for music.

09:36:48   25   Q.   When did you join Amazon, Mr. Hilmes?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 53 of 141 PageID #: 19268
                                                                                     883



09:36:51    1   A.   December 2012.

09:36:53    2   Q.   And what are your responsibilities at -- as director of

09:36:58    3   audio technology at Lab126?

09:37:00    4   A.   So as director of audio technology, I'm responsible for

09:37:06    5   the hardware development of the audio components.            That

09:37:11    6   means like the loud speaker, the microphones, microphone

09:37:14    7   array, and other audio hardware components in the devices.

09:37:20    8            I also have a lot of scientists on my team who are

09:37:25    9   responsible for coming up with algorithms that do audio

09:37:28   10   processing on the device.       This is both for the input, as

09:37:32   11   well as for the output.      And, you know, making it sound

09:37:35   12   good on the output for customers, and also for, you know,

09:37:41   13   basically Alexa to hear the voice better and for you to

09:37:46   14   make phone calls with Alexa devices so that, you know,

09:37:51   15   people you call can hear you better, too.

09:37:53   16            And then I also have software engineers on the

09:37:55   17   team who write the software code that implements those

09:38:01   18   algorithms.

09:38:01   19   Q.   And you mentioned your team.       How many engineers and

09:38:04   20   scientists are on your team at Amazon?

09:38:06   21   A.   I have a little over 115 right now.

09:38:08   22   Q.   And what were your responsibilities at Amazon when you

09:38:14   23   joined in 2012?

09:38:15   24   A.   They were about the same.      I didn't have as much of the

09:38:21   25   hardware part of it.     I was mostly focused on the
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 54 of 141 PageID #: 19269
                                                                                     884



09:38:23    1   algorithms and software.      I had a much smaller team back

09:38:26    2   then.

09:38:26    3   Q.    And are you an inventor on patents?

09:38:28    4   A.    Yes.

09:38:29    5   Q.    How many patents do you have?

09:38:30    6   A.    I have over 40 patents.

09:38:34    7   Q.    And are many of those from your work at Amazon?

09:38:37    8   A.    Yes.   I believe 35 of those patents are from my work at

09:38:42    9   Amazon.

09:38:42   10   Q.    And when you joined Amazon in 2012, what was the status

09:38:49   11   of the design of the Echo at that point?

09:38:53   12   A.    So when I got there in 2012, the existing team there

09:38:59   13   had already done a couple iterations of the hardware.             So

09:39:04   14   the first Echo device -- they had a prototype that looked

09:39:09   15   pretty much like what we sold when we first came out with

09:39:13   16   it.     And so that was -- had been built, and -- and then

09:39:21   17   kind of some of the initial software had also been

09:39:24   18   completed at that point.

09:39:25   19   Q.    And what was the state of the audio processing

09:39:27   20   algorithms at that point in 2012 when you joined?

09:39:30   21   A.    We had the -- the -- kind of the basics of it down.           We

09:39:37   22   had designed the beamformer and the echo canceler and had

09:39:43   23   kind of done initial versions of those.

09:39:45   24   Q.    And do those basic algorithms -- are those still the

09:39:50   25   basis for the algorithms that are used in the Echos today?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 55 of 141 PageID #: 19270
                                                                                     885



09:39:53    1   A.   Yes, that's correct.     They have not changed.        I mean,

09:39:56    2   we've made small improvements to them over time, but the

09:40:02    3   core of those algorithms is still there today.

09:40:05    4   Q.   And what kind of audio processing algorithms do the

09:40:08    5   Echo devices use?

09:40:10    6   A.   Well, we do several things, but I think the -- kind of

09:40:19    7   the fundamental ones, the big ones are we do fixed

09:40:24    8   beamforming, and we do acoustic echo cancellation.

09:40:26    9   Q.   Okay.   And is there something that Amazon uses called a

09:40:30   10   super directive beamformer?

09:40:31   11   A.   Yeah, yeah, that's a type of fixed beamformer.           That's

09:40:35   12   the super directive fixed beamformer.

09:40:37   13   Q.   And was the decision to use a super directive

09:40:41   14   beamformer, had that already been made at the time that you

09:40:45   15   joined in 2012?

09:40:46   16   A.   Yes, it was made well before then.

09:40:48   17   Q.   And we talked a lot about beams.        What is a beam?

09:40:53   18   A.   So what we mean by a beam is we have some sort of

09:41:01   19   microphone array, meaning more than one microphone, and we

09:41:05   20   basically multiply some numbers to the incoming sound that

09:41:13   21   suppress or kind of, you know, reduce the sound coming from

09:41:17   22   certain directions.     And then kind of let through sound

09:41:21   23   coming in, you know, this one direction.          So -- and we call

09:41:25   24   that the beam.

09:41:26   25   Q.   You mentioned that the Echos used fixed beams; is that
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 56 of 141 PageID #: 19271
                                                                                     886



09:41:30    1   right?

09:41:30    2   A.   Yes, that's correct.

09:41:31    3   Q.   And so what is a fixed beam?

09:41:34    4   A.   A fixed beam means that those numbers I was talking

09:41:36    5   about, we call them the coefficients that make up that

09:41:41    6   beam, they don't change.      They -- they -- they're fixed.

09:41:47    7   Q.   Do you have some demonstratives to help explain how

09:41:50    8   this audio processing works in an Echo?

09:41:52    9   A.   Yes, I do.

09:41:53   10              MR. HADDEN:   If we can get those up, please,

09:41:55   11   Mr. Berk.

09:42:02   12   A.   Yeah, so this is a picture of the Echo Dot, the 1st

09:42:06   13   Generation.     And taking this apart, you can see the top

09:42:15   14   plastic piece.     It's got the holes in there.        It's got a

09:42:18   15   hole in the middle, and then a bunch of little holes around

09:42:20   16   the edge.     That's -- that's what the microphones pass

09:42:23   17   through.    And this board here with the green circles around

09:42:27   18   them show the little tiny microphones that we have put on

09:42:29   19   the board that pick up the sound.

09:42:33   20   Q.   (By Mr. Hadden)     And now this particular device has

09:42:36   21   seven microphones; is that right, Mr. Hilmes?

09:42:40   22   A.   Yeah, that's correct.     The original Echo, as well as a

09:42:43   23   few other versions, had seven microphones.           But it varies

09:42:48   24   from product-to-product.      Anywhere from two to eight

09:42:53   25   microphones are in our products today.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 57 of 141 PageID #: 19272
                                                                                     887



09:42:55    1   Q.   Does Amazon also have an Echo product with only one

09:43:01    2   microphone?

09:43:01    3   A.   Yes, it's called the Amazon Tap.

09:43:03    4   Q.   There -- can you explain to the jury how this

09:43:11    5   beamforming works using this example of the Echo Dot with

09:43:15    6   seven microphones?

09:43:17    7   A.   Yes.    So, basically, these seven microphones are always

09:43:24    8   recording sound constantly and are capturing the sound.

09:43:35    9   And once the sound is captured by the seven microphones, we

09:43:39   10   basically pass it on to the fixed beamformer.

09:43:45   11               And so the fixed beamformer is always making these

09:43:50   12   beams, here seen in blue.       So someone will speak the wake

09:43:53   13   word "Alexa," that kind of hits the microphones, and each

09:43:57   14   of the six beams gets -- outputs the audio that it

09:44:01   15   captures.     And we'll kind of go through it here in the

09:44:05   16   device.

09:44:05   17               The first step that actually happens is the --

09:44:09   18   yeah, this is -- the high pass filter.          And the high pass

09:44:14   19   filter, it doesn't distinguish between noise or -- or any

09:44:16   20   other type of sound.     It's just -- all it means is like

09:44:20   21   you've got this spectrum of sound, and it lets the higher

09:44:29   22   frequencies pass through, and it gets rid of the low

09:44:32   23   frequencies, whether it's noise, voice, or whatever, it

09:44:36   24   doesn't really matter, there's no -- it can't distinguish.

09:44:38   25               So we get rid of the low frequencies because we're
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 58 of 141 PageID #: 19273
                                                                                     888



09:44:41    1   not interested in that for doing speech recognition.

09:44:43    2   Q.   And so what does it do next?

09:44:46    3   A.   So after it does that, then it goes to the fixed

09:44:49    4   beamformer that I've been talking about, and that has the

09:44:53    5   filter coefficients that basically get applied to the

09:44:58    6   sound, and -- and then from each of the seven microphones,

09:45:01    7   and then we output those six beams as shown on that diagram

09:45:06    8   there.

09:45:07    9   Q.   And so in that fixed beamformer, are all seven

09:45:16   10   microphones used for each beam?

09:45:18   11   A.   Yes.   Yeah, we use all seven microphones for every

09:45:21   12   beam.

09:45:21   13   Q.   And do you use the same output from those seven

09:45:25   14   microphones in every beam?

09:45:26   15   A.   Yes.

09:45:27   16   Q.   And is -- are the output that you use from those seven

09:45:33   17   microphones, is that taken at the same time?

09:45:37   18   A.   Yes, sir, that's correct.

09:45:38   19   Q.   And that time sample from those microphones, is that

09:45:48   20   used to perform all six beams?

09:45:53   21   A.   Yes, sir, that's correct.

09:45:54   22   Q.   And so after we get to this fixed beamformer, what does

09:45:57   23   the audio processing algorithm on the Echo do next?

09:46:04   24   A.   So after the fixed beamformer, it passes the six beams

09:46:12   25   to the acoustic echo canceler.        And, again, this -- this
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 59 of 141 PageID #: 19274
                                                                                     889



09:46:17    1   cancels the Echo from the -- the device.

09:46:18    2              And what that means is, you know, the device can

09:46:21    3   be playing music or Alexa can be talking, and since the

09:46:26    4   device knows what that signal is, as it's playing it back,

09:46:31    5   it gets captured by the microphones.         And so we want to --

09:46:34    6   we want to cancel that signal -- that known signal out.              It

09:46:38    7   doesn't cancel any noise.       It only cancels the echo that's

09:46:44    8   played back.

09:46:45    9   Q.   And at this point, is Amazon still using the audio

09:46:50   10   signals from all six beams?

09:46:53   11   A.   Yes, that's correct.

09:46:54   12   Q.   And, again, in the fixed beamformer, where you combine

09:46:57   13   the sounds from the seven different microphones, are the

09:47:03   14   coefficients that are used to combined those sounds from

09:47:07   15   the different beams, are those calculated on the device?

09:47:10   16   A.   No, sir --

09:47:11   17              MR. FABRICANT:    Objection.

09:47:12   18   A.   -- they're calculated --

09:47:12   19              THE COURT:    Just a -- just a minute.

09:47:14   20              Do you have an objection, counsel?

09:47:16   21              MR. FABRICANT:    It's leading, Your Honor.

09:47:17   22              THE COURT:    Sustained as to leading.

09:47:19   23              Restate your question in a non-leading form,

09:47:22   24   counsel.

09:47:22   25              MR. HADDEN:    Thank you, Your Honor.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 60 of 141 PageID #: 19275
                                                                                     890



09:47:22    1   Q.   (By Mr. Hadden)    Where are those coefficients that are

09:47:25    2   used to combine the microphones calculated?

09:47:27    3   A.   They're calculated offline before the product is made.

09:47:32    4   Q.   Okay.   And when you mean offline, can you explain to

09:47:34    5   the jury what you mean by that?

09:47:36    6   A.   Yeah.   We use a scripting language called MATLAB that

09:47:43    7   we basically design filters in.        That script calculates out

09:47:50    8   the filters and -- which are a bunch of numbers, as I

09:47:54    9   mentioned.    And then we store those numbers on the device

09:47:56   10   before we ship it.

09:47:58   11   Q.   Is there a benefit to Amazon of not calculating those

09:48:01   12   numbers on the device?

09:48:02   13   A.   Oh, yeah, big one.     It saves a lot of computational

09:48:05   14   costs, be very computationally heavy to try and do that on

09:48:13   15   the device.    And so the benefit is, is since we're not

09:48:15   16   doing that on the device, we can use -- we don't have to

09:48:21   17   use as expensive of a processor, and -- and so we can save

09:48:25   18   money on the device.

09:48:26   19   Q.   And after we get through the acoustic echo

09:48:34   20   cancellation, what does the audio processing algorithms on

09:48:36   21   the device do next?

09:48:37   22   A.   So after we've formed the six beams and canceled the

09:48:43   23   echo in them, we go to what we call the main beam selector.

09:48:48   24            Initially -- our initial design for this kind of

09:48:53   25   use, the -- just -- just whichever beam had the most energy
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 61 of 141 PageID #: 19276
                                                                                     891



09:48:57    1   in it.   In later versions we also tried to get a little

09:49:02    2   smarter, and we tried to measure the noise in the beam

09:49:05    3   versus the signal.     And so we call that the signal-to-noise

09:49:09    4   ratio.

09:49:14    5            And we tried to -- to choose the one that had

09:49:17    6   basically -- you know, the most amount of signal, the least

09:49:19    7   amount of noise, and, you know -- and made sure that it

09:49:23    8   looked like -- something like speech, and we would send

09:49:27    9   that out to the wake word -- after that.

09:49:31   10   Q.   And we heard some testimony in this case about the

09:49:33   11   color -- the light ring on the top of the device being a

09:49:37   12   different color in certain areas.        Do you recall that?

09:49:39   13   A.   Yes, I do.

09:49:39   14   Q.   How does that relate to this beam selection?

09:49:41   15   A.   That light indicator is -- is tied to which beam was

09:49:47   16   selected.    So it tells you, okay, you know, this beam was

09:49:53   17   selected or that beam was selected, approximately.

09:49:57   18   Q.   Now, you mentioned this super directive beamformer

09:50:02   19   algorithm.    Was that a new idea at the time that you were

09:50:06   20   working on the Echo audio processing in 2012?

09:50:09   21   A.   No, definitely not.     That idea has been around since at

09:50:13   22   least the '50s, I believe, for radio signals.           And -- and

09:50:22   23   then later, I think in the '60s, applied to microphones.

09:50:24   24   Q.   And did the team that was working on the audio

09:50:34   25   processing algorithms with -- in the Echo, did they look at
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 62 of 141 PageID #: 19277
                                                                                     892



09:50:38    1   the literature that existed at that time in the field?

09:50:40    2   A.   Oh, yeah.    For any algorithm we do, and definitely for

09:50:47    3   when we were starting out on this challenging project, we

09:50:51    4   always do a literature search for papers and books and --

09:50:56    5   and try and, you know, read everything out there that's in

09:51:02    6   the public domain so that we know, you know, what -- kind

09:51:06    7   of what's going on in industry and make sure that we can

09:51:09    8   design and, you know, use that as a starting base for

09:51:13    9   designing the best solution.

09:51:16   10   Q.   And is that the same process you went through when you

09:51:19   11   were working as a researcher at U.S.C.?

09:51:22   12   A.   Yes, that was standard practice.        First thing you do,

09:51:26   13   you see what others have done so you don't try and

09:51:29   14   re-create the wheel or something.

09:51:32   15               MR. HADDEN:   Could we pull up Defendants' 314,

09:51:35   16   please, Mr. Berk?

09:51:38   17   Q.   (By Mr. Hadden)      Now, Exhibit 314, do you -- do you

09:51:46   18   recognize this, Mr. Hilmes?

09:51:50   19   A.   Yes.    It's an email from Dr. Chhetri, who is on my

09:51:58   20   team, to several other people at Amazon.

09:52:00   21   Q.   And if you look at the second paragraph in the email

09:52:06   22   from Dr. Chhetri, it says:       Our beamformer designs, fixed

09:52:13   23   beamformer -- do you see --

09:52:14   24               MR. HADDEN:   Can you highlight that, please,

09:52:17   25   Mr. Berk?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 63 of 141 PageID #: 19278
                                                                                     893



09:52:18    1   Q.   (By Mr. Hadden)    Says:     It has mostly followed some of

09:52:23    2   Brandstein-Ward and Kellermann's work.

09:52:27    3             Do you see that?

09:52:27    4   A.   Yes, I do.

09:52:28    5   Q.   Do you understand what the reference to Brandstein-Ward

09:52:32    6   is there?

09:52:32    7   A.   Yes, it's referring to the work on microphone arrays.

09:52:34    8   Q.   Is that the book that we've seen several times in the

09:52:36    9   trial so far, Mr. Hilmes?

09:52:38   10   A.   Yes, it's that book.

09:52:39   11   Q.   Okay.   And does Dr. Chhetri report to you?

09:52:42   12   A.   Yes, he reports directly to me and has reported to me

09:52:48   13   since the day I started Amazon and still reports to me

09:52:51   14   today.

09:52:51   15   Q.   And did -- when you joined Amazon in 2012, did you talk

09:52:56   16   to the existing engineers, like Dr. Chhetri, to get up to

09:53:02   17   speed on how they were developing the algorithms?

09:53:03   18   A.   Oh, yes, definitely.       Even though I had worked in the

09:53:06   19   audio-processing field for many years, at that point, I was

09:53:12   20   not familiar with all the methods that they were using

09:53:16   21   and -- or planning on using in the Echo devices.            So I

09:53:21   22   spent a lot of time speaking with Dr. Chhetri and also

09:53:25   23   reading some of the references that he used.

09:53:28   24   Q.   Okay.   And does Dr. Chhetri keep a lab notebook at

09:53:32   25   Amazon?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 64 of 141 PageID #: 19279
                                                                                     894



09:53:33    1   A.   Yes, he does.     It's something that I brought here

09:53:41    2   today.

09:53:41    3   Q.   And are lab notebooks something that engineers

09:53:46    4   typically use and maintain at Amazon?

09:53:48    5   A.   Yes, it's very common.     We try and keep notes of

09:53:51    6   everything that we do.      Some people like to use paper

09:53:54    7   notebooks.   Others use, you know, keep notes on their

09:54:00    8   computer.

09:54:00    9            But it's very important to keep notes.           That's

09:54:03   10   what every good scientist does so that they can record

09:54:06   11   their -- their research experiments, what works, what

09:54:11   12   doesn't work.     And, yeah, we try to keep that as a best --

09:54:16   13   best practice on my team.

09:54:18   14   Q.   And does Amazon maintain the possession of those lab

09:54:22   15   notebooks as part of its business?

09:54:23   16   A.   Yes, it does.

09:54:25   17            MR. HADDEN:     May I approach, Your Honor, with

09:54:27   18   PTX- -- or DTX-27P?

09:54:30   19            THE COURT:     You may.

09:54:31   20            MR. HADDEN:     Thank you, Your Honor.

09:54:40   21            Thank you, sir.

09:54:42   22            THE WITNESS:     Thank you, sir.

09:54:43   23   Q.   (By Mr. Hadden)     I've handed you an exhibit,

09:54:52   24   Defendants' 27P.     Do you have that, Mr. Hilmes?

09:54:55   25   A.   Yes, I do.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 65 of 141 PageID #: 19280
                                                                                     895



09:54:56    1   Q.   And is this Dr. Chhetri's lab notebook?

09:54:59    2   A.   Yes, it is.

09:55:01    3   Q.   And if we could look on the second page?

09:55:07    4               MR. HADDEN:   Could we please blow that up,

09:55:10    5   Mr. Berk.     This is DTX-27.2.

09:55:12    6   Q.   (By Mr. Hadden)      There's a date here, you see that, it

09:55:14    7   says Amit, Feb 2011, and then a line.         Do you see that,

09:55:19    8   sir?

09:55:19    9   A.   Yes, sir.

09:55:20   10   Q.   Does it indicate where the notes from this point have

09:55:24   11   been -- where Dr. Chhetri is starting his notes?

09:55:28   12   A.   Yes.

09:55:28   13               MR. HADDEN:   And if we could go to DTX-27.210,

09:55:41   14   please, Mr. Berk?      And could we highlight the date at the

09:55:43   15   top.

09:55:43   16   Q.   (By Mr. Hadden)      And there's a date there June 15,

09:55:46   17   2011.   Do you see that, Mr. Hilmes?

09:55:47   18   A.   Yes, I do.

09:55:48   19   Q.   And does that indicate that that is the pages in

09:55:51   20   between what we started with and this page were maintained

09:55:56   21   by Dr. Chhetri during that time period from February to

09:55:59   22   June of 2011?

09:56:00   23   A.   That is correct.

09:56:00   24   Q.   And had Dr. Chhetri been studying the super directive

09:56:12   25   beamformer that's described in that Brandstein book we've
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 66 of 141 PageID #: 19281
                                                                                     896



09:56:14    1   talked about before June 2011?

09:56:19    2            MR. FABRICANT:     Objection, Your Honor.

09:56:21    3            MR. HADDEN:     Can we look at Page --

09:56:23    4            THE COURT:    Just a minute.      State your objection.

09:56:28    5            MR. FABRICANT:     I don't believe the witness has

09:56:31    6   testified that he has personal knowledge about what

09:56:35    7   Dr. Chhetri did.    The exhibit is in.

09:56:37    8            MR. HADDEN:     I can rephrase the question if you'd

09:56:39    9   like, Your Honor.

09:56:39   10            THE COURT:    All right.     I'll sustain the

09:56:41   11   objection.

09:56:41   12            You may rephrase.      This witness is limited to his

09:56:44   13   personal knowledge.

09:56:45   14            MR. HADDEN:     Thank you, Your Honor.

09:56:46   15   Q.   (By Mr. Hadden)    Can you tell from looking at

09:56:48   16   Dr. Chhetri's lab notebook, in particular at 27.4?

09:56:53   17            MR. HADDEN:     Can we see that, please, Mr. Berk?

09:56:55   18   Q.   (By Mr. Hadden)    That Mr. Chhetri -- or Dr. Chhetri had

09:57:02   19   already been working on the super directive beamformer

09:57:04   20   before June of 2011?

09:57:05   21   A.   Yes, that's correct.

09:57:09   22   Q.   What does that say at the top of this page?

09:57:14   23   A.   It says super directive beamformer.

09:57:16   24            MR. HADDEN:     Can we look -- move ahead a few

09:57:18   25   pages, Mr. Berk, to Page 27.12.        If you'll blow that up a
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 67 of 141 PageID #: 19282
                                                                                     897



09:57:24    1   little bit.

09:57:25    2   Q.   (By Mr. Hadden)    So what is Dr. Chhetri indicating in

09:57:28    3   his lab notebook here, Mr. Hilmes?

09:57:30    4   A.   So on the left there we have diagrams.         Microphone

09:57:39    5   arrays.     You can see the seven-microphone array that we

09:57:41    6   eventually put into the Echo product.         And on the right,

09:57:44    7   he's listing a whole bunch of references, including the

09:57:50    8   Brandstein book, and many other people and authors of -- of

09:57:58    9   books and papers that he referenced in doing his literature

09:58:04   10   search while working on the -- the beamformer.

09:58:08   11   Q.   In that little drawing on the left, does that show a

09:58:13   12   circular microphone array?

09:58:14   13   A.   Yes, it is.

09:58:22   14   Q.   Thank you.

09:58:23   15             MR. HADDEN:    Can we put up the slide from

09:58:25   16   Mr. McAlexander's presentation, please, Mr. Berk?

09:58:28   17   Q.   (By Mr. Hadden)    You've been in this courtroom for the

09:58:42   18   whole trial, haven't you, Mr. Hilmes?

09:58:44   19   A.   Yes, I have.

09:58:44   20   Q.   And this is a slide that Mr. McAlexander included as

09:58:48   21   the Court's claim constructions -- or some of the Court's

09:58:52   22   claim constructions in this case; do you recall that?

09:58:53   23   A.   Yes, I do.

09:58:54   24   Q.   And one of the terms is "adaptive beamforming"; do you

09:58:57   25   see that?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 68 of 141 PageID #: 19283
                                                                                     898



09:58:58    1   A.   Yes.

09:58:58    2   Q.   Is this, the Court's definition of adaptive

09:59:05    3   beamforming, is that consistent with your understanding of

09:59:08    4   traditional adaptive beamforming in the field?

09:59:11    5   A.   Yes, it's adaptively steering a directivity pattern,

09:59:16    6   that's correct.

09:59:16    7   Q.   And does Amazon use this traditional adaptive

09:59:24    8   beamforming --

09:59:24    9   A.   No.

09:59:24   10   Q.   -- when the directivity pattern is steered?

09:59:27   11   A.   No, we do not.

09:59:28   12   Q.   And have you read the '049 patent?

09:59:37   13   A.   Yes, I read it.

09:59:38   14   Q.   When did you read it?

09:59:39   15   A.   First time I read it was somewhere around April or May

09:59:46   16   2019.

09:59:46   17   Q.   Is that right after this lawsuit was filed?

09:59:48   18   A.   I believe so, yes.

09:59:49   19   Q.   And what was your reaction?

09:59:50   20   A.   My reaction was that we did not practice any of the

09:59:55   21   things in the patent.

09:59:56   22   Q.   And why not?

09:59:58   23   A.   Because we use fixed beamforming, and not adaptive

10:00:04   24   beamforming, and we didn't do sound source localization or

10:00:08   25   the noise reduction that was defined in compute delays, all
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 69 of 141 PageID #: 19284
                                                                                     899



10:00:16    1   the things that we've been discussing here.

10:00:18    2   Q.   And at some point has Amazon considered using this

10:00:21    3   adaptive beamforming where the beam is steered in the

10:00:25    4   direction of the sound source?

10:00:27    5   A.   Oh, yeah, those ideas are all in the Brandstein book,

10:00:30    6   as well as other sources, and we definitely considered

10:00:33    7   using them.    They're, you know, perfectly legitimate ideas.

10:00:38    8   Q.   And have you tried things like that in the lab?

10:00:41    9   A.   Yes, we have.

10:00:43   10   Q.   Okay.   But why did you not choose that approach when

10:00:47   11   you built the Echo?

10:00:48   12   A.   For various reasons.     One of the -- we're talking about

10:00:59   13   adaptive beamforming.      I can go into the other things, too.

10:01:04   14   But for adaptive beamforming, that requires basically --

10:01:11   15   it's a more complex system than what we designed.

10:01:14   16            And you first have to, you know, find what

10:01:15   17   direction you're going to point the beam, and then go and

10:01:20   18   calculate all the coefficients to form a beam in that

10:01:23   19   direction.

10:01:24   20            And so, first, that takes a lot of compute power.

10:01:28   21   And our goal with the Echo is to make it a very inexpensive

10:01:32   22   device because we don't want the cost of the device to be a

10:01:37   23   hindrance for the people using Alexa.         And so our goal was

10:01:42   24   to not do something that was going to be compute heavy on

10:01:45   25   the device.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 70 of 141 PageID #: 19285
                                                                                     900



10:01:49    1            And so we thought, you know, it will save us

10:01:52    2   processing cost, even to do something simpler like fixed

10:01:57    3   beamforming.

10:01:57    4   Q.   Are there benefits in being able to quickly just hit

10:02:04    5   the wake word and not having to locate the sound source

10:02:07    6   before you form a beam?

10:02:08    7   A.   Oh, yeah.    That's certainly another one.        As Mr. Prasad

10:02:12    8   had testified earlier, we want to, you know, detect the

10:02:15    9   wake word right away.

10:02:16   10            And, basically, if we were to do something like

10:02:23   11   adaptive beamforming, that could easily spend a few hundred

10:02:29   12   milliseconds or more in figuring out where to point the

10:02:32   13   beam and calculating the beam coefficients.

10:02:35   14            And so if we did all that, then we might miss the

10:02:41   15   first part of somebody saying "Alexa," and that would be

10:02:44   16   pretty bad.      So we don't want -- we were concerned about

10:02:48   17   that, as well.

10:02:48   18   Q.   And are there benefits to the way that the ASR process

10:02:56   19   is performed in the cloud from using fixed beams rather

10:02:58   20   than adaptive beams?

10:02:59   21   A.   Yeah.   Again, as Mr. Prasad testified, the ASR is

10:03:05   22   trained on -- on basically all this audio that we've

10:03:13   23   captured from the device itself.        And so, you know, we --

10:03:15   24   it's very funny, we -- when we first made the Echo, we had

10:03:20   25   hardware, we had a bunch of software running on it, but
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 71 of 141 PageID #: 19286
                                                                                     901



10:03:22    1   Alexa still didn't work.

10:03:26    2               So, you know, it kind of looked like we were ready

10:03:29    3   to ship the product, but it was far from it.           And that's

10:03:32    4   because we had to take the device with the fixed beamformer

10:03:36    5   coefficients on there and go all over the country to

10:03:39    6   basically collect speech from, you know, all sorts of

10:03:42    7   different people with all the different ways that they

10:03:45    8   spoke and -- and capture that audio to train our speech

10:03:49    9   recognition system so it could learn that.

10:03:51   10               And -- and so that's why we had to have all

10:03:55   11   that -- all those beams fixed.        We couldn't change them.

10:03:58   12               And if we did something like the -- like adaptive

10:04:02   13   beamformer where we're changing the coefficients, then the

10:04:07   14   ASR might not understand the speech because it's going to

10:04:11   15   be changed in a way that it doesn't understand.            And we

10:04:16   16   didn't want to take that risk.

10:04:18   17               And so that's why we came up with a simpler

10:04:20   18   approach of using fixed beams so that we would not have the

10:04:24   19   risk of speech recognition system not understanding what

10:04:28   20   was being said.

10:04:29   21   Q.   So there is a -- you were concerned -- is it correct

10:04:32   22   that you were concerned about the risk of losing all that

10:04:35   23   learning and training if you changed the coefficients?

10:04:41   24   A.   Yes.    And, I mean, the thing with -- yeah, you lose

10:04:44   25   that -- that training, and the thing with adaptive
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 72 of 141 PageID #: 19287
                                                                                     902



10:04:48    1   beamforming is that there's infinite number of coefficient

10:04:51    2   combinations.     So there's no way to really learn what the

10:04:55    3   adaptive beamforming is going to do.

10:04:59    4   Q.   And we've seen some documents -- Amazon documents that

10:05:01    5   have been put up on the screens that show a block labeled

10:05:06    6   ABF.

10:05:08    7   A.   Yes.

10:05:08    8   Q.   What does that refer to?

10:05:09    9   A.   Yeah.    So that -- that does refer to what we internally

10:05:15   10   call adaptive beamforming.        And, if I can, I'd like to

10:05:22   11   clear up that confusion.

10:05:23   12   Q.   Sure.

10:05:24   13               MR. HADDEN:   Can we pull up DTX-342, please,

10:05:28   14   Mr. Berk?

10:05:29   15   Q.   (By Mr. Hadden)      So this is an example of one of those

10:05:31   16   documents, I think.

10:05:32   17               What is this DTX-342, Mr. Hilmes?

10:05:34   18   A.   This is a document talking about Octave, Audio Front

10:05:42   19   End Software Architecture.        Octave is the Echo studio.

10:05:46   20   That's the bigger Echo device.

10:05:47   21               MR. HADDEN:   Okay.   Can we go to that reference,

10:05:50   22   Mr. Berk, to ABF?      It's right there, yeah.

10:05:59   23   Q.   (By Mr. Hadden)      Can you explain to the jury what --

10:06:02   24   what this says?

10:06:05   25   A.   Yeah, again, this is talking about our internal
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 73 of 141 PageID #: 19288
                                                                                     903



10:06:12    1   adaptive beamformer to reduce the noise in the null beams,

10:06:19    2   which are the beams pointed away from the beam that we

10:06:22    3   selected, and it's telling the -- the software engineers,

10:06:29    4   because this document is for the software engineers, to not

10:06:32    5   confuse this with an actual adaptive beamformer.            And --

10:06:37    6   Q.   And the -- sorry, go ahead.

10:06:39    7   A.   No, that's it.

10:06:40    8   Q.   And the reference here to actual ABF, is that the

10:06:45    9   traditional beam steering adaptive beamforming?

10:06:50   10   A.   Yeah.   In industry this would never be referred to as

10:06:54   11   adaptive beamforming.      We just -- yeah, I can tell you why

10:06:57   12   we chose that name.

10:06:58   13   Q.   Okay.   So why did you choose that name if it doesn't

10:07:03   14   jibe with the industry?

10:07:05   15   A.   So, in 2015, this is after we launched the first Echo,

10:07:09   16   we were developing the Echo Show.        We had on our roadmap to

10:07:13   17   do adaptive beamforming.      And you can -- you know, you have

10:07:17   18   seen Dr. Chhetri's notebook here.        He talks -- he does, you

10:07:21   19   know, talk about adaptive beamforming, as well.

10:07:25   20            So we -- you know, we had it always on our mind

10:07:26   21   that it was something that we wanted to do.           But for the

10:07:29   22   reasons I just told you, we had a lot of concerns about it,

10:07:32   23   and we weren't sure if it would actually work.

10:07:35   24            So, in 2015, he went and created an implementation

10:07:40   25   of it and tried it out.      And what he found was that it
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 74 of 141 PageID #: 19289
                                                                                     904



10:07:45    1   actually hurt the speech recognition.         It made it worse.

10:07:49    2   And so using adaptive beamforming was not good for the

10:07:54    3   Echo.    It wasn't right.

10:07:55    4              And so he -- he still wanted, though, to try and

10:08:02    5   figure out something that could, you know, improve the --

10:08:07    6   the speech and the audio more than what we were already

10:08:09    7   doing.

10:08:10    8              So what he did was he used the fixed beamformer

10:08:15    9   and took, like, one of the main beams that was selected,

10:08:20   10   and then subtracted two of the opposite-facing beams from

10:08:25   11   that beam.

10:08:26   12              And so it's just using the fixed beams to do that.

10:08:31   13   And -- and -- and he called it adaptive beamforming because

10:08:36   14   it was, you know, his attempt to just use fixed beams to do

10:08:40   15   something like what was -- he originally was trying to do.

10:08:46   16   So for better or for worse, the name stuck.           So that's what

10:08:50   17   we used.

10:08:51   18              But in no -- in no way is it like, you know, an

10:08:55   19   actual adaptive beamforming.       It's like, you know, you put

10:08:57   20   a -- you know, something like fins on a car and maybe you

10:09:01   21   want to put wings on a car to make a flying car but decide

10:09:06   22   to cut them back to just fins, but you still call them

10:09:10   23   wings.     But that car is never going to fly.        It's not an

10:09:14   24   airplane.     So it's kind of like that.

10:09:15   25   Q.   Sir, this ABF that's referred to in the Amazon
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 75 of 141 PageID #: 19290
                                                                                     905



10:09:18    1   documents, does that change any of the coefficients that

10:09:21    2   fix the beam directions?

10:09:23    3   A.   No, no, the -- the beam coefficients, again, still

10:09:27    4   remain the same.      We're not changing the beams at all.

10:09:30    5   Q.   Thank you, Mr. Hilmes.

10:09:38    6            Do Echos use sound source localization?

10:09:41    7   A.   No, they do not.

10:09:43    8   Q.   Why not?

10:09:44    9   A.   Again, this is a very complex process to do sound

10:09:51   10   source localization.      Again, it was something that we

10:09:53   11   thought about doing.      It's -- it's a neat process to try

10:09:59   12   and map out where sound is coming from, but it's very

10:10:06   13   expensive.      And, again, it's something that takes a lot of

10:10:09   14   compute to do.

10:10:10   15            So, again, to minimize the cost of the processor

10:10:14   16   so that we can use these general purpose processors in our

10:10:18   17   devices, we did not use sound source localization, and not

10:10:24   18   only because it's expensive, but just because we don't have

10:10:27   19   any need for it since we're using fixed beams.

10:10:31   20   Q.   And when processing the audio from the microphones, do

10:10:35   21   Echos determine a delay between each microphone in an

10:10:42   22   origin of the array?

10:10:43   23   A.   No, we don't do that.

10:10:44   24   Q.   Why not?

10:10:45   25   A.   There's no need for it.      We -- we have our fixed beams,
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 76 of 141 PageID #: 19291
                                                                                     906



10:10:52    1   and they're fixed in their directions, but we have no need

10:10:56    2   to calculate any delay on the product.

10:10:58    3   Q.   Okay.   And you were here for Mr. McAlexander's

10:10:59    4   testimony yesterday?

10:10:59    5   A.   Yes, I was.

10:11:00    6   Q.   And when Mr. McAlexander said that the SDB fixed

10:11:08    7   beamformer code calculated delays or determined delays, was

10:11:12    8   that correct?

10:11:12    9   A.   No, it was not correct.

10:11:14   10   Q.   And does the Echo use an angle to the target sound

10:11:24   11   source at all?

10:11:25   12   A.   No, we don't care where the sound is coming from.

10:11:33   13            MR. HADDEN:     Let me -- can we see Plaintiff's 301?

10:11:36   14   Q.   (By Mr. Hadden)     Do you recognize this paper,

10:11:43   15   Mr. Hilmes?

10:11:43   16   A.   Yes, I do.

10:11:44   17   Q.   And you were one of the co-authors; is that right?

10:11:47   18   A.   That's correct.

10:11:48   19   Q.   Okay.   Were you the primary drafter of this?

10:11:52   20   A.   Excuse me?

10:11:52   21   Q.   Were you the primary writer?

10:11:54   22   A.   No, I was not.     That would be Amit Chhetri --

10:11:58   23   Dr. Chhetri.

10:11:58   24   Q.   Dr. Chhetri.     And what is this paper generally about?

10:12:02   25   A.   This paper is about various audio front end algorithms
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 77 of 141 PageID #: 19292
                                                                                     907



10:12:08    1   that can be used for far-field speech recognition.

10:12:12    2   Q.   Okay.   And does this paper describe exactly how an Echo

10:12:17    3   works?

10:12:18    4   A.   No, it does not.

10:12:22    5   Q.   And so why did you write a paper about audio front end

10:12:27    6   or far-field automatic speech recognition and not provide

10:12:31    7   the specific details about how the Echo operates?

10:12:34    8   A.   Well, we want to basically share with the scientific

10:12:39    9   community some of our work and some of our research into

10:12:43   10   various, you know, front end processing that we've

10:12:48   11   investigated.    And -- and, in general, we're not allowed to

10:12:53   12   disclose exactly what we do on the device.

10:12:57   13   Q.   And this paper is from 2018.       By 2018, were there

10:13:01   14   competing devices?

10:13:02   15   A.   Oh, yes.   There were many devices at this point, not

10:13:06   16   just Echo devices, but those from competing companies like

10:13:11   17   Google and Apple, and then, of course, all the third

10:13:15   18   parties that we work with, as well, dozens of solution

10:13:22   19   providers.

10:13:22   20   Q.   And does this paper describe ideas that Amazon had

10:13:26   21   thought about but not implemented?

10:13:28   22   A.   Yes, it does.

10:13:29   23   Q.   I saw a reference in this paper to using deep neural

10:13:34   24   nets to do beamforming.      Is that something that Amazon had

10:13:39   25   actually implemented?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 78 of 141 PageID #: 19293
                                                                                     908



10:13:40    1   A.   We researched it and prototyped it, but we did not

10:13:44    2   implement it in any product.

10:13:46    3   Q.   Okay.   And if someone wanted to understand exactly how

10:13:51    4   the Echo processes audio, what would be the best source for

10:13:55    5   that?

10:13:56    6   A.   They would have to look at the source code.

10:13:58    7   Q.   And does Amazon protect its source code?          Does it guard

10:14:04    8   it from disclosure?

10:14:06    9   A.   Yes, it does.

10:14:07   10   Q.   Why does Amazon do that?

10:14:09   11   A.   For multiple reasons.     One, because that's our

10:14:13   12   intellectual property, and we want to make sure that -- you

10:14:18   13   know, we have a lot of competition, and we want to, you

10:14:22   14   know, make sure the competition doesn't get it.

10:14:24   15             We're-- we're also, of course, very worried about

10:14:27   16   people hacking our devices and trying to get into them and

10:14:30   17   sharing that source code.       You know, it might give them an

10:14:38   18   edge on how to do that.       So we definitely took many steps

10:14:42   19   to protect that source code.

10:14:43   20   Q.   And you mentioned earlier a product called the Amazon

10:14:46   21   Tap.    Do you recall that?

10:14:47   22   A.   Yes, I do.

10:14:48   23   Q.   What is an Amazon Tap?

10:14:50   24   A.   Amazon Tap is very much like another Echo, except it --

10:14:59   25   two things, it's -- it's portable, it has a battery in it,
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 79 of 141 PageID #: 19294
                                                                                     909



10:15:02    1   and it only has one microphone.

10:15:03    2   Q.   Okay.   And does the Amazon Tap perform far-field speech

10:15:07    3   recognition?

10:15:07    4   A.   Yes, it does.

10:15:08    5   Q.   And does the Amazon Tap send audio to the Cloud that is

10:15:16    6   interpreted by that ASR technology that Dr. -- or

10:15:21    7   Mr. Prasad testified about?

10:15:22    8   A.   Yes, it works exactly the same.

10:15:25    9              MR. HADDEN:   Can you take this down, please,

10:15:27   10   Mr. Berk?

10:15:29   11   Q.   (By Mr. Hadden)     Now, we saw the interview notes

10:15:31   12   earlier from Mr. Prasad, and Vocalife's counsel showed

10:15:40   13   Mr. Prasad that you had also interviewed Dr. Li; is that

10:15:43   14   correct?

10:15:43   15   A.   Yes, that's correct.

10:15:44   16   Q.   Okay.

10:15:47   17              MR. HADDEN:   And can we pull up, please,

10:15:54   18   DTX-491.2, please, Mr. Berk?

10:15:59   19   Q.   (By Mr. Hadden)     Are these your interview notes from

10:16:02   20   interviewing Dr. Li back in 2013, Mr. Hilmes?

10:16:06   21   A.   Yes, that's correct.

10:16:08   22   Q.   Okay.   And do you recall that interview?

10:16:13   23   A.   I had to refresh myself with the notes, but, yes, after

10:16:17   24   I did, I -- I could recall it.

10:16:18   25   Q.   Okay.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 80 of 141 PageID #: 19295
                                                                                     910



10:16:19    1              MR. HADDEN:   Could we blow up the first two

10:16:22    2   sentences of the second paragraph, please, Mr. Berk?

10:16:33    3   Q.   (By Mr. Hadden)     And you write here:      I spent most of

10:16:37    4   my time asking him technical questions about beamforming

10:16:40    5   and AEC.     He did not do very well with several of those

10:16:45    6   questions.

10:16:45    7              Do you see that?

10:16:46    8   A.   Yes, I do.

10:16:47    9   Q.   Can you explain -- can you recall what the issues were

10:16:51   10   with Dr. Li's ability to answer your questions?

10:16:53   11   A.   I don't recall my exact questions I used with Dr. Li,

10:16:59   12   but, yeah, we were looking for somebody who knew about, you

10:17:03   13   know, the technologies that we had in the Amazon Echo, like

10:17:08   14   the beamforming and echo canceler.

10:17:12   15              And so I -- I believe I asked him fairly

10:17:15   16   fundamental and basic questions about how those types of

10:17:18   17   algorithms work.     And he didn't give me very accurate or

10:17:24   18   correct answers.

10:17:26   19   Q.   And, in your interview, did Dr. Li tell you that he had

10:17:32   20   presented audio-processing technology to Amazon?

10:17:35   21   A.   No, he did not.

10:17:37   22   Q.   Okay.   Did Dr. Li mention anything about patents he had

10:17:41   23   on audio-processing technology in that interview?

10:17:44   24   A.   I don't believe so.      I mean, it's possible he mentioned

10:17:48   25   patents.     Most everybody we interview has patents, but he
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 81 of 141 PageID #: 19296
                                                                                     911



10:17:53    1   certainly didn't mention anything about having something

10:17:57    2   specific to what we were working on.

10:17:59    3   Q.   Okay.   And if Dr. Li had mentioned that he had specific

10:18:04    4   patents related to what you were working on, what would you

10:18:07    5   have done?

10:18:07    6   A.   I would have contacted one of our patent attorneys to

10:18:15    7   ask him to look into it further.

10:18:19    8   Q.   And have you heard -- have you heard anything else from

10:18:25    9   Dr. Li after this 2013 interview?

10:18:26   10   A.   No, I don't believe I did.

10:18:31   11            MR. HADDEN:     We can take this down, please,

10:18:33   12   Mr. Berk.

10:18:33   13            Could we pull up Plaintiff's 1377, please,

10:18:42   14   Mr. Berk?

10:18:45   15   Q.   (By Mr. Hadden)    Do you recognize PTX-1377 that we have

10:18:52   16   on the screen, Mr. Hilmes?

10:18:53   17   A.   I've seen it in this trial, yes.

10:18:56   18   Q.   Okay.   And what is the -- what is this presentation

10:19:03   19   about?

10:19:03   20   A.   This is about how to integrate Alexa voice technology

10:19:11   21   into a third-party product.       The Alexa Voice Services team,

10:19:16   22   which is a separate organization from mine, focuses on

10:19:20   23   helping third-party companies integrate Alexa.

10:19:27   24            MR. HADDEN:     So can we go to Slide 62 in this

10:19:29   25   presentation, please, Mr. Berk?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 82 of 141 PageID #: 19297
                                                                                     912



10:19:32    1   Q.   (By Mr. Hadden)      So this is a slide that we saw several

10:19:35    2   times with Mr. McAlexander.       Do you recognize this slide?

10:19:38    3   A.   Yes, I do.

10:19:38    4   Q.   Now, is this slide describing anything about how the

10:19:43    5   Echo works?

10:19:45    6   A.   No.

10:19:46    7   Q.   And is there -- this -- this program for supporting

10:19:56    8   third-party companies to integrate with Alexa, is part of

10:20:02    9   that program that Amazon provide the specific audio

10:20:07   10   processing algorithms that you use in the Echo?

10:20:12   11   A.   No, we don't.     Alexa Voice Services works with lots of

10:20:15   12   third-party solution providers, so there's a lot of other

10:20:17   13   companies out there that make audio front end processing

10:20:22   14   software that, you know, do all sorts of things, some of

10:20:27   15   which we do, some of which we don't do, and then they match

10:20:31   16   those up to companies that actually build devices.

10:20:34   17               So those companies building devices can license

10:20:39   18   them.      And -- and, yeah, that's where they get their

10:20:42   19   technology from.

10:20:42   20   Q.   And to the -- to the extent this kind of cartoony

10:20:48   21   diagram suggests that you would locate a speaker by looking

10:20:51   22   at the first and last arrival times of the microphone, is

10:20:54   23   that something that the Echo does?

10:20:56   24   A.   No, we do not do that in the Echo.

10:21:00   25               MR. HADDEN:   Pass the witness.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 83 of 141 PageID #: 19298
                                                                                     913



10:21:02    1              THE COURT:    All right.   Ladies and gentlemen,

10:21:05    2   before we proceed with the Plaintiff's cross-examination of

10:21:07    3   this witness, we're going to take a short recess.

10:21:09    4              You may simply close and leave your notebooks in

10:21:12    5   your chairs.     Follow all the instructions I've given you

10:21:14    6   about your conduct during the trial, including --

10:21:19    7   including, of course, not to discuss the case among each

10:21:21    8   other.     We'll be back shortly to continue with

10:21:24    9   cross-examination.

10:21:24   10              The jury is excused for recess at this time.

10:21:26   11              COURT SECURITY OFFICER:      All rise.

10:21:27   12              (Jury out.)

10:21:27   13              THE COURT:    The Court stands in recess.

10:21:56   14              (Recess.)

10:43:11   15              (Jury out.)

10:43:11   16              COURT SECURITY OFFICER:      All rise.

10:43:12   17              THE COURT:    Be seated, please.

10:43:19   18              Mr. Fabricant, are you going to cross-examine this

10:43:22   19   witness?

10:43:23   20              MR. FABRICANT:    Yes, Your Honor.

10:43:24   21              THE COURT:    You may go to the podium and prepare.

10:43:26   22              MR. FABRICANT:    Thank you.

10:43:27   23              THE COURT:    Are there binders to pass out here?

10:43:29   24              MR. FABRICANT:    Yes, Your Honor.

10:43:30   25              THE COURT:    Let's do that.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 84 of 141 PageID #: 19299
                                                                                     914



10:43:54    1               All right.   Mr. Johnston, let's bring in the jury,

10:43:59    2   please.

10:43:59    3               COURT SECURITY OFFICER:     All rise.

10:44:00    4               (Jury in.)

10:44:11    5               THE COURT:   Please be seated.

10:44:24    6               All right.   The Defendant having passed the

10:44:30    7   witness, we'll proceed with cross-examination by the

10:44:32    8   Plaintiff.

10:44:33    9               Mr. Fabricant, you may proceed.

10:44:37   10               MR. FABRICANT:   Thank you, Your Honor.

10:44:37   11                            CROSS-EXAMINATION

10:44:38   12   BY MR. FABRICANT:

10:44:38   13   Q.   Good morning, Mr. Hilmes.

10:44:39   14   A.   Good morning, sir.

10:44:43   15               MR. FABRICANT:   Could we have the ELMO, please?

10:44:45   16   Q.   (By Mr. Fabricant)      Mr. Hilmes, could you describe for

10:45:01   17   the jury the various components which are shown in -- in

10:45:05   18   this image?

10:45:06   19   A.   Yes.    The -- this is the original Amazon Echo, and the

10:45:13   20   top piece is a piece of plastic.        It's a cover for the

10:45:17   21   components that are in -- inside.        It's got two buttons on

10:45:22   22   top, holes for the microphones, and a piece of

10:45:30   23   semi-transparent plastic for the light ring.

10:45:32   24               The board below that is PCB board, as we call it,

10:45:39   25   and it's got a lot of the components on there, such as the
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 85 of 141 PageID #: 19300
                                                                                     915



10:45:42    1   microphones, as I was describing earlier; also the -- the

10:45:45    2   LED lights for the light ring; and a few other parts, as

10:45:52    3   well.    And then there's a couple other plastic pieces, a

10:45:58    4   gear for turning the -- changing the volume on there, and

10:46:01    5   so on.

10:46:03    6   Q.   Now, you're a leader in the group that is the audio

10:46:07    7   front end of the Echo devices, isn't that true?

10:46:10    8   A.   Yes, that's correct.

10:46:12    9   Q.   And is this a fair characterization depicted in this

10:46:16   10   image of the audio front end components?

10:46:20   11   A.   No, these are the hardware components.

10:46:23   12   Q.   These are the hardware components, correct?

10:46:25   13   A.   Correct.

10:46:25   14   Q.   Now, if I remove the PCB board with the microphone

10:46:29   15   array, does the Echo work?

10:46:31   16   A.   No, it has to have at least one microphone to work.

10:46:34   17   Q.   And this is a circular array of seven microphones,

10:46:38   18   correct?

10:46:38   19   A.   That's correct.

10:46:39   20   Q.   And if we take this out of the device, if -- if Amazon

10:46:42   21   never had a circular array of seven microphones to put at

10:46:47   22   the top of this device, all of that Alexa stuff we heard

10:46:50   23   about this morning, with the brain and the Cloud, none of

10:46:55   24   that would -- would work, would it?

10:46:57   25   A.   That will work.    It just wouldn't work through this
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 86 of 141 PageID #: 19301
                                                                                     916



10:47:03    1   particular device.

10:47:05    2   Q.   What --

10:47:06    3   A.   Sorry.

10:47:07    4   Q.   You certainly wouldn't be able to have a customer

10:47:10    5   access the brain of Alexa through a voice-activated device

10:47:14    6   unless you had a microphone array which allowed for speech

10:47:18    7   detection and communication, correct?

10:47:21    8   A.   For that device, yes.     We also had a remote control

10:47:27    9   that had a microphone in it that you could use with it --

10:47:30   10   with the Alexa service, as well as the software app on the

10:47:33   11   phone.

10:47:34   12             MR. FABRICANT:     Move to strike the last portion of

10:47:36   13   the answer as non-responsive.

10:47:39   14             THE COURT:     Sustained.

10:47:40   15             Mr. Hilmes, you need to limit your answers to the

10:47:45   16   questions asked, please.

10:47:46   17             THE WITNESS:     Yes, Your Honor.

10:47:47   18             THE COURT:     In the last instance, you said:        For

10:47:47   19   that device, yes.

10:47:47   20             That was a perfectly completed answer.          The rest

10:47:51   21   of it was not called for, and I'm striking that from your

10:47:52   22   answer.

10:47:52   23             Let's proceed.

10:47:53   24   Q.   (By Mr. Fabricant)     Now, you arrived I believe at

10:47:55   25   Amazon in December of 2012, correct?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 87 of 141 PageID #: 19302
                                                                                     917



10:47:58    1   A.   Yes, that's correct.

10:47:59    2   Q.   And at the time you arrived, Amazon was already in the

10:48:02    3   process of developing hardware and software for what was to

10:48:06    4   become an Echo device; is that -- is that true?

10:48:09    5   A.   Yes, sir.

10:48:10    6   Q.   And I believe you testified this morning that there

10:48:13    7   were about 10 people in the group that were working on the

10:48:17    8   development of the Echo device when you arrived; is that

10:48:20    9   right?

10:48:20   10   A.   There were 10 people on my team, but there were many

10:48:23   11   more beyond that.

10:48:24   12   Q.   Well, what was your team exactly?

10:48:26   13   A.   My team was the audio technology team developing the

10:48:33   14   algorithms and software for doing the audio processing on a

10:48:37   15   device.

10:48:37   16   Q.   And, in fact, when you first got to Amazon, you were

10:48:39   17   also in another group, were you not, not just the Group D

10:48:43   18   Doppler, but another group; is that correct?

10:48:46   19   A.   Yes, that's correct.

10:48:46   20   Q.   And what was the other group?

10:48:47   21   A.   The other group was called Project C Shimmer and

10:48:52   22   Project D Doppler was actually a spin-out of that other

10:48:57   23   project Shimmer.

10:48:58   24   Q.   And there was a time when you were working on both

10:49:01   25   Project C and Project D, correct?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 88 of 141 PageID #: 19303
                                                                                     918



10:49:01    1   A.   From the very beginning, yes.

10:49:03    2   Q.   So you were intermingled between Project C and

10:49:08    3   Project D with respect to the engineering work that you

10:49:10    4   were doing from the time you got there, right?

10:49:11    5   A.   Yes, because Project D was a spin-out.

10:49:14    6   Q.   And C -- Project C was a failure, that was some kind of

10:49:17    7   a holographic image device that never was launched; is that

10:49:21    8   true?

10:49:21    9   A.   I would not call it a failure, and it was not doing

10:49:23   10   holographic imaging.

10:49:25   11   Q.   What was it doing?

10:49:26   12   A.   It was basically a -- did everything that the Echo did

10:49:31   13   with speech recognition, and had microphone array on it and

10:49:37   14   could hear your voice and understand it.          But it could

10:49:40   15   also -- it also had a projector on there so it could

10:49:44   16   project an image on a wall, on a desktop, and even your

10:49:48   17   hand, and then you could use your other hand to interact

10:49:51   18   with it, and -- and it could see what your other hand was

10:49:53   19   doing.   So you could interact with it with, you know, your

10:49:57   20   hands or with your voice.

10:49:58   21   Q.   Now, we heard testimony at this trial from some Amazon

10:50:02   22   employees that there was very strong security as far as

10:50:05   23   locking floors and rooms so that one group could not

10:50:10   24   intermingle with another engineering group.           Do you recall

10:50:13   25   that testimony?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 89 of 141 PageID #: 19304
                                                                                     919



10:50:14    1   A.   Yes, I do.

10:50:15    2   Q.   Did that apply to you when you arrived?          Were you set

10:50:19    3   up in a way that you couldn't move from Group C to Group D

10:50:22    4   because of locked floors or rooms?

10:50:25    5   A.   It did not apply to Groups C and D.         It applied to

10:50:28    6   other -- other projects.

10:50:29    7   Q.   It was your understanding it did apply to B and D,

10:50:33    8   though, correct?

10:50:33    9   A.   That's correct.

10:50:34   10   Q.   And B was Fire Phone, right?

10:50:36   11   A.   Yes.

10:50:36   12   Q.   And those Fire Phone people should have never ever

10:50:41   13   intermingled with Doppler in meeting with Dr. Li when he

10:50:44   14   had his meeting at Amazon on October 17, 2011, should they

10:50:49   15   have?

10:50:50   16   A.   I don't know that.     As a general rule, that wasn't

10:50:55   17   allowed, but there could have been some exception made.

10:50:58   18   Q.   I'm asking you about what you do know.         You know from

10:51:02   19   your own experience and from what you were told as

10:51:06   20   corporate policy that the people from B should have never

10:51:08   21   met with the engineers from D to discuss under NDA an

10:51:12   22   engineering project.      You agree with that, don't you?

10:51:16   23   A.   I'm sorry, can you state the question one more time?

10:51:20   24   Q.   Yes, certainly -- certainly, sir.

10:51:21   25               We know that people from C met with -- I'm sorry,
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 90 of 141 PageID #: 19305
                                                                                     920



10:51:25    1   strike that.

10:51:25    2               We know that people from B, Fire Phone, met with

10:51:30    3   people from D, Doppler/Echo.       As you understood the

10:51:35    4   corporate policy, that should not have happened, correct?

10:51:38    5   A.   I don't know that people from Project B met with

10:51:41    6   Project D.

10:51:42    7   Q.   Let's assume they did for the moment, because the

10:51:44    8   testimony in this court from Amazon employee Wei Li was

10:51:49    9   that he was from D and other people, like Aleksandar Pance,

10:51:56   10   was from B.     You heard that testimony, correct?

10:51:59   11   A.   I did hear the testimony.

10:52:00   12   Q.   So that's someone from B and someone from D, right?

10:52:03   13   A.   Yes.

10:52:07   14   Q.   And they never should have met together to discuss

10:52:09   15   Dr. Li's project; isn't that your understanding?

10:52:13   16   A.   No, I don't know that.

10:52:14   17   Q.   You don't know that they met, or you don't know that

10:52:16   18   they shouldn't have met?

10:52:18   19   A.   I don't know either of those.

10:52:23   20   Q.   You just don't know?

10:52:25   21   A.   Right.    I don't know.

10:52:25   22   Q.   You were shown this morning a big -- I think you called

10:52:31   23   it a lab notebook?

10:52:32   24   A.   Yes, that's correct.

10:52:33   25   Q.   DTX-27.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 91 of 141 PageID #: 19306
                                                                                     921



10:52:35    1             MR. FABRICANT:    Can we bring that up, please?

10:52:37    2   A.   This one?

10:52:41    3   Q.   (By Mr. Fabricant)     Yes.   I'm glad you have it right in

10:52:44    4   front of you.

10:52:45    5             Whose notebook was that?

10:52:47    6   A.   It's Dr. Chhetri's, who reports to me.

10:52:51    7   Q.   He reports to you now, and I believe you said he

10:52:54    8   reported to you from the time you arrived at Amazon; is

10:52:58    9   that right?

10:52:58   10   A.   That's correct.

10:52:58   11   Q.   Do you keep your own notebook, sir?

10:53:01   12   A.   I kept notes on my computer.       I didn't -- I was not one

10:53:05   13   who kept handwritten notes.

10:53:07   14   Q.   Well, you were an engineer working on the development

10:53:09   15   of Echo beginning in late 2012.        Where's your notebook,

10:53:14   16   sir?

10:53:14   17   A.   My notebook -- or my notes are on my PC or computer.

10:53:17   18   Q.   Have you brought them with you today to this courtroom

10:53:20   19   to show the jury?

10:53:20   20   A.   No, I have not.

10:53:21   21   Q.   But you have brought your -- is it Mr. Chhetri or

10:53:29   22   Doctor?

10:53:29   23   A.   Dr. Chhetri.

10:53:31   24   Q.   You have brought his notebook, right?

10:53:33   25   A.   Yes, I have.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 92 of 141 PageID #: 19307
                                                                                     922



10:53:34    1   Q.   And you've only -- only brought it for a very limited

10:53:37    2   period of time; isn't that right?        I think it starts, as

10:53:42    3   counsel pointed out, in February of 2011, and I think the

10:53:45    4   last day of the notebook is June 7th of 2011.           Do you agree

10:53:48    5   with that?

10:53:49    6   A.   Yes, I do.

10:53:49    7   Q.   Where's the rest of his notebook?

10:53:55    8   A.   I don't have the notebook.

10:53:56    9   Q.   Well, wouldn't it be helpful for the jury to be able to

10:53:59   10   see all of the entries that followed June 7 of '11, a very

10:54:07   11   critical time in the development of Echo?          Don't you agree

10:54:10   12   that would be helpful?

10:54:10   13   A.   I don't know.

10:54:10   14   Q.   You didn't bring it with you today, though?

10:54:10   15   A.   I did not bring it today.

10:54:10   16   Q.   And you're not able to testify about what's in the

10:54:12   17   remaining pages of that notebook, are you, sir?

10:54:14   18   A.   No, I'm not.

10:54:15   19   Q.   And that's a very short period of time in the

10:54:18   20   development of Echo, isn't it?        Just a few months out of

10:54:22   21   the years of development?       You'll agree with that, right?

10:54:24   22   A.   Yeah, that's true.     It's just a few months.

10:54:28   23            MR. FABRICANT:     Let's look at DTX-27.12.

10:54:37   24   Q.   (By Mr. Fabricant)     Do you remember you were shown by

10:54:40   25   Mr. Hadden this particular page?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 93 of 141 PageID #: 19308
                                                                                     923



10:54:41    1   A.   Yes.

10:54:42    2   Q.   And you saw the little array.       I'm not sure if it's an

10:54:45    3   octagon or what it is.      But we can see what it is there.

10:54:49    4   Do you see that?

10:54:50    5   A.   Yes.

10:54:50    6   Q.   And do you see the words right under that little

10:54:53    7   figure, "some theoretical stuff on arrays"?

10:54:58    8               Do you see that?

10:54:59    9   A.   Yes, I do.

10:54:59   10   Q.   Theoretical means maybe you can do it, maybe you can't;

10:55:03   11   it's theoretical; nobody's ever done it before.            Isn't that

10:55:05   12   what that means?

10:55:06   13   A.   Yeah, it's their -- it doesn't mean that nobody's ever

10:55:11   14   done it, but maybe to Dr. Chhetri's knowledge it was

10:55:15   15   theoretical, yes.

10:55:15   16   Q.   Well, you're a scientist, correct?        You're an engineer?

10:55:19   17   A.   Yes.

10:55:19   18   Q.   If something -- if something is theoretical, it means

10:55:23   19   it has never been proven; isn't that true?

10:55:24   20   A.   I think to that person, yes.

10:55:26   21   Q.   Yes.    So here we are in 2011 in Mr. Chhetri's

10:55:33   22   notebook -- we don't have the rest of it -- and he's saying

10:55:36   23   this is theoretical stuff, theoretical stuff.           You agree

10:55:39   24   with that, correct?

10:55:40   25   A.   Yes, that's right.
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 94 of 141 PageID #: 19309
                                                                                     924



10:55:47    1               MR. FABRICANT:     And let's go to Page 27.199.

10:55:53    2   Q.   (By Mr. Fabricant)      There's a -- a section at the whole

10:56:09    3   bottom half of the page called Tasks Remaining in Adaptive

10:56:13    4   B/F Algorithm.

10:56:15    5               Do you see that?

10:56:16    6   A.   Yes, I do.

10:56:17    7   Q.   And then the words R&D?

10:56:19    8   A.   Yes, I do.

10:56:20    9   Q.   R&D typically means research and development; is that

10:56:24   10   correct?

10:56:24   11   A.   That's correct, sir.

10:56:25   12   Q.   And so here we're talking about tasks remaining in

10:56:30   13   adaptive beamforming algorithm.

10:56:32   14               Now, is this a real adaptive beamforming

10:56:35   15   algorithm, or is this the -- the fake one that you referred

10:56:39   16   to earlier today where you just use the word, but it

10:56:40   17   doesn't really mean adaptive beamforming?          Which one is

10:56:43   18   this one?

10:56:43   19   A.   Well -- so I would not use the words "real" or "fake,"

10:56:47   20   but based on reading this text, this appears to be what is

10:56:58   21   traditionally termed an adaptive beamformer, yes.

10:57:03   22   Q.   You mean the true type of adaptive beamforming?

10:57:05   23   A.   Yes.

10:57:06   24   Q.   The one that you say is not embodied in the Echo device

10:57:09   25   today, correct?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 95 of 141 PageID #: 19310
                                                                                     925



10:57:10    1   A.   That's correct.

10:57:11    2   Q.   But we know that Mr. Chhetri apparently in his notebook

10:57:15    3   during this period of time, we could go through all four or

10:57:20    4   five months of this, he was working on trying to come up

10:57:23    5   with adaptive beamforming, correct?

10:57:24    6   A.   Yes, as I stated in my previous testimony, he was

10:57:27    7   researching this area.

10:57:29    8   Q.   And then right below -- just a few lines below the

10:57:33    9   sentenced that we discussed, do you see the words "need

10:57:38   10   ideas"?

10:57:41   11               MR. FABRICANT:   Can you highlight that, please,

10:57:43   12   "need ideas"?

10:57:43   13   Q.   (By Mr. Fabricant)      Do you see that?

10:57:44   14   A.   Yes.

10:57:44   15   Q.   So it looks like Mr. Chhetri -- Dr. Chhetri needed some

10:57:48   16   ideas in the formulation of adaptive beamforming.            You'd

10:57:51   17   agree with that, wouldn't you?

10:57:53   18   A.   He needs ideas to avoid a problem that he was talking

10:57:59   19   about with incoherent noise.

10:58:01   20               MR. FABRICANT:   Let's bring up Plaintiff's

10:58:03   21   Exhibit 36, please.

10:58:04   22   Q.   (By Mr. Fabricant)      Now, this is an exhibit from Jerry

10:58:08   23   Wu, who first invited Dr. Li to come to Lab126 at Amazon.

10:58:13   24   And this is dated September 20, 2011, a few months after

10:58:21   25   Mr. Chhetri --
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 96 of 141 PageID #: 19311
                                                                                     926



10:58:22    1            THE COURT:     Mr. Fabricant, is there a question in

10:58:24    2   this?

10:58:25    3            MR. FABRICANT:     Yes.    Yes, Your Honor.

10:58:27    4            THE COURT:     Let's don't make a statement about

10:58:29    5   what it is.      Let's ask the witness a question about it.

10:58:33    6            MR. FABRICANT:     Yes, Your Honor.

10:58:34    7   Q.   (By Mr. Fabricant)     Mr. Hilmes, you agree that the date

10:58:39    8   of this appears to be September 20, 2011?

10:58:42    9   A.   Yes, sir.

10:58:42   10   Q.   And this is several months -- just a few months after

10:58:45   11   the notebook entries that we just went through, correct?

10:58:46   12   A.   That's correct.

10:58:47   13   Q.   And Mr. Wu is inviting Dr. Li and his company to come

10:58:51   14   in and do a presentation.       Is that how you read this?

10:58:54   15   A.   Yes, that's correct.

10:58:56   16   Q.   And he wants him specifically to present adaptive

10:58:58   17   beamforming, does he not?

10:58:59   18   A.   Yes, that appears to be correct.

10:59:02   19   Q.   And he also wants him to present noise echo

10:59:07   20   cancellation and other things, correct?

10:59:08   21   A.   Correct.

10:59:08   22   Q.   Now, when this was all happening in 2011, you were not

10:59:13   23   at Amazon, correct?

10:59:14   24   A.   That's correct.

10:59:16   25   Q.   And will you agree with me that you know absolutely
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 97 of 141 PageID #: 19312
                                                                                     927



10:59:21    1   positively nothing about the meeting that took place, the

10:59:24    2   demonstration at Amazon with Dr. Li and his company in

10:59:28    3   October of 2011?

10:59:30    4   A.    That's correct.   I -- I only know what I've learned in

10:59:33    5   this trial here.

10:59:35    6   Q.    You of your own personal knowledge don't know who

10:59:47    7   attended that meeting; is that true?

10:59:49    8   A.    That's correct.

10:59:49    9   Q.    And you don't know exactly what presentation or

10:59:51   10   demonstrations were made by Dr. Li?

10:59:53   11   A.    That's correct.

10:59:53   12   Q.    You don't know the discussions he had with the Amazon

10:59:56   13   engineers, correct?

10:59:57   14   A.    Yes.

10:59:58   15   Q.    And Mr. Wei Li said there may have been as many as

11:00:00   16   seven or eight people in that meeting.          You don't know what

11:00:04   17   was said, do you?

11:00:04   18   A.    No, I don't.

11:00:05   19   Q.    And you don't know whether when that meeting ended, the

11:00:09   20   engineers at Amazon, one or more of them, got together and

11:00:11   21   said, we really like what Dr. Li has presented; let's use

11:00:15   22   it.    You don't know that, do you?

11:00:16   23   A.    No.

11:00:17   24   Q.    But you do know that after the meeting was over, the

11:00:19   25   Amazon engineers asked for the detailed presentation,
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 98 of 141 PageID #: 19313
                                                                                     928



11:00:21    1   because you've heard that testimony, correct?

11:00:23    2   A.   Yes, that's standard procedure.

11:00:24    3   Q.   Standard procedure to ask for a detailed technical

11:00:29    4   presentation for a project that you're not interested in;

11:00:31    5   is that your testimony?

11:00:32    6   A.   No, that's not what I was saying.

11:00:43    7   Q.   All right.   Well, let's assume that they were not

11:00:46    8   interested, that they were not impressed.          Based upon your

11:00:53    9   experience with many of these other meetings, if you -- if

11:00:56   10   you could assume for the moment that they were not

11:00:59   11   impressed, that they didn't like his technology, would they

11:01:02   12   in the normal course of business ask him to send all of the

11:01:07   13   detailed presentation?

11:01:08   14   A.   If everyone there was not interested, then, no, they

11:01:12   15   wouldn't have asked for that.

11:01:14   16   Q.   Now, can you name -- who is your boss at Amazon today?

11:01:17   17   Who do you report to?

11:01:18   18   A.   I report to Dr. Pance.

11:01:21   19   Q.   Dr. Pance?

11:01:23   20   A.   Yes.

11:01:23   21   Q.   Is that Aleksandar Pance?

11:01:26   22   A.   Yes, that's correct.

11:01:27   23   Q.   Also known as Aleksandar Sasha Pance?

11:01:31   24   A.   I've never heard him referred to as Sasha.

11:01:33   25   Q.   And he's your boss?
    Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 99 of 141 PageID #: 19314
                                                                                     929



11:01:36    1   A.   Yes, that's correct.

11:01:36    2   Q.   When did he become your boss?

11:01:38    3   A.   It was late 2014, right -- right around the time the

11:01:41    4   Fire Phone failed and Echo launched.

11:01:43    5   Q.   Now, you heard the testimony at this trial that

11:01:53    6   Aleksandar Pance, prior to coming to Amazon, was an

11:01:55    7   engineer at Apple, correct?

11:01:55    8   A.   He did work at Apple, yes.

11:01:58    9   Q.   Well, you did hear the testimony that Dr. Li and his

11:02:05   10   company, including Dr. Zhu, went to Apple to give a

11:02:06   11   demonstration and a presentation, and they gave that

11:02:08   12   presentation to Aleksandar Pance; you heard that, did you

11:02:11   13   not?

11:02:11   14   A.   Yes, I heard that.

11:02:12   15   Q.   And no one disputes that testimony, do they?

11:02:13   16   A.   Not that I've heard.

11:02:15   17   Q.   And then within a short period of time, Aleksandar

11:02:21   18   Pance leaves Apple, having seen the presentation, and he

11:02:24   19   comes to Amazon and he's working at Lab20 -- Lab126; is

11:02:30   20   that right?

11:02:30   21   A.   That's correct.

11:02:31   22   Q.   And now he's at Lab126, and what happens?          The

11:02:34   23   engineers of 126 invite Dr. Li to come in to give the

11:02:37   24   presentation to Amazon.      Does that sound accurate?

11:02:40   25   A.   Yes.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 100 of 141 PageID #: 19315
                                                                                    930



11:02:46    1   Q.   And now this Aleksandar Pance is your boss.          He's the

11:02:50    2   head of the whole group, correct?

11:02:52    3   A.   Yes.

11:02:53    4   Q.   Is Aleksandar Pance, did he come here to testify at

11:02:57    5   this trial?

11:02:57    6   A.   No.     He provided the video deposition.

11:02:59    7   Q.   Does he dispute that he was at this meeting?

11:03:03    8   A.   I believe he did not recall.

11:03:04    9   Q.   Doesn't recall whether he went to the meeting?

11:03:06   10   A.   Correct.

11:03:07   11   Q.   And Mr. Rohit Prasad doesn't recall whether he ever got

11:03:13   12   the letter that Dr. Li wrote complaining about what he saw

11:03:17   13   at the demonstration, right?

11:03:18   14   A.   That was his testimony.

11:03:23   15   Q.   Now, when you got to Amazon in December of 2012, you

11:03:32   16   had never heard of adaptive beamforming in your life, have

11:03:35   17   you, sir?

11:03:38   18   A.   I don't think I had, no.     I had heard of beamforming.

11:03:42   19   But whether I had heard of adaptive, I don't exactly

11:03:49   20   recall, but I don't believe I had.

11:03:50   21   Q.   Well, when you were asked at your deposition when is

11:03:54   22   the first time you ever heard of the term "adaptive

11:03:57   23   beamforming," you said -- answer:        When I was at Amazon.

11:03:59   24   A.   Yeah.

11:04:00   25   Q.   So that -- that's was after 2012, right?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 101 of 141 PageID #: 19316
                                                                                    931



11:04:02    1   A.   Yeah.

11:04:02    2   Q.   Okay.    So in all your years of working in audio

11:04:05    3   processing and reading textbooks and Brandstein, you never

11:04:08    4   heard of adaptive beamforming before?

11:04:10    5   A.   I had not read the Brandstein book before I got to

11:04:14    6   Amazon.

11:04:15    7   Q.   And we heard some testimony about your interview of

11:04:20    8   Dr. Li in 2013?

11:04:23    9   A.   That's correct.

11:04:23   10   Q.   And that was --

11:04:26   11               MR. FABRICANT:   If we could bring up exhibit --

11:04:29   12   Plaintiff's Exhibit 130, please.

11:04:31   13   Q.   (By Mr. Fabricant)      Your interview apparently was on

11:04:40   14   July 11, 2013, correct?

11:04:42   15   A.   Yes.

11:04:42   16   Q.   So you had been at Amazon six or seven months?

11:04:47   17   A.   Eight months.

11:04:49   18   Q.   Okay.    And now you are interviewing Dr. Li in

11:04:52   19   connection with this group you were working in, correct?

11:04:57   20   A.   That's correct.

11:04:57   21   Q.   And you were chastising him in your notes for not

11:05:01   22   really being up to speed on beamforming; is that right?

11:05:04   23   A.   No, I was not chastising him.

11:05:05   24   Q.   Well, wasn't that one of your criticisms:         I spent most

11:05:11   25   of my time asking him technical questions about beamforming
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 102 of 141 PageID #: 19317
                                                                                    932



11:05:14    1   and AEC.     He did not do very well with several of the

11:05:17    2   questions.

11:05:18    3              So you were criticizing his knowledge and

11:05:20    4   understanding of beamforming, were you not?

11:05:22    5   A.   Yeah, I was stating that he did not seem to know those

11:05:26    6   topics very well.

11:05:27    7   Q.   This Ph.D. who worked at Bell Labs, a renowned

11:05:33    8   scientist, comes and interviews -- and you had only just

11:05:37    9   heard the word "adaptive beamforming" a few month earlier,

11:05:41   10   and you're criticizing his understanding.         Is that right?

11:05:45   11   A.   That's correct.   He did not do well on my questions.

11:05:48   12   Q.   And yet you said you were inclined -- inclined to, I

11:05:57   13   guess, proceed in the hiring process, right?

11:05:58   14   A.   He did not do well on my questions, but I wanted to

11:06:02   15   give him the benefit of the doubt, that maybe there was

11:06:04   16   some other area that he did know of.

11:06:06   17   Q.   Now, from your own personal knowledge, sir, as you sit

11:06:17   18   here today, prior to the filing of this lawsuit in April of

11:06:20   19   2019, do you know whether any of those engineers who met

11:06:23   20   with Dr. Li in October of 2011 ever looked at his patent?

11:06:31   21   A.   No, I don't.

11:06:32   22   Q.   Do you know whether they studied his patent?

11:06:34   23   A.   No, I don't.

11:06:36   24   Q.   Do you know whether they sent it on to anyone else at

11:06:40   25   Amazon to study?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 103 of 141 PageID #: 19318
                                                                                    933



11:06:41    1   A.   No, I do not.

11:06:42    2   Q.   And that's because it's your corporate policy, don't

11:06:45    3   read patents, even if you -- they're brought to your

11:06:47    4   attention.   Just close your eyes and deliberately ignore

11:06:51    5   them.   That's the policy, correct?

11:06:53    6   A.   No, that's not the policy.

11:06:55    7   Q.   What is the policy again?     Please state it.

11:06:57    8   A.   The policy is, if you do come across a patent that

11:07:02    9   is -- might be of interest to Amazon, then to involve the

11:07:06   10   patent attorneys and -- and send it on to them, connect

11:07:13   11   with them, and they take it from there.

11:07:14   12   Q.   But not to read the patent yourself?

11:07:18   13   A.   Amazon doesn't stop you from reading patents.          They

11:07:20   14   generally discourage you from going on the USPTO site and

11:07:25   15   trying to do research on them.       But, you know, people on my

11:07:29   16   team come across patents all the time.         They're, you know,

11:07:32   17   looking for stuff on the web and, you know, maybe a patent

11:07:36   18   was mentioned here and there.       So it's not -- we don't

11:07:39   19   close our eyes and ignore them.

11:07:41   20   Q.   Well, you heard the testimony by deposition, which was

11:07:51   21   played for the jury, of your boss Aleksandar Pance, did you

11:07:51   22   not?

11:07:51   23   A.   Yes.

11:07:51   24   Q.   And you heard him say it was the corporate policy not

11:07:54   25   to read patents, not to look for patents, not to read them?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 104 of 141 PageID #: 19319
                                                                                    934



11:07:56    1   A.   Yes, that's correct.      As I said, we don't go on the

11:08:00    2   USPTO site to research them.

11:08:01    3   Q.   I didn't ask about going on the USPTO site.          He said

11:08:05    4   the policy was do not look at them; do not read them.            He

11:08:09    5   didn't say anything about forwarding them on to anybody,

11:08:12    6   though, did he?

11:08:13    7   A.   I don't recall.

11:08:13    8   Q.   And he's your boss.      You certainly would agree with his

11:08:19    9   statement as to the corporate policy, would you not?

11:08:24   10   A.   In general, yes, I'd agree with him.

11:08:26   11               MR. FABRICANT:   Let's bring up, please,

11:08:28   12   Plaintiff's Exhibit 78.

11:08:29   13   Q.   (By Mr. Fabricant)      Now, you were asked questions about

11:08:36   14   this publication this morning, correct?

11:08:39   15   A.   Yes, sir, that's right.

11:08:40   16   Q.   And this is called a peer-reviewed article, is it not?

11:08:46   17   A.   Yes, that's correct.

11:08:47   18   Q.   And a peer-reviewed article is a publication which is

11:08:51   19   proposed and then evaluated by a group of experts in the

11:08:57   20   same field to review it for quality and accuracy.           Isn't

11:09:00   21   that what a peer-reviewed article is?

11:09:02   22   A.   Yes.

11:09:03   23   Q.   And that's what this was, right?

11:09:05   24   A.   I believe so, yes.

11:09:06   25   Q.   And it was not just reviewed by Amazon people, this
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 105 of 141 PageID #: 19320
                                                                                    935



11:09:09    1   particular paper was submitted to the European Signal

11:09:15    2   Processing Conference of 2018, right?

11:09:19    3   A.   That's correct.

11:09:19    4   Q.   So this was not something that people were going to

11:09:22    5   read on the Internet or customers were going to look up how

11:09:24    6   to use Echo.     This was going to scientists in this field

11:09:28    7   that you wanted to impress with your knowledge, correct?

11:09:31    8   A.   It was going to scientists in the field, yes.

11:09:34    9   Q.   Let's talk about the authors for a moment.         I'd like to

11:09:37   10   ask you about the authors, please.

11:09:39   11               Amit Chhetri, is that the individual with the lab

11:09:44   12   notebook that we've been talking about?

11:09:45   13   A.   That's correct.

11:09:45   14   Q.   And then Philip Hilmes, that's you?

11:09:48   15   A.   Yes.

11:09:48   16   Q.   Trausti Kristjansson, is he an Amazon engineer, as

11:10:01   17   well?

11:10:01   18   A.   He's a scientist manager who reports to me, yes.

11:10:03   19   Q.   And Wai Chu, he's also an Amazon engineer, is he not?

11:10:08   20   A.   Yes, he's also on my team.

11:10:10   21   Q.   And Mohamed Mansour, is he an engineer at Amazon, as

11:10:16   22   well?

11:10:17   23   A.   Yes, he is.

11:10:18   24   Q.   And Xiaoxue Li, is he an engineer at Amazon?

11:10:22   25   A.   Yes, Xiaoxue Li, she's on my team.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 106 of 141 PageID #: 19321
                                                                                    936



11:10:24    1   Q.   And Xianxian Zhang, is that a name -- an Amazon

11:10:29    2   engineer?

11:10:29    3   A.   Xianxian Zhang, yes, she's on my team, as well.

11:10:33    4   Q.   So we have seven Amazon engineers, all on your team,

11:10:37    5   all who were co-authors of this peer-reviewed article that

11:10:42    6   was presented at a scientific conference, correct?

11:10:44    7   A.   Correct.

11:10:44    8   Q.   You would certainly not mislead or falsify to this

11:10:51    9   esteemed group that you were presenting this to, any facts,

11:10:53   10   would you, Mr. Hilmes?

11:10:54   11   A.   We were certainly not trying to falsify or mislead.

11:11:06   12   Q.   Let's start and go through this piece-by-piece, please.

11:11:09   13               MR. FABRICANT:   Let's highlight the first few

11:11:12   14   sentences.

11:11:17   15   Q.   (By Mr. Fabricant)      Far-field automatic speech

11:11:18   16   recognition, ASR, is a key enabling technology that allows

11:11:21   17   untethered and natural voice interaction between users and

11:11:25   18   Amazon Echo family of products.

11:11:34   19               Did I read that correctly?

11:11:35   20   A.   Yes.

11:11:36   21   Q.   A key component in realizing far-field ASR on these

11:11:40   22   products --

11:11:40   23   A.   Yes.

11:11:41   24   Q.   When you say "these products," you mean Amazon Echo

11:11:46   25   family of products, don't you?       Is that a fair statement?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 107 of 141 PageID #: 19322
                                                                                    937



11:11:49    1   A.   Yes.

11:11:49    2   Q.   And the key is the suite of audio front end, AFE,

11:11:57    3   algorithms.

11:11:58    4               That's what you wrote along with your colleagues,

11:12:00    5   correct?

11:12:00    6   A.   Yes, that's correct.

11:12:01    7   Q.   And then the next sentence:      In this paper, we discuss

11:12:04    8   the key algorithms within the audio front end.

11:12:07    9               Correct?   You wrote that?

11:12:10   10   A.   Yes.

11:12:12   11               MR. FABRICANT:   Now, could we go down to the

11:12:16   12   bottom paragraph, staying in the left column.

11:12:20   13   Q.   (By Mr. Fabricant)      "One of the primary challenges"; do

11:12:21   14   you see that?

11:12:22   15               MR. FABRICANT:   If we could highlight a sentence

11:12:24   16   or two.

11:12:24   17   Q.   (By Mr. Fabricant)      One of the primary challenges for

11:12:26   18   Echo devices to scale to millions of households was to cope

11:12:30   19   up with the unknown acoustical conditions in users' homes,

11:12:36   20   which include varying levels of acoustic Echo, noise, and

11:12:41   21   reverberation; the acoustic interference in the room can

11:12:45   22   significantly impair the spoken utterance.

11:12:48   23               You and your colleagues wrote that, as well, did

11:12:51   24   you not?

11:12:51   25   A.   Yes, we did.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 108 of 141 PageID #: 19323
                                                                                    938



11:12:52    1   Q.   And that was the problem that you were solving with the

11:12:54    2   Echo device -- devices, was it not?        That was the challenge

11:12:57    3   for Echo, right?

11:12:58    4   A.   Yeah, it was a challenge for the new Alexa service with

11:13:05    5   the Echo devices.

11:13:06    6               MR. FABRICANT:    And then if you go to the top of

11:13:09    7   the next column.     Up at the top, please.

11:13:12    8   Q.   (By Mr. Fabricant)       Echo devices use -- now, it does

11:13:17    9   say "use," doesn't it?

11:13:18   10   A.   Yes.

11:13:19   11   Q.   Did I read it right?

11:13:21   12   A.   Yes.

11:13:21   13   Q.   It doesn't say sometimes use, maybe in the future will

11:13:24   14   use, used to use but no longer use, it says "use," does it

11:13:29   15   not?

11:13:29   16   A.   It does.

11:13:30   17   Q.   Echo devices use a highly specialized multichannel or

11:13:34   18   multimicrophone, AFE, audio front end, which significantly

11:13:38   19   improves the ASR and WW performance under a variety of

11:13:42   20   acoustic conditions.

11:13:46   21               Then you state:    Note that for the rest of the

11:13:47   22   paper, we will use the term "smart-speaker" instead of

11:13:53   23   Amazon Echo, to avoid confusion with the term "acoustic

11:13:56   24   echo."

11:13:57   25               You wrote that, correct?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 109 of 141 PageID #: 19324
                                                                                    939



11:13:57    1   A.   Somebody on my team wrote that, yes.

11:14:00    2   Q.   But just -- I'm asking the question, Amazon Echo was

11:14:04    3   still the smart-speaker system that you were referring to,

11:14:09    4   not something else, true?

11:14:10    5   A.   No, I can't say that for sure.

11:14:15    6   Q.   Well, doesn't it say:      For the rest of the paper, we

11:14:18    7   will use the term "smart-speaker" instead of Amazon Echo,

11:14:23    8   to avoid confusion with the term "acoustic echo."

11:14:27    9               Isn't that what it says?

11:14:29   10   A.   That is what it says.

11:14:30   11   Q.   Does it say:    We're going to refer to some other

11:14:30   12   systems from now on, but they're not really the Echo.

11:14:33   13               Does it say that?

11:14:34   14   A.   No, it doesn't say that.

11:14:35   15   Q.   And then the next paragraph, you and your authors

11:14:40   16   write:      This paper is organized as follows.

11:14:42   17               Do you see that paragraph, Mr. Hilmes?

11:14:45   18   A.   Yes.

11:14:46   19   Q.   And it tells you how it's organized.        In Section 2, we

11:14:50   20   present the far-field acoustic environment for smart

11:14:53   21   speakers for Amazon Echo.

11:14:55   22               That's -- that's what it says, isn't it?

11:14:57   23   A.   Correct.

11:14:58   24   Q.   And then in Section 3, we present the overall system

11:15:02   25   model and its key metrics.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 110 of 141 PageID #: 19325
                                                                                    940



11:15:04    1               It says that, doesn't it?

11:15:06    2   A.   Yes.

11:15:06    3   Q.   And then it says in Section 4, we provide insights into

11:15:10    4   the various approaches, signal processing, DNN, employed to

11:15:14    5   mitigate the acoustic challenges.

11:15:16    6               It does say "employed," does it not, sir?

11:15:19    7   A.   Yes, it does.

11:15:20    8   Q.   And then it says Section 5 provides experimental

11:15:25    9   results.

11:15:27   10               So the experimental results are in Section 5; you

11:15:31   11   agree with that?

11:15:31   12   A.   Yes.

11:15:43   13               MR. FABRICANT:   So now turn to Paragraph 3 on the

11:15:46   14   next page, please.

11:15:50   15   Q.   Starts with the words:     A smart-speaker's response time

11:15:54   16   to the wake word is a very important metric as it strongly

11:15:58   17   ties to the user experience.      In addition, users also want

11:16:02   18   the device to respond to their queries with a high

11:16:06   19   accuracy.     In order to meet latency, bandwidth, and

11:16:09   20   performance constraints, we adopt the system model depicted

11:16:12   21   in Figure 2.

11:16:13   22               And that's a reference to Figure 2 up at the top

11:16:16   23   right of the page; is that right?

11:16:17   24   A.   Yes, it is.

11:16:22   25   Q.   And this already is taking into consideration the fact
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 111 of 141 PageID #: 19326
                                                                                    941



11:16:25    1   that you want very quick response time for the wake word?

11:16:29    2   Is that an accurate statement?

11:16:31    3   A.   I don't see anything in that diagram that refers to

11:16:34    4   latency.

11:16:34    5   Q.   I'm just asking you, this is the figure, sir, that's

11:16:38    6   referred to in the paragraph that I just read --

11:16:40    7   A.   Yes, that's correct, sorry, yes.

11:16:44    8              THE COURT:     Let's make sure that the question is

11:16:46    9   finished before the answer is given, and the answer is

11:16:49   10   finished before the next question is asked.

11:16:51   11              THE WITNESS:     Yes, Your Honor.

11:16:52   12              MR. FABRICANT:     Yes, sir.

11:16:53   13              THE COURT:     All right.   Proceed.

11:16:59   14              MR. FABRICANT:     Now, if we could go to the

11:17:00   15   paragraph in the right column down beginning with the word

11:17:04   16   "spatial processing algorithms."

11:17:07   17   Q.   (By Mr. Fabricant)      It reads:    Spatial processing

11:17:10   18   algorithms, such as beamformers, need an estimate of the

11:17:13   19   user's bearings, i.e., look-direction, w.r.t. the device.

11:17:23   20   For this, we use source localization algorithms to

11:17:28   21   determine the likely direction of the active user.

11:17:30   22              Do you see that, Mr. Hilmes?

11:17:31   23   A.   Yes, I see that.

11:17:33   24   Q.   But you say you don't use sound source localization in

11:17:36   25   the Echo devices, correct?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 112 of 141 PageID #: 19327
                                                                                    942



11:17:37    1   A.   That's correct.

11:17:44    2   Q.   So this paragraph does not accurately refer to what was

11:17:47    3   actually in the Echo device as of 2018; is that your

11:17:51    4   testimony?

11:17:52    5   A.   Yes, that's my testimony.

11:17:53    6   Q.   And then it continues:     We also make use of a

11:18:04    7   sophisticated system-state control, SSC, module, which

11:18:09    8   takes into account the various system states, e.g.,

11:18:14    9   talker/playback is active, Alexa is responding, noise

11:18:23   10   cancelation, which are then used to control the various

11:18:26   11   audio algorithms.

11:18:26   12               So that's Alexa that's responding to this,

11:18:28   13   that's -- that's Echo Alexa, is it not?

11:18:31   14   A.   Yes.

11:18:31   15   Q.   There's no other Alexa, correct?

11:18:31   16   A.   That's correct.

11:18:34   17   Q.   So you would agree that the reader would read this as

11:18:37   18   the Echo device using Amazon Alexa, and that this is how it

11:18:41   19   works; that's what these engineers who were reading this

11:18:43   20   would have understood.     Correct?

11:18:45   21   A.   It was meant to -- that was not the intent, no.          But

11:18:51   22   it's possible somebody could have understood it that way.

11:18:54   23   Q.   Possible?    Is there anything in here that says, but we

11:18:57   24   don't do this; this is all speculation?

11:19:00   25   A.   We don't explicitly say that we don't do it.          We don't
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 113 of 141 PageID #: 19328
                                                                                    943



11:19:05    1   explicitly say that we do do it.

11:19:07    2   Q.   But the whole paper is about the Amazon Echo and the

11:19:11    3   algorithms you use; isn't that right?

11:19:11    4   A.   It's about the algorithms we've investigated.

11:19:15    5   Q.   Continuing in the same paragraph:       Lastly, the AFE,

11:19:20    6   audio front end, also receives audio content such as music

11:19:30    7   and speech, paren, e.g., Alexa response, from the Cloud,

11:19:35    8   which is processed by playback enhancement algorithms, for

11:19:38    9   optimal sound experience, before being sent to the device's

11:19:42   10   loudspeakers.

11:19:43   11               Did I read it correctly?

11:19:44   12   A.   Yes.

11:19:45   13   Q.   And then it states:     In the following, we present the

11:19:48   14   major AFE, audio front end, algorithms in more detail.

11:19:53   15               Now, there's a block at the top of the next page,

11:20:02   16   sir, and this block specifically shows source localization

11:20:08   17   and tracking, does it not?

11:20:09   18   A.   Yes, it has a block for that.

11:20:10   19   Q.   And it shows spatial processing and MCAEC, does it not?

11:20:16   20   A.   That's correct.

11:20:16   21   Q.   And it shows real-time system-state control, real-time,

11:20:21   22   does it not?

11:20:21   23   A.   Yes, it does.

11:20:31   24               MR. FABRICANT:   Now, if we could go to the bottom

11:20:33   25   of this column, beginning with the words:         The F&S
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 114 of 141 PageID #: 19329
                                                                                    944



11:20:39    1   processing.

11:20:40    2   Q.   (By Mr. Fabricant)    Do you see that?      The F&S

11:20:43    3   processing, is that filter-and-sum?        Is that what F&S

11:20:48    4   means?

11:20:48    5   A.   Yes, it is.

11:20:48    6   Q.   And it reads:   The F&S processing can be broadly

11:20:53    7   divided into two categories, A, fixed beamformer, FBF; and

11:21:00    8   B, adaptive beamformer, ABF, where the w m 's are both time

11:21:10    9   and signal dependent.

11:21:12   10              Is that what it says?

11:21:14   11   A.   That is what it says, sir.

11:21:16   12   Q.   So, in this article, in this paragraph, you are

11:21:18   13   specifically writing to the reader that you have both fixed

11:21:22   14   beamformer and adaptive beamformer in these algorithms,

11:21:28   15   correct?

11:21:28   16   A.   We are -- we are speaking about both of those

11:21:30   17   algorithms here, yes.

11:21:31   18   Q.   And, again, is this the -- the real adaptive beamformer

11:21:36   19   or the one where you use the words "adaptive beamformer,"

11:21:40   20   but it's not really adaptive beamformer?         Which one is

11:21:44   21   this?

11:21:44   22   A.   This would be the real one, because that's what's known

11:21:47   23   in the -- in the industry.

11:21:48   24   Q.   And what is time and signal dependent?        What does that

11:21:54   25   mean?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 115 of 141 PageID #: 19330
                                                                                    945



11:21:54    1   A.   That means that the beamformer is changing with time

11:21:58    2   and with the signal.

11:22:03    3   Q.   And that's something that you have testified to today

11:22:05    4   in this court that the Echo devices from the beginning have

11:22:08    5   not done, correct, sir?

11:22:09    6   A.   That's correct.   We have fixed coefficients.         They

11:22:13    7   don't change.

11:22:18    8              MR. FABRICANT:   And then if we can go to the next

11:22:20    9   column up near the top, second paragraph.

11:22:24   10   Q.   (By Mr. Fabricant)     The smart-speaker uses

11:22:27   11   beamforming -- so that's the Amazon Echo uses beamforming

11:22:31   12   algorithms -- that employ auxiliary SSC and sound source

11:22:41   13   localization algorithms in order to adapt to and mitigate a

11:22:45   14   variety of real-life challenging noise conditions.

11:22:48   15              Did I read it correctly, sir?

11:22:51   16   A.   No.

11:22:51   17   Q.   What was incorrect?

11:22:54   18   A.   You substituted "Amazon Echo" in there.

11:22:58   19   Q.   For smart-speaker, right?

11:22:58   20   A.   It says, "the smart-speaker," which you identified at

11:22:59   21   the beginning of the article as the Amazon Echo.           So what

11:23:01   22   was wrong with what I did?

11:23:03   23   Q.   It's -- just says a smart-speaker.        It doesn't say the

11:23:07   24   Amazon Echo.

11:23:08   25   Q.   Is there any other smart-speaker, Mr. Hilmes, that you
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 116 of 141 PageID #: 19331
                                                                                    946



11:23:11    1   identify anywhere in this article?        Could you point out to

11:23:14    2   the jury -- take all the time you need -- point out the

11:23:18    3   name of another smart-speaker.

11:23:19    4   A.   No, it doesn't call out any other smart-speakers.

11:23:22    5   Q.   So it calls out the Amazon Echo smart-speaker, right?

11:23:27    6   A.   Yeah, as an example.

11:23:31    7   Q.   And then you write:     These algorithms have been

11:23:34    8   designed using several hundred hours of real-world noisy

11:23:40    9   speech.     Those are the several -- several hundred hours of

11:23:42   10   real hours of real-world noisy speech that you developed

11:23:44   11   for Echo; isn't that right?

11:23:53   12   A.   The -- these are algorithms that we experimented with.

11:23:56   13   They are not algorithms that went into the Echo.

11:23:59   14   Q.   It's -- well, let me ask you this, Mr. Hilmes.          We're

11:24:04   15   in Section 4 of your article.       Will you agree with that?

11:24:06   16   A.   Yes.

11:24:07   17   Q.   We are not in Section 5, which is -- is where you set

11:24:10   18   forth experimental issues, is it?

11:24:14   19   A.   No, we're not.

11:24:20   20   Q.   So it should have been in 5.      Was this a mistake when

11:24:23   21   the seven of you got together and you went through this

11:24:26   22   important scientific paper?      It was like, oops, we -- we

11:24:29   23   should have put it in experimental, but it's not, it's in

11:24:32   24   4, which means it really exists?       Was that a mistake?

11:24:35   25   A.   I'm -- I'm sorry.     What is this mistake you're talking
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 117 of 141 PageID #: 19332
                                                                                    947



11:24:39    1   about?

11:24:39    2   Q.   Was this a mistake?      Should this have been an

11:24:44    3   experimental paragraph rather than an actual?

11:24:47    4   A.   Perhaps.   I mean, I -- I don't see any issue with

11:24:53    5   referring to it here, though, that we collected a lot of

11:24:57    6   data when designing these algorithms.

11:25:17    7              MR. FABRICANT:    Your Honor, I pass the witness.

11:25:19    8              THE COURT:    Redirect by the Defendant?

11:25:21    9              MR. HADDEN:    Thank you, Your Honor.

11:25:21   10                            REDIRECT EXAMINATION

11:25:21   11   BY MR. HADDEN:

11:25:21   12   Q.   Okay, Mr. Hilmes.

11:25:57   13              MR. HADDEN:    Could we look at the paper that was

11:25:59   14   just up, Plaintiff's 301, please, Mr. Berk?

11:25:59   15   Q.   (By Mr. Hadden)      What's the purpose for peer-review in

11:26:02   16   a scientific journal, Mr. Hilmes?

11:26:04   17   A.   Peer-review is to basically give feedback on the paper

11:26:09   18   about its technical merits.

11:26:13   19   Q.   Okay.   And do peer-reviewers try to figure out how

11:26:16   20   actual products work?

11:26:19   21   A.   No.

11:26:19   22   Q.   Is the purpose of writing a technical argument --

11:26:24   23   tech -- strike that.

11:26:25   24              Is the purpose of writing a technical paper to

11:26:29   25   submit to a peer-reviewed scientific journal to describe
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 118 of 141 PageID #: 19333
                                                                                    948



11:26:34    1   how a specific product works?

11:26:37    2               MR. FABRICANT:    Objection, Your Honor.

11:26:39    3               THE COURT:    State --

11:26:39    4               MR. FABRICANT:    Leading, Your Honor.

11:26:40    5               THE COURT:    Sustained.

11:26:42    6   Q.   (By Mr. Hadden)      What's the purpose for providing a

11:26:44    7   technical paper to a peer-reviewed journal, Mr. Hilmes?

11:26:47    8   A.   The purpose of providing a paper like this is to share

11:26:55    9   with the scientific community our learnings about things

11:27:01   10   that we have worked on, and -- and then the -- the

11:27:05   11   peer-reviewers will give us feedback on whether they think

11:27:10   12   we have something technically interesting.

11:27:13   13               MR. HADDEN:    Can we go to the page with the Bates

11:27:19   14   No. 575, please, Mr. Berk, and that heading 4.1.1,

11:27:25   15   Signaling Processing-Based Beamforming.         And can we blow up

11:27:33   16   the paragraph right underneath the equation there,

11:27:37   17   Mr. Berk?     Thank you.

11:27:38   18   Q.   (By Mr. Hadden)      Could you explain the two types of

11:27:48   19   beamforming that are described here?

11:27:49   20   A.   Yes.    We refer to both fixed beamforming and adaptive

11:27:54   21   beamforming.     And within those two categories, there's lots

11:27:58   22   of different kinds.        Fixed beamforming is what we do on the

11:28:03   23   Echo using super directive beamformer, fixed coefficients,

11:28:09   24   as I mentioned before -- you know, those coefficients don't

11:28:12   25   change.     Those beams are fixed.     And the position that they
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 119 of 141 PageID #: 19334
                                                                                    949



11:28:16    1   were made in.

11:28:17    2              And -- and adaptive beamforming, that's just one

11:28:19    3   beam that's getting steered to a particular direction that

11:28:24    4   the device has determined to be of interest.          And that's --

11:28:31    5   we do not do that.       We do not steer any beam.

11:28:34    6              MR. HADDEN:    If we go to the next paragraph,

11:28:36    7   please, Mr. Berk.

11:28:39    8   Q.   (By Mr. Hadden)     It starts out and it says:       The FBF --

11:28:43    9   does that stand for fixed beamforming?

11:28:45   10   A.   Yes, that's correct, sir.

11:28:47   11   Q.   It says:     The FBF is typically designed by posing the

11:28:51   12   beamformer design as a constrained optimization problem.

11:28:55   13   And it goes in and says:       E.g., super directive beamformer

11:28:58   14   and its variants.

11:29:00   15              Do you see that?

11:29:01   16   A.   Yes, I do.

11:29:01   17   Q.   Is -- is that what Amazon does to find those weights

11:29:10   18   offline?

11:29:10   19   A.   Yes, that's correct.

11:29:11   20   Q.   And it continues and says:      For ABF -- does that stand

11:29:16   21   for traditional adaptive beamforming?

11:29:18   22   A.   Yes, that's correct, the traditional adaptive

11:29:21   23   beamformer.

11:29:21   24   Q.   It says:     The filters w m 's -- are those those weights

11:29:28   25   we've been talking about?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 120 of 141 PageID #: 19335
                                                                                    950



11:29:28    1   A.   Yes.

11:29:29    2   Q.   It says:    Those are optimized in real-time depending on

11:29:33    3   the signal conditions.

11:29:34    4               Do you see that?

11:29:35    5   A.   I do see that.

11:29:36    6   Q.   And what did you mean optimized in real-time depending

11:29:39    7   on the signal conditions?

11:29:40    8   A.   That means they're being calculated based on what the

11:29:43    9   incoming signals are.

11:29:44   10   Q.   Okay.    And does the Echo do that?

11:29:49   11   A.   No, it does not.    Those coefficients don't change on

11:29:52   12   the Echo.     They're the same numbers from the day we put

11:29:55   13   them in there unless we do a software update.

11:29:58   14   Q.   And the -- at the time you submitted this paper, this

11:30:00   15   technical journal, had Amazon experimented with both of

11:30:04   16   these approaches?

11:30:05   17   A.   Yes, we have.

11:30:07   18   Q.   Okay.    Now, if we go to the result section that

11:30:13   19   Vocalife's counsel was asking you about, is it typical to

11:30:16   20   have a section of a peer-reviewed journal that has the

11:30:21   21   empirical results of the experiments?

11:30:24   22   A.   Yes.

11:30:25   23   Q.   Is that typically called the experimental result

11:30:28   24   section?

11:30:28   25   A.   That's correct.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 121 of 141 PageID #: 19336
                                                                                    951



11:30:29    1   Q.   And is that what we see here?

11:30:31    2   A.   In Section 5, yes.

11:30:36    3            MR. HADDEN:    And if we go to the next page,

11:30:41    4   Mr. Berk, there are some tables.       Can we blow those up?

11:30:45    5   Q.   (By Mr. Hadden)   And are these some of the experimental

11:30:48    6   results from using the various algorithms described in this

11:30:51    7   paper?

11:30:51    8   A.   Yes, that's correct.

11:30:58    9            MR. HADDEN:    Pass the witness.

11:30:59   10            THE COURT:    Further cross-examination?

11:31:00   11            MR. FABRICANT:     Yes, Your Honor.

11:31:02   12            THE COURT:    Proceed.

11:31:02   13                          RECROSS-EXAMINATION

11:31:02   14   BY MR. FABRICANT:

11:31:02   15   Q.   Mr. Hilmes, Mr. Hadden just asked you a question

11:31:07   16   referring to a paragraph in the article.

11:31:10   17            MR. FABRICANT:     So if we could bring back up

11:31:14   18   Plaintiff's 78.     Well, we can use this version.        This is --

11:31:18   19   this is -- what's the defense number, please?          This is

11:31:24   20   Plaintiff's 301.

11:31:26   21            If we can go to Page 5575, Bates number, on the

11:31:32   22   bottom, lower paragraph.

11:31:34   23   Q.   (By Mr. Fabricant)     I believe you were just asked

11:31:36   24   questions about this.     And with respect to for ABF,

11:31:44   25   adaptive beamforming, the filters w m 's are organ --
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 122 of 141 PageID #: 19337
                                                                                    952



11:31:47    1   optimized in real-time depending on the signal conditions.

11:31:50    2            Do you recall just being asked about that a moment

11:31:53    3   ago?

11:31:54    4   A.   Yes, sir.

11:31:54    5   Q.   And you were asked whether Echo did that, right?

11:31:57    6   A.   That's correct.

11:31:57    7   Q.   And you said, no, I believe, right?

11:31:59    8   A.   That's correct.

11:31:59    9   Q.   That's what the patent does, though?        Isn't that what

11:32:02   10   the patent teaches and discloses?        Isn't that what the

11:32:05   11   patent claims, sir?

11:32:06   12   A.   The patent claims to be steering a beam, yes.

11:32:10   13   Q.   So you agree that this is what you read in Claim 1 of

11:32:14   14   the patent, this kind of adaptive beamforming, true?

11:32:16   15   A.   That's part of the patent, yes.

11:32:20   16            MR. FABRICANT:     Thank you, Your Honor.

11:32:20   17            THE COURT:     Further direct, Mr. Hadden?

11:32:23   18            MR. HADDEN:     No, Your Honor.

11:32:24   19            THE COURT:     You may step -- step down, Mr. Hilmes.

11:32:27   20            THE WITNESS:     Thank you, sir.

11:32:28   21            THE COURT:     Defendants, call your next witness.

11:32:39   22            MR. HADDEN:     Your Honor, we're going to call

11:32:41   23   Matthew Holland by video trial deposition, Your Honor.

11:32:45   24            THE COURT:     All right.    Proceed with your witness

11:32:48   25   by deposition.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 123 of 141 PageID #: 19338
                                                                                    953



11:32:50    1               MS. DOAN:    Your Honor, Jennifer Doan for Amazon.

11:32:55    2               We're now calling Matthew Holland by video trial

11:32:59    3   deposition.     Mr. Holland is an electrical engineer formerly

11:32:59    4   employed by Amazon, currently employed by Postmates.

11:33:08    5               The total time is 24 minutes and 29 seconds.

11:33:09    6   Allocated for the Plaintiff, 5 minutes and 57 seconds; the

11:33:13    7   Defendant, 18 minutes and 32 seconds.

11:33:15    8               THE COURT:    All right.   Proceed with this witness

11:33:16    9   by deposition.

11:33:16   10                  MATTHEW HOLLAND, DEFENDANTS' WITNESS

11:33:21   11                     PRESENTED BY VIDEO DEPOSITION

11:33:21   12               (Videoclip played.)

11:33:22   13   Q.   Mr. Holland, would you please introduce yourself to the

11:33:35   14   jury?

11:33:35   15   A.   Yes.    Hello, my name is Matt Holland.      I'm an

11:33:40   16   electrical engineer.       I live in Oakland, California.

11:33:43   17   Formerly, I was employed by Amazon.        Currently I'm employed

11:33:46   18   by Postmates.

11:33:47   19   Q.   Thank you, Mr. Holland.

11:33:50   20               You understand we're here today to take your trial

11:33:53   21   deposition by videoconference?

11:33:56   22   A.   Yes, I understand.

11:33:57   23   Q.   Can you tell us -- you told us that you worked for

11:34:04   24   Postmates now.     What do you do for Postmates?

11:34:06   25   A.   Yeah, Postmates, I'm part of the team that's working on
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 124 of 141 PageID #: 19339
                                                                                    954



11:34:11    1   food delivery robots.

11:34:12    2   Q.   And tell us a little bit about your education, where

11:34:15    3   you were educated, when, et cetera?

11:34:17    4   A.   Yeah, I have an electrical engineering degree from the

11:34:21    5   University of California Berkeley, strictly a computer

11:34:24    6   science and electrical engineering degree, Bachelor's.            I

11:34:27    7   received that at the end of 2009.

11:34:29    8   Q.   Thank you.   And you said you used to work for Amazon?

11:34:32    9   A.   Correct.

11:34:33   10   Q.   When did you work for Amazon?

11:34:35   11   A.   I worked for Amazon from early 2011 to mid-2015.

11:34:42   12   Q.   Who did you work for between when you graduated from

11:34:45   13   the University of California Berkeley in '09 and when you

11:34:48   14   came to work for Amazon in 2011?

11:34:50   15   A.   I worked for a company called Uniquify.

11:34:56   16   Q.   Okay.   And you were there shortly about a year; is that

11:34:59   17   right?

11:34:59   18   A.   Yeah.   Let's see, it would have been maybe slightly

11:35:02   19   over a year.

11:35:04   20   Q.   How long did you work for Amazon?

11:35:07   21   A.   Approximately four and a half years.

11:35:09   22   Q.   Okay.   So from 2011 to 2015?

11:35:11   23   A.   '15, yeah.

11:35:13   24   Q.   And what did you do for Amazon?

11:35:16   25   A.   I was an electrical engineer on the hardware team.           So
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 125 of 141 PageID #: 19340
                                                                                    955



11:35:20    1   I was responsible for electrical implementation of the

11:35:23    2   circuits, schematics, layouts, circuit board development,

11:35:28    3   that sort of thing.

11:35:28    4   Q.   When you say you're an electrical engineer on the

11:35:31    5   hardware team, I want to make sure I'm fully understanding

11:35:34    6   that.    Is that for the products that Amazon was making?

11:35:38    7   A.   Yes.

11:35:38    8   Q.   Mr. Holland, in 2011, were you working on Amazon's Fire

11:35:43    9   Phone?

11:35:43   10   A.   Yes.

11:35:43   11   Q.   Can you tell us what that Amazon Fire Phone was?

11:35:49   12   A.   Yeah.    The Amazon Fire Phone was a smartphone.        It was

11:35:54   13   Amazon's entry into that market; so similar to an iPhone or

11:35:57   14   an Android phone.

11:36:00   15   Q.   And did you have an Amazon Fire Phone?

11:36:03   16   A.   Yeah.    After it was released, I used the Amazon Fire

11:36:09   17   Phone as my smartphone for a couple of years.

11:36:11   18   Q.   When you came to work at Amazon in 2011, were you

11:36:13   19   working on the Fire Phone in the electrical engineering

11:36:17   20   department?

11:36:17   21   A.   Yes.    I -- I joined Amazon -- I did not know I would be

11:36:23   22   working on that project at the time, due to secrecy, but I

11:36:27   23   was hired into the Amazon Fire Phone team.

11:36:29   24   Q.   Do you recall a meeting on October 17, 2011, between

11:36:36   25   Amazon and Li Creative Technologies and Dr. Peter Li?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 126 of 141 PageID #: 19341
                                                                                    956



11:36:39    1   A.   Yes, I do.

11:36:45    2   Q.   Why -- why do you remember that meeting?

11:36:47    3   A.   Oh, I remember that meeting specifically because it was

11:36:55    4   brief, and I remember that there was a demo that didn't go

11:36:58    5   particularly well.      And I remember that we were -- we left

11:37:02    6   the meeting feeling fairly unimpressed with how it went.

11:37:07    7   Q.   Okay.    Who was at the meeting, sir?

11:37:11    8   A.   It would have been myself, Sergei Alexandrov, and Aleks

11:37:11    9   Pance.      And, of course, Peter Li.

11:37:24   10   Q.   Do you remember anybody else being at the meeting?

11:37:26   11   A.   I do not.

11:37:27   12   Q.   Prior to the meeting -- I'm going to show you -- I'm

11:37:30   13   going to show you Exhibit No. 1018.        It's DTX.     It's

11:37:33   14   already admitted.

11:37:34   15               This is a copy of a nondisclosure agreement that

11:37:37   16   appears to be signed by Dr. Peter Li, as well as a

11:37:40   17   representative from Amazon, Lindo St. Angel.           Do you see

11:37:49   18   that?

11:37:50   19   A.   I do.

11:37:51   20   Q.   Are you aware that mutual nondisclosure agreements are

11:37:53   21   usually signed before these types of meetings?

11:37:55   22   A.   Yes.

11:37:56   23   Q.   What type of meeting did Amazon have with Dr. Li in

11:38:01   24   2011?

11:38:01   25   A.   It was a pitch meeting followed by a demo.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 127 of 141 PageID #: 19342
                                                                                    957



11:38:06    1   Q.   Had you been to -- when you say it's a pitch meeting,

11:38:11    2   what do you mean by that?

11:38:12    3   A.   I mean that it was a -- it was a presentation of a

11:38:19    4   slide deck and overview of the company's technologies and

11:38:22    5   capabilities.

11:38:25    6   Q.   Had you been to other pitch meetings either before this

11:38:28    7   meeting in October of 2011 or after that meeting?

11:38:31    8   A.   Yes, I had.

11:38:33    9   Q.   How long do pitch meetings last?

11:38:36   10   A.   Typically about an hour.

11:38:37   11   Q.   And how long did this meeting with Dr. Li last?

11:38:42   12   A.   About an hour.

11:38:43   13   Q.   I'm going to show you some PowerPoint slides that

11:38:48   14   Dr. Li has testified that he showed to Amazon during the

11:38:51   15   meeting on October 17, 2011.      It's marked as PTX-45.

11:38:55   16            Do you see this exhibit, sir?

11:39:00   17   A.   Yes, I do.

11:39:06   18   Q.   Have you had time to scroll through the exhibit?

11:39:10   19   A.   Yes, I have.

11:39:11   20   Q.   What was your impression of this slide deck, PTX-45, at

11:39:17   21   the October 2011 meeting?

11:39:20   22   A.   My impression is that it's a high-level slide deck, so

11:39:25   23   there's a lot of general terms concerning the technologies

11:39:33   24   that -- that they -- they offer.

11:39:37   25   Q.   Okay.   Why were you at this meeting, sir?        What was
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 128 of 141 PageID #: 19343
                                                                                    958



11:39:40    1   your role?

11:39:41    2   A.   My role is as a member of the -- the electrical

11:39:45    3   engineering team for the Amazon Fire Phone.          And I was

11:39:48    4   specifically responsible for the audio subsystem of the

11:39:51    5   Fire Phone in terms of its electrical details.           So I worked

11:39:55    6   closely with the audio team.

11:39:56    7   Q.   Okay.   And you mentioned that Aleks Pance and Sergei

11:40:04    8   Alexandrov were there for the audio team, as well?

11:40:08    9   A.   That's right.   Aleks Pance was the head of the systems

11:40:14   10   team of which the audio team was part of.

11:40:14   11   Q.   What does Exhibit DTX-181 say?

11:40:17   12   A.   There's an email header, and then it says:         Not

11:40:20   13   impressed with Li Creative Tech.       Evaluate audience.

11:40:25   14   10/24.

11:40:28   15   Q.   Do you agree that -- with Exhibit DTX-181?

11:40:32   16   A.   Yes, I agree.

11:40:34   17   Q.   What do you recall from the demonstration you mentioned

11:40:39   18   that Dr. Li showed to Amazon?

11:40:43   19   A.   I recall that he had a setup with the computer and a

11:40:48   20   mock-up of a device.     And from my memory, there was a -- a

11:40:57   21   demonstration of samples being played back through their --

11:41:06   22   their processing technologies demonstrating their noise

11:41:09   23   cancellation and -- and so on.

11:41:10   24   Q.   Why do you agree with the statement "not impressed with

11:41:18   25   Li Creative Tech" on Exhibit No. DTX-181?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 129 of 141 PageID #: 19344
                                                                                    959



11:41:22    1   A.     The demonstration, from my memory, did not go very

11:41:26    2   well.     From my memory, it did not demonstrate any

11:41:33    3   capabilities that would have been beneficial to us.

11:41:35    4               I also remember that Sergei Alexandrov, who was

11:41:41    5   the lead of the audio team, was also not impressed.            He had

11:41:45    6   asked a number of questions that received dissatisfactory

11:41:49    7   answers during the demo.

11:41:52    8   Q.   I'm focusing back on DTX-181.      Do you see the date

11:41:55    9   there is 10/17/2011, the date of the meeting; is that

11:42:00   10   right?

11:42:00   11   A.   That is what -- the date that's in the subject line,

11:42:04   12   yes.

11:42:04   13   Q.   Okay.    Do you recall any of Mr. Alexandrov's specific

11:42:14   14   questions or why the answers were unsatisfactory?

11:42:16   15   A.   Yes.    I recall his questions had to do with the

11:42:19   16   positioning of the devices in question and how it handled

11:42:24   17   different acoustic environments.

11:42:26   18   Q.   Okay.    And you recall that the answers that Dr. Li gave

11:42:29   19   were unsatisfactory; is that right?

11:42:31   20   A.   I do recall that.

11:42:33   21   Q.   What do you recall of Dr. Li's answers to

11:42:40   22   Mr. Alexandrov's questions?

11:42:41   23   A.   I don't recall in detail his answers.        I merely recall

11:42:46   24   that his answers were unsatisfactory to Sergei Alexandrov.

11:42:52   25   Q.   And did you also agree that his answers were
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 130 of 141 PageID #: 19345
                                                                                    960



11:42:54    1   unsatisfactory?

11:42:54    2   A.   At the time, I would say that I didn't have a strong

11:43:06    3   personal opinion about his answers but relied more heavily

11:43:09    4   on Sergei's interpretation of his answers, Sergei

11:43:14    5   Alexandrov's interpretation.

11:43:16    6   Q.   After a general pitch meeting, if Amazon wants to go

11:43:21    7   forward with a specific vendor, what does Amazon do?

11:43:24    8   A.   Amazon would then contact the vendor and arrange for

11:43:30    9   further engagement, which would involve somehow evaluating

11:43:35   10   their technology in our own labs so that we could further

11:43:38   11   test the capabilities of what they were offering.

11:43:40   12   Q.   Does this further next steps also require an engagement

11:43:47   13   agreement with the vendor, as well?

11:43:49   14   A.   Yes, it does.

11:43:50   15   Q.   Did Amazon enter into any engagement agreement or take

11:43:56   16   any further steps with Dr. Li other than the general pitch

11:44:00   17   meeting?

11:44:01   18   A.   Not to my knowledge, no.

11:44:02   19   Q.   Did Amazon decide not to go forward with any technology

11:44:12   20   of Li Creative or Dr. Peter Li?

11:44:15   21   A.   Correct.   We did not go forward.

11:44:20   22   Q.   Did you agree with the decision not to go forward?

11:44:23   23   A.   Yes, I agreed.

11:44:24   24   Q.   Mr. Holland, did you or anyone else at Amazon take

11:44:33   25   anything from or copy anything from the meeting with
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 131 of 141 PageID #: 19346
                                                                                    961



11:44:37    1   Dr. Peter Li and Li Creative Technologies that was held on

11:44:42    2   October 17th, 2011?

11:44:44    3   A.   We would have received a copy of the slide deck that

11:44:46    4   was presented.    Other than that, we did not receive

11:44:48    5   anything.

11:44:50    6   Q.   Okay.   At any time, did Amazon or did you take or copy

11:44:56    7   anything from Dr. Peter Li that was used in Amazon's

11:44:59    8   technologies?

11:45:00    9   A.   No, we did not.

11:45:02   10   Q.   Did you ever see Dr. Peter Li or anyone from Li

11:45:07   11   Creative Technologies after that meeting?

11:45:10   12   A.   No, I did not.

11:45:13   13   Q.   When you worked at Amazon, you worked on the Echo Dot,

11:45:17   14   correct?

11:45:17   15   A.   Correct.

11:45:18   16   Q.   So approximately per year, how many -- how many

11:45:28   17   suppliers would you meet with?

11:45:29   18   A.   Oh, I would say that we would have a meeting with a

11:45:36   19   supplier or a third-party company approximately once every

11:45:43   20   week or two, so 26 to 52 meetings, one could say.           That

11:45:47   21   might be estimating a little high, but, again, it's just an

11:45:50   22   estimate and a guess.

11:45:51   23   Q.   Why would you primarily meet with an integrated circuit

11:45:55   24   company?

11:45:55   25   A.   Because I'm an electrical engineer, and we use
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 132 of 141 PageID #: 19347
                                                                                    962



11:45:59    1   components made by integrated circuit companies in our

11:46:04    2   designs.

11:46:04    3   Q.   So you're not a software guy, correct?

11:46:06    4   A.   Correct.   Meaning that I'm not a professional software

11:46:16    5   engineer.

11:46:16    6   Q.   And you don't program or develop algorithms, correct?

11:46:19    7   A.   Not as part of my job, no.      Occasionally, I may do some

11:46:26    8   scripting to help my job out, but I do not develop code

11:46:30    9   that gets shipped in any products.

11:46:34   10   Q.   And in other cases, Amazon would reach out to those

11:46:37   11   companies, correct?

11:46:40   12   A.   I don't see why not.

11:46:43   13   Q.   Before meeting with companies, would your team perform

11:46:51   14   an investigation of that company's offerings or products?

11:46:57   15   A.   I'm not sure what type of investigations would be

11:46:59   16   carried out in general.

11:47:01   17   Q.   And prior to inviting Li Creative in for a meeting,

11:47:11   18   Amazon reviewed one or more products or offerings from Li

11:47:22   19   Creative, correct?

11:47:23   20   A.   I'm not aware of what reviews were done.

11:47:27   21   Q.   You're personally not aware of any investigation or

11:47:34   22   examination of Li Creative's products that occurred before

11:47:38   23   the October 2011 meeting; is that correct?

11:47:43   24   A.   None that were in the context of this meeting, no.

11:47:46   25   Q.   Why do you say "none that were within the context of
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 133 of 141 PageID #: 19348
                                                                                    963



11:47:52    1   this meeting"?

11:47:54    2   A.   Because I purchased one of their products earlier in

11:47:58    3   the year, but that was not in relation to this meeting in

11:48:03    4   any way.

11:48:04    5   Q.   Why did it have no relation to this meeting?

11:48:08    6   A.   Because I was not purchasing this product in the

11:48:13    7   context of trying to determine if this was a company that

11:48:17    8   we wanted to meet with.

11:48:18    9   Q.   Why were you purchasing the product?

11:48:23   10   A.   I was trying to educate myself on the topic of

11:48:26   11   beamforming, and that was the first product link that came

11:48:29   12   up when I searched for it on Amazon.

11:48:31   13   Q.   When you worked at Amazon, was there a policy in

11:48:39   14   dealing with disclosures of patents from third parties?

11:48:49   15   A.   That, I'm not sure.

11:48:52   16   Q.   Why didn't it stand out to you?

11:48:55   17   A.   Because I'm more interested in the details of the

11:49:01   18   technology, not the legal details or the patent details.

11:49:12   19   If I had a question about patents or law, I would refer to

11:49:16   20   my manager or the counsel at Amazon.

11:49:18   21   Q.   Earlier, you said that Li Creative's pitch stood out in

11:49:28   22   your mind, and you were able to recollect the pitch because

11:49:33   23   it was short; is that correct?

11:49:34   24   A.   Not because it was short.     It was approximately the

11:49:39   25   same length as any other meeting.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 134 of 141 PageID #: 19349
                                                                                    964



11:49:42    1   Q.   Do you recall any other individuals by the name of

11:49:45    2   Wei Li?

11:49:45    3   A.   No.

11:49:47    4   Q.   So it's possible that you met another Wei Li, but you

11:49:50    5   just -- you just wouldn't -- you wouldn't know him because

11:49:54    6   you didn't know his name, correct?

11:49:56    7   A.   It's possible that I could have met anyone and not

11:50:00    8   known their name, right?

11:50:02    9   Q.   Going back to your May 2011 purchase of CrispMic, you

11:50:08   10   said -- you said earlier that you wanted to learn about

11:50:11   11   beamforming, correct?

11:50:12   12   A.   Yes.

11:50:12   13   Q.   Why did you want to learn about beamforming?

11:50:15   14   A.   At that time, we were investigating whether or not we

11:50:22   15   could use beamforming techniques on the Amazon smartphone

11:50:25   16   to accomplish different goals.       And I had no knowledge of

11:50:35   17   beamforming at that time, so I bought that product as part

11:50:39   18   of my effort to educate myself.

11:50:42   19   Q.   So.    At the time, Amazon didn't have a project -- a

11:50:47   20   product that performed beamforming, correct?

11:50:55   21   A.   At the time, the only products I was aware of were the

11:50:59   22   publicly known products and the product that I was working

11:51:03   23   on, the Amazon Fire Phone.

11:51:06   24   Q.   And Amazon's products did not have beamforming,

11:51:09   25   correct?
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 135 of 141 PageID #: 19350
                                                                                    965



11:51:09    1   A.   Not at that time, no.

11:51:12    2   Q.   So you were conducting an investigation to see how

11:51:16    3   other people did beamforming so that you could do

11:51:21    4   beamforming, correct?

11:51:22    5   A.   We were conducting a feasibility, kind of exploratory

11:51:29    6   period of research.

11:51:31    7              The purchase of the -- the Li Creative product was

11:51:35    8   my own decision for educating myself.         It wasn't directly

11:51:40    9   related to the efforts we were doing.

11:51:43   10   Q.   But, earlier, you talked about your meetings with

11:51:46   11   suppliers, and, typically, the reason for bringing in a

11:51:51   12   supplier would be so that you can use that supplier's

11:51:55   13   technology, right?

11:51:55   14   A.   Yes, of course.

11:51:56   15   Q.   And so that you can incorporate that supplier's

11:52:02   16   technology into your product, correct?

11:52:05   17   A.   That would be the reason for meeting, yes.         A supplier

11:52:09   18   is hoping that you'll use their products or technologies.

11:52:17   19   Q.   Amazon would need suppliers to provide the technology

11:52:19   20   because Amazon itself was not making that technology,

11:52:24   21   correct?

11:52:24   22   A.   I don't agree with that statement.

11:52:25   23   Q.   Why don't you agree with that statement?

11:52:27   24   A.   Because Amazon hires a large amount of capable

11:52:36   25   engineers to come up with solutions without relying on
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 136 of 141 PageID #: 19351
                                                                                    966



11:52:39    1   external partners.

11:52:39    2   Q.   Right.     So in the case of beamforming, if you hired a

11:52:42    3   supplier, it would be so that you can incorporate that

11:52:46    4   technology into the Amazon product because Amazon at the

11:52:49    5   time did not do beam -- beamforming; is that correct?

11:52:51    6   A.   As I said, in the context of our project, the Amazon

11:52:55    7   Fire Phone, we did not do any beamforming.          It was early

11:52:58    8   days.   We were doing a feasibility study on what we could

11:53:01    9   actually do in the form factor of a phone.          We didn't

11:53:04   10   progress to the stage of tapping other companies for

11:53:08   11   beamforming technologies.

11:53:11   12   Q.   Have you received any compensation from Amazon since

11:53:15   13   February 2020?

11:53:17   14   A.   No, sir.

11:53:19   15   Q.   Do you expect to receive compensation from Amazon after

11:53:26   16   this date?

11:53:28   17   A.   No, sir.

11:53:29   18   Q.   Is Amazon paying you for your testimony?

11:53:32   19   A.   No, sir.

11:53:34   20   Q.   Is Amazon reimbursing you for anything associated with

11:53:38   21   your tech -- with your testimony today?

11:53:40   22   A.   I'm not expecting any reimbursements for anything.

11:53:46   23   Q.   Is it typical for a company that's making hardware

11:53:50   24   products to meet with suppliers?

11:53:52   25   A.   Yes, it's very typical.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 137 of 141 PageID #: 19352
                                                                                    967



11:53:54    1   Q.   Why?

11:53:54    2   A.   Well, especially in the context of hardware design,

11:54:00    3   hardware products are comprised of all sorts of integrated

11:54:04    4   circuits that are made by other companies.          It would be

11:54:07    5   impossible to make a hardware product without using other

11:54:10    6   companies' products.

11:54:11    7   Q.   And when you were talking about -- when Mr. Iturralde

11:54:16    8   was questioning you about large companies versus small

11:54:19    9   companies, are most of the electrical component suppliers

11:54:23   10   made at larger companies?

11:54:25   11   A.   Yes, yes.

11:54:26   12   Q.   With respect to your study of beamforming in May of

11:54:30   13   2011, were you working on just the Fire Phone at that

11:54:34   14   point, or were you working with other projects, as well?

11:54:37   15   A.   I only worked on the Amazon Fire Phone team from the

11:54:42   16   start of my employment there up until after the project was

11:54:46   17   canceled.

11:54:47   18   Q.   Did you ever work with another team before May of 2011

11:54:51   19   with respect to studying beamforming?

11:54:53   20   A.   I didn't personally interact or work with anyone from

11:54:56   21   any other team.

11:54:58   22   Q.   When you're talking about the -- your purchase of the

11:55:02   23   CrispMic, are you talking about a rectangular CrispMic

11:55:07   24   product?     Could you describe it for me?

11:55:11   25   A.   Yeah.   Like you said, it's rectangular.        I believe it's
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 138 of 141 PageID #: 19353
                                                                                    968



11:55:14    1   meant to be clipped on to the lid of your laptop as a sort

11:55:17    2   of voice conferencing microphone.

11:55:19    3   Q.   Did Amazon incorporate any of the technology from the

11:55:24    4   CrispMic rectangular format -- CrispMic I is what we call

11:55:31    5   them -- into the Amazon Fire Phone?

11:55:34    6   A.   No.

11:55:34    7   Q.   You mentioned earlier that you worked on the Echo Dot?

11:55:37    8   A.   Yes.

11:55:37    9   Q.   Was that anytime in 2011?

11:55:40   10   A.   No, ma'am.

11:55:40   11   Q.   Give me a time frame of when you worked on the Echo

11:55:44   12   Dot.

11:55:44   13   A.   Yeah, I was transferred to the Echo Dot team in 2015.

11:55:50   14   I worked on that team in the last six months,

11:55:53   15   approximately, of my time at Amazon.

11:55:55   16   Q.   Mr. Holland, is there any question that Mr. Iturralde

11:55:58   17   asked you about, that would somehow affect the truthfulness

11:56:01   18   of the answers that you gave me earlier in your deposition?

11:56:06   19   A.   No.

11:56:07   20   Q.   And so your testimony is that some members of different

11:56:13   21   projects have access to information from -- from other

11:56:18   22   projects that are -- that are siloed, correct?

11:56:20   23   A.   Right.   Some engineers are -- they're disclosed on the

11:56:23   24   details of other projects, and some aren't, depending on

11:56:27   25   their status in -- in the overall hierarchy.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 139 of 141 PageID #: 19354
                                                                                    969



11:56:33    1   Q.   So some engineers work on multiple projects, correct?

11:56:38    2   A.   That's possible.   When I say -- I'm thinking more

11:56:45    3   managerial-level employees that may also happen to be

11:56:50    4   engineers --

11:56:51    5   Q.   I'm sorry, continue.

11:56:54    6   A.   I'm speaking of more managerial-level employees that

11:56:58    7   may also happen to be engineers.

11:57:00    8   Q.   So as an engineer at Amazon on a siloed team, you're

11:57:06    9   able to obtain disclosed information from another siloed

11:57:11   10   team, if necessary, if you go through a manager, correct?

11:57:14   11   A.   Yes.   I suppose you would have to say that that's the

11:57:17   12   case since we did receive this particular MATLAB script

11:57:21   13   from an engineer on another project.        However, that was

11:57:26   14   done without sharing any details about what either of the

11:57:30   15   projects are.

11:57:31   16   Q.   So I guess my ultimate question is, if -- if an

11:57:35   17   engineer from one project was interested in using

11:57:41   18   technology from another project, there is a way to do that,

11:57:46   19   correct?

11:57:46   20   A.   Clearly, yes.

11:57:49   21   Q.   So if an engineer wants to -- in this siloed

11:57:55   22   environment wanted to get information from another project,

11:57:59   23   would they have to go through and get approval from a

11:58:02   24   manager?

11:58:02   25   A.   Yes, absolutely.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 140 of 141 PageID #: 19355
                                                                                    970



11:58:03    1   Q.   So, for example, there would be someone that would be

11:58:09    2   approved to review, by a manager, certain limited

11:58:15    3   information from another project to assist on the project

11:58:17    4   that he or she was working on; is that fair?

11:58:20    5   A.   Yes.

11:58:21    6   Q.   One engineer couldn't just decide I want to look at

11:58:29    7   some project and walk in and attend the meeting of another

11:58:31    8   project?

11:58:32    9   A.   That's correct.

11:58:33   10               (Videoclip ends.)

11:58:33   11               THE COURT:    Does that complete this witness by

11:58:35   12   deposition?

11:58:35   13               MR. HADDEN:    Yes, Your Honor.

11:58:36   14               THE COURT:    All right.   Ladies and gentlemen, we

11:58:42   15   are at the noon hour.       We're going to break at this point

11:58:46   16   for lunch.     If you will, take your notebooks with you to

11:58:49   17   the jury room.     Lunch should be there waiting for you.

11:58:52   18               We're going to try to reconvene as close to 12:45

11:58:58   19   as we can.

11:58:59   20               Please follow all my instructions about your

11:59:01   21   conduct during the trial, including not to discuss the case

11:59:03   22   among yourselves, and we'll have you back at about that

11:59:06   23   time to continue with the next Defendants' witness.

11:59:09   24               With that, the jury is excused for lunch.

11:59:13   25               COURT SECURITY OFFICER:     All rise.
   Case 2:19-cv-00123-JRG Document 335 Filed 10/09/20 Page 141 of 141 PageID #: 19356
                                                                                    971



11:59:14    1              (Jury out.)

11:59:14    2              THE COURT:    Counsel, let me remind you that I will

11:59:39    3   be looking for your newly revised and resubmitted joint

11:59:43    4   proposed final jury instructions and verdict form by 3:00

11:59:48    5   o'clock this afternoon.

11:59:49    6              With that, we stand in recess for lunch.

11:59:51    7              COURT SECURITY OFFICER:     All rise.

11:59:52    8              (Recess.)

            9

           10                              CERTIFICATION

           11

           12              I HEREBY CERTIFY that the foregoing is a true and

           13   correct transcript from the stenographic notes of the

           14   proceedings in the above-entitled matter to the best of my

           15   ability.

           16

           17

           18    /S/ Shelly Holmes                            10/6/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           19   OFFICIAL REPORTER
                State of Texas No.: 7804
           20   Expiration Date: 12/31/2020

           21

           22

           23

           24

           25
